


Exhibit 10.29

 

EXECUTION VERSION

 

SERVICING AGREEMENT

 

Dated as of November 29, 2007

 

by and among

 

APPLEBEE’S ENTERPRISES LLC, as a Co-Issuer,

 

APPLEBEE’S IP LLC, as a Co-Issuer,

 

each RESTAURANT HOLDER named herein, as a Co-Issuer,

 

APPLEBEE’S FRANCHISING LLC, as a Securitization Entity,

 

APPLEBEE’S SERVICES, INC., as the Servicer,

 

APPLEBEE’S INTERNATIONAL, INC., as the Guarantor,

 

ASSURED GUARANTY CORP., as Series 2007-1 Class A Insurer,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Indenture Trustee

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

Section 1.1

 

Certain Definitions

 

3

Section 1.2

 

Other Defined Terms

 

19

Section 1.3

 

Other Terms

 

20

Section 1.4

 

Computation of Time Periods

 

20

 

 

 

 

 

ARTICLE II

 

 

 

 

 

ADMINISTRATION AND SERVICING OF SERVICED ASSETS

 

 

 

 

 

Section 2.1

 

Applebee’s Services, Inc. to act as Servicer

 

20

Section 2.2

 

Accounts

 

24

Section 2.3

 

Records

 

33

Section 2.4

 

Administrative Duties of Servicer

 

34

Section 2.5

 

No Offset

 

35

Section 2.6

 

Compensation

 

35

Section 2.7

 

Indemnification

 

35

Section 2.8

 

Nonpetition Covenant

 

37

Section 2.9

 

Franchisor Consent

 

37

Section 2.10

 

Appointment of Sub-servicers

 

37

Section 2.11

 

Disposition of Indenture Collateral

 

38

 

 

 

 

 

ARTICLE III

 

 

 

 

 

STATEMENTS AND REPORTS

 

Section 3.1

 

Reporting by the Servicer

 

38

Section 3.2

 

Appointment of Independent Accountant

 

41

Section 3.3

 

Annual Accountants’ Reports

 

41

Section 3.4

 

Available Information

 

42

 

 

 

 

 

ARTICLE IV

 

THE SERVICER

 

Section 4.1

 

Representations and Warranties Concerning the Servicer

 

42

Section 4.2

 

Existence; Status as Servicer

 

47

Section 4.3

 

Performance of Obligations

 

47

Section 4.4

 

Merger and Resignation

 

51

Section 4.5

 

Notice of Certain Events

 

52

 

i

--------------------------------------------------------------------------------


 

Section 4.6

 

Capitalization

 

53

Section 4.7

 

Franchise Law Determination

 

53

Section 4.8

 

Maintenance of Separateness

 

53

Section 4.9

 

Business Operations

 

55

Section 4.10

 

Amendment of and Compliance with Collection Practices

 

55

Section 4.11

 

Protection of Secured Parties’ Rights and Collectibility of Franchise Payments

 

55

Section 4.12

 

Security Interest

 

55

Section 4.13

 

Notices

 

56

Section 4.14

 

Indebtedness

 

56

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1

 

Representations and Warranties Made in Respect of New Assets

 

57

Section 5.2

 

Other Transferred Assets

 

64

Section 5.3

 

IP Assets

 

64

Section 5.4

 

Allocated Note Amount attributable to Applebee’s Restaurants

 

65

Section 5.5

 

Account Control Agreements for Deposits

 

65

Section 5.6

 

Real Estate Mortgages

 

66

Section 5.7

 

Special Provision regarding Non-Conforming Defective New Franchise Documents

 

66

 

 

 

 

 

ARTICLE VI

 

SERVICER TERMINATION EVENTS

 

Section 6.1

 

Servicer Termination Events

 

66

Section 6.2

 

Back-Up Manager Responsibilities

 

70

Section 6.3

 

Lock-Box Account; Account Control Agreements

 

73

Section 6.4

 

Servicer’s Transitional Role.

 

73

Section 6.5

 

Intellectual Property

 

75

Section 6.6

 

Third Party Intellectual Property

 

75

Section 6.7

 

No Effect on Other Parties

 

75

Section 6.8

 

Injunction

 

75

Section 6.9

 

Rights Cumulative

 

75

 

 

 

 

 

ARTICLE VII

 

CONFIDENTIALITY

 

Section 7.1

 

Confidentiality

 

76

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

GUARANTEE

 

Section 8.1

 

Guarantee

 

76

Section 8.2

 

Liability of Guarantor Absolute

 

77

Section 8.3

 

Waivers by the Guarantor

 

77

Section 8.4

 

Representations and Warranties of the Guarantor

 

77

Section 8.5

 

Debt Restrictions of the Guarantor

 

79

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1

 

Termination of Agreement

 

79

Section 9.2

 

Survival

 

80

Section 9.3

 

Amendment

 

80

Section 9.4

 

Governing Law

 

80

Section 9.5

 

Notices

 

80

Section 9.6

 

Severability of Provisions

 

81

Section 9.7

 

Delivery Dates

 

81

Section 9.8

 

Limited Recourse

 

81

Section 9.9

 

Binding Effect; Assignment; Third Party Beneficiaries

 

81

Section 9.10

 

Article and Section Headings

 

82

Section 9.11

 

Concerning the Indenture Trustee

 

82

Section 9.12

 

Counterparts

 

82

Section 9.13

 

Entire Agreement

 

82

Section 9.14

 

Jurisdiction; Consent to Service of Process

 

82

Section 9.15

 

Waiver of Jury Trial

 

83

 

EXHIBIT A – MANAGEMENT ASSERTION

 

EXHIBIT B-1 – POWER OF ATTORNEY FOR IP HOLDER

 

EXHIBIT B-2 – POWER OF ATTORNEY FOR OTHER SECURITIZATION ENTITIES

 

EXHIBIT C – FORM OF MONTHLY NOTEHOLDERS’ REPORT

 

EXHIBIT D – FORM OF MONTHLY SERVICER’S CERTIFICATE/REPORT

 

EXHIBIT E – FORM OF WEEKLY SERVICER’S REPORT

 

Schedule 2.1(f) – Franchisee Insurance Not Providing Affiliate Coverage
Schedule 2.1(h) – Servicer Insurance
Schedule 2.10 – Subservicing Arrangements with Affiliates and Third Parties 
Schedule 5.3 – Third Party  Consent License Agreements
Schedule 5.5(a) – Banks without Account Control Agreements

 

iii

--------------------------------------------------------------------------------


 

SERVICING AGREEMENT

 

This SERVICING AGREEMENT, dated as of November 29, 2007 (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof, this “Agreement”), is entered into by and among Applebee’s
Enterprises LLC, a Delaware limited liability company (the “Master Issuer”),
Applebee’s Restaurants North LLC, a Delaware limited liability company,
Applebee’s Restaurants Mid-Atlantic LLC, a Delaware limited liability company,
Applebee’s Restaurants West LLC, a Delaware limited liability company,
Applebee’s Restaurants Texas LLC, a Texas limited liability company, Applebee’s
Restaurants Inc., a Kansas corporation, Applebee’s Restaurants Kansas LLC, a
Kansas limited liability company, Applebee’s Restaurants Vermont, Inc. a Vermont
corporation, together with such additional entities as may become parties to
this Agreement from time to time as New Restaurant Holders (collectively, the
“Restaurant Holders”), Applebee’s IP LLC, a Delaware limited liability company
(the “IP Holder,” and, together with the Master Issuer and the Restaurant
Holders, the “Co-Issuers”), Applebee’s Franchising LLC, a Delaware limited
liability company (the “Franchise Holder”), Applebee’s Services, Inc. (formerly
known as AII Services, Inc.), a Kansas corporation, as the servicer (the
“Servicer”), Applebee’s International, Inc., a Delaware corporation, as the
guarantor (the “Guarantor” or “Applebee’s International”), Assured Guaranty
Corp., as Series 2007-1 Class A Insurer (the “Series 2007-1 Class A Insurer”),
and Wells Fargo Bank, National Association, not in its individual capacity but
solely as the indenture trustee (the “Indenture Trustee”).  For all purposes of
this Agreement, capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms or incorporated by reference in
Appendix A to the Indenture (as defined below).

RECITALS

 

WHEREAS, the Co-Issuers have entered into the Base Indenture, dated as of the
date hereof, with the Indenture Trustee (together with the Series Supplements
thereto, and as the same may be amended, supplemented, or otherwise modified
from time to time in accordance with the terms thereof, the “Indenture”),
pursuant to which the Co-Issuers shall issue one or more series of notes
(collectively, the “Notes”) from time to time, on the terms described therein;

 

WHEREAS, as security for the indebtedness represented by the Notes and the other
Secured Obligations, (i) the Co-Issuers shall grant to the Indenture Trustee on
behalf of the Secured Parties a security interest in the Indenture Collateral
owned by each of them pursuant to the Indenture and (ii) the Franchise Holder
and Applebee’s Holdings LLC, a Delaware limited liability company (“Applebee’s
Holdings”), shall irrevocably and unconditionally guarantee the obligations of
the Co-Issuers under the Notes and all other obligations of the Co-Issuers under
the Transaction Documents to which the Co-Issuers are a party and pledge a
security interest in the Indenture Collateral owned by each of them pursuant to
the related Guaranty and Collateral Agreement;

 

[Applebee’s Servicing Agreement]

 

--------------------------------------------------------------------------------


 

WHEREAS, from and after the date hereof, all New Assets (as defined below) shall
be originated by the Master Issuer or its Subsidiaries following the Closing
Date;

 

WHEREAS, the Co-Issuers and the other Securitization Entities that are a party
to this Agreement desire to jointly engage the Servicer, and each of them
desires to have the Servicer enforce its rights and powers and perform its
duties and obligations under the Serviced Documents (as defined below) and the
Transaction Documents to which it is party in accordance with the Servicing
Standard (as defined below);

 

WHEREAS, each of the Co-Issuers and the other Securitization Entities that are a
party to this Agreement deems it beneficial and efficient to become a party to
this Agreement;

 

WHEREAS, each of the Co-Issuers and the other Securitization Entities that are a
party to this Agreement desires to have the Servicer enter into certain
agreements and acquire certain assets from time to time on its behalf, in each
case in accordance with the Servicing Standard;

 

WHEREAS, the IP Holder desires to appoint the Servicer as its agent for
providing comprehensive intellectual property acquisition, development,
management, maintenance, protection, enforcement, licensing, contract
administration services, and any other duties or services in connection with the
maintenance of the IP Assets in accordance with the Servicing Standard;

 

WHEREAS, the Servicer desires to enforce such rights and powers and perform such
obligations and duties, all in accordance with the Servicing Standard; and

 

WHEREAS, each of the Co-Issuers and the other Securitization Entities that are a
party to this Agreement desires to enter into this Agreement to provide for,
among other things, the servicing of the respective rights, powers, duties and
obligations of the Co-Issuers and such other Securitization Entities, as
applicable, under or in connection with the Asset Contribution Agreements, the
Franchise Assets, the IP Assets, the Real Estate Assets, the Company-Owned U.S.
Restaurants and the Master Issuer’s equity interests in the IP Holder, the
Franchise Holder and the Restaurant Holders, and any other assets acquired by or
transferred to the Master Issuer (including the Post-Closing Restaurants if and
when acquired by the applicable Securitization Entity) or any of its
Subsidiaries (collectively, the “Serviced Assets”) by the Servicer, all in
accordance with the Servicing Standard.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Section 1.1             Certain Definitions. Capitalized terms used herein but
not otherwise defined herein or in Appendix A to the Indenture shall have the
following meanings

 

“Accountants’ Report” has the meaning set forth in Section 3.3 hereof.

 

“Administrative Services” means the services described in Section 2.4 hereof,
including basic administrative services, including bookkeeping and accounting
services, payroll services and other services which operating companies
frequently outsource to third parties.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applebee’s System” means a system of restaurants that specialize in the sale of
moderately priced food and alcoholic beverages in a casual dining setting, that
includes proprietary rights in certain trade names, service marks and
trademarks, including the service mark “Applebee’s Neighborhood Grill & Bar” and
variations of such mark, designs, decor and color schemes for restaurant
premises, signs, equipment, procedures and formulas for preparing food and
beverage products, specifications for certain food and beverage products,
inventory methods, operating methods, financial control concepts, training
facilities and teaching techniques.

 

“Back-Up Manager Proposal” has the meaning set forth in
Section 6.2(b)(ii) hereof.

 

“Business” means the business conducted by Applebee’s International and its
Affiliates immediately prior to the Closing Date primarily relating to the
franchising and operation of restaurants in the “casual dining” category (as
such term is commonly used in the restaurant industry).

 

“Co-Issuers” has the meaning set forth in the preamble hereto.

 

“Collection Practices” has the meaning set forth in Section 4.10(a) hereto.

 

“Competitive Business” means the business of franchising or operating
restaurants in the United States that have or offer: (i) a varied menu;
(ii) table service; (iii) beer, wine and/or liquor; and (iv) a per person
average guest check that is between 70% and 130% of the per person average guest
check of the Company-Owned U.S. Restaurants as of such date of

 

3

--------------------------------------------------------------------------------


 

determination; provided that if the total number of Company-Owned U.S.
Restaurants is reduced to below 40 as of any date of determination following the
Closing Date, on and after such date the per person average guest check of a
representative sample of the Franchised U.S. Restaurants shall be applied for
purposes of clause (iv) of this definition (and otherwise the per person average
guest check for purposes of clause (iv) of this definition shall be determined
in such other manner as may be mutually agreed upon by each of the Aggregate
Controlling Party and the Servicer).

 

“Continuing Franchise Fees” means all royalty fees, transfer fees, renewal fees,
license fees and any similar fees (other than Initial Franchise Fees or
Advertising Fees), interest on late payments, damages for breach, indemnities or
insurance recoveries, due and to become due under or in connection with a
Franchise Agreement.

 

“Credit Card Sub-Accounts” means the sub-accounts of the Concentration Account
into which the credit card processors will deposit credit card proceeds for
subsequent withdrawal and deposit to the Concentration Account in the manner
provided in Section 10.1 of the Indenture.

 

“Criteria” has the meaning set forth in Section 3.3 hereof.

 

“Current Practice” means, in respect of any action or inaction, (a) with respect
to Applebee’s International, the performance standards of Applebee’s
International and its Affiliates immediately prior to the Closing Date and
(b) with respect to IHOP Corp., the performance standards of IHOP Corp. and its
Affiliates immediately prior to the Closing Date.

 

“Defective New Asset” means (a) any New Asset (other than any Non-Conforming New
Franchise Document) that does not satisfy the applicable representations and
warranties of ARTICLE V hereof on the New Asset Addition Date for such New Asset
or (b) any Defective Non-Conforming New Franchise Document.

 

“Defective Non-Conforming New Franchise Document” means each Non-Conforming New
Franchise Document which (a) during any time until and including the Accounting
Date occurring in December 2012, shall cause the (i) Weighted Average Royalty
Rate to decline below 3.70% (to be calculated assuming the Applebee’s Restaurant
subject to such Non-Conforming New Franchise Document had sales equal to the
Applebee’s U.S. system-wide average unit volume for the immediately preceding 12
Monthly Collection Periods unless such Non-Conforming New Franchise Document
relates to a then-existing Applebee’s Restaurant, including a refranchised
Applebee’s Restaurant, in which event actual sales shall be used for such
calculation) or (ii) the aggregate number of Negative Leases to exceed 50 and
(b) at any time after the Accounting Date occurring in December 2012, shall
cause the aggregate number of Non-Conforming Franchise Documents to exceed the
lesser of (i) 75 (up to 50 of which may be Negative Leases) and (ii) the number
of Applebee’s Restaurants equal to 4.00% of the total

 

4

--------------------------------------------------------------------------------


 

Franchised U.S. Restaurants and Company-Owned U.S. Restaurants, in each case, as
determined as of each Accounting Date; provided that each New Franchise Document
that was at one time a Non-Conforming New Franchise Document but is subsequently
modified such that the conditions under the definition of Non-Conforming New
Franchise Document are no longer applicable shall be deducted from the foregoing
calculations of Non-Conforming New Franchise Documents as of the time of such
subsequent modification.

 

“Discloser” has the meaning set forth in Section 7.1 hereof

 

“Disentanglement” has the meaning set forth in Section 6.4(a) hereof.

 

“Disentanglement Period” has the meaning set forth in Section 6.4(c) hereof.

 

“Disentanglement Services” has the meaning set forth in Section 6.4(a) hereof.

 

“Existing Franchise Document” means any Franchise Document entered into by
Applebee’s International or any Affiliate prior to the Closing Date.

 

“Former Franchisor” means, with respect to any Franchise Agreement or
Development Agreement, Applebee’s International or any Affiliate thereof, as
applicable, that originally entered into such Franchise Agreement or Development
Agreement as franchisor thereunder prior to the Closing Date.

 

“Franchise Documents” means Franchise Agreements, Development Agreements,
Refranchised Restaurant Leases, Franchisee Sub-Leases and other contracts,
agreements or arrangements to which the Former Franchisor or its Affiliates, the
Master Issuer or the Franchise Holder, on the one hand, and a Franchisee, on the
other hand, is a party in connection with the franchise system, together with
any modifications, amendments, extensions or replacements of the foregoing.

 

“Franchisee Insurance Policy” means any property and casualty insurance policy
or policies required to be maintained by a Franchisee for the benefit of the
Master Issuer or any of its Affiliates, whether direct or indirect and whether
or not the Master Issuer or any of its Affiliates is an additional insured,
pursuant to the Franchise Agreements.

 

“Franchisee Insurance Proceeds” means any amounts paid upon settlement of a
claim filed under a Franchisee Insurance Policy, net of direct fees, out of
pocket costs and disbursements incurred in connection with the collection
thereof, which amounts are the property of the Franchisee.

 

5

--------------------------------------------------------------------------------


 

“Franchisee Lease Payments” means the rental payments and any other amounts paid
by any franchisee pursuant to any Refranchised Restaurant Lease or Franchisee
Sub-Lease.

 

“Guarantee” has the meaning set forth in Section 8.1 hereof.

 

“Guarantor” has the meaning set forth in the preamble hereto.

 

“Indemnitee” has the meaning set forth in Section 2.7 hereof.

 

“Indenture” has the meaning set forth in the recitals hereto.

 

“Indenture Trustee” has the meaning set forth in the preamble hereto.

 

“Indenture Trustee Indemnitee” has the meaning set forth in
Section 2.7(d) hereof.

 

“Independent Accountants” has the meaning set forth in Section 3.2 hereof.

 

“Initial Franchisee Fees” means all initial franchise fees or franchise fee
deposits due and to become due under or in connection with any Franchise
Agreement or Development Agreement, subject to any reduction in accordance with
the terms of the applicable Development Agreement.

 

“IP Holder” has the meaning set forth in the preamble.

 

“IP Services” means performing the IP Holder’s obligations as licensor under the
IP License Agreements (and under any other agreements pursuant to which the IP
Holder licenses the use of any IP Assets); exercising the IP Holder’s rights
under the IP License Agreements (and under any other agreements pursuant to
which the IP Holder licenses the use of any IP Assets); and acquiring,
developing, managing, maintaining, protecting, enforcing, defending, licensing
and undertaking such other duties and services as may be necessary in connection
with the IP Assets, on behalf of the IP Holder, including, without limitation,
the following activities:

 

(a)           searching, screening and clearing After-Acquired IP Assets to
assess the risk of potential infringement;

 

(b)           filing, prosecuting and maintaining applications and registrations
for the IP Assets, in the United States (and, with respect to the POS System,
worldwide), in the IP

 

6

--------------------------------------------------------------------------------


 

Holder’s name, including, timely filing of evidence of use, applications for
renewal and affidavits of use and/or incontestability, the timely payment of all
registration and maintenance fees, responding to third party oppositions of
applications or challenges to registrations, and responding to any office
actions, reexaminations, interferences or other office or examiner requests or
requirements;

 

(c)           monitoring third party use and registration of Trademarks and
taking appropriate actions to oppose or contest the use and any application or
registration for Trademarks that could reasonably be expected to infringe,
dilute or otherwise violate the IP Assets or IP Holder’s rights therein;

 

(d)           confirming the IP Holder’s legal title in and to the IP Assets,
including obtaining written assignments of IP Assets to the IP Holder and
recording transfers of title in the appropriate intellectual property registry;

 

(e)           with respect to the IP Holder’s rights and obligations under the
IP License Agreements and any Transaction Documents or other agreements pursuant
to which the IP Holder licenses the use of any IP Assets, monitoring the
licensee’s use of each licensed Trademark and the quality of its goods and
services offered in connection with such Trademarks, rendering approvals (or
disapprovals) that are required under the applicable license agreement(s), and
ensuring that any use of such Trademarks by any such licensee satisfies the
quality control standards and usage provisions of the applicable license
agreement and is in compliance with all applicable laws and the requirements of
each of the Transaction Documents;

 

(f)            sublicensing the IP Assets to suppliers, manufacturers,
advertisers, and other service providers in connection with the provision of
products and services for use in the U.S. Restaurant Business, the Other U.S.
Products and Services, the Other U.S. Franchise Business and the U.S.
Territories Business;

 

(g)           protecting, policing, and, in the event that the Servicer becomes
aware of any unlicensed copying, imitation, infringement, dilution,
misappropriation, unauthorized use or other violation of the IP Assets, or any
portion thereof, enforcing such IP Assets, including, (i) preparing and
responding to and further prosecuting cease-and-desist, demand and notice
letters, and requests for a license; and (ii) commencing, prosecuting and/or
resolving claims or suits involving imitation, infringement, dilution,
misappropriation, the unauthorized use or other violation of the IP Assets, and
seeking all appropriate monetary and equitable remedies in connection therewith;
provided that the IP Holder shall, and hereby agrees to, join as a party to any
such suits to the extent necessary to maintain standing;

 

(h)           performing such functions and duties, and preparing and filing
such documents, as are required under the Indenture or any other Transaction
Document to be performed, prepared and/or filed by the IP Holder, including
(i) executing and recording such

 

7

--------------------------------------------------------------------------------


 

financing statements (including continuation statements) or amendments thereof
or supplements thereto or such other instruments as the Indenture Trustee and
Co-Issuer together or any Insurer (so long as it is a Series Controlling Party)
may from time to time reasonably request in connection with the security
interests in the IP Assets granted by the IP Holder to the Indenture Trustee
under the Indenture, (ii) preparing, executing and delivering grants of security
interests or any similar instruments as the Indenture Trustee and the Co-Issuers
together or any Insurer (so long as it is a Series Controlling Party) may from
time to time reasonably request that are intended to evidence such security
interests in the IP Assets and recording such grants or other instruments with
the relevant authority including the PTO, the United States Copyright Office or,
only with respect to the POS System, with any applicable foreign intellectual
property office and (iii) disclosing to Applebee’s International all material
After-Acquired IP Assets for Applebee’s International’s exploitation thereof
outside the U.S. and U.S. Territories;

 

(i)            taking such actions as any licensee under an IP License Agreement
may request that are required by the terms, provisions and purposes of such IP
License Agreement (or by any other agreements pursuant to which the IP Holder
licenses the use of any IP Assets) to be taken by the IP Holder, and preparing
(or causing to be prepared) for execution by the IP Holder all documents,
certificates and other filings as the IP Holder shall be required to prepare
and/or file under the terms of such IP License Agreements (or such other
agreements);

 

(j)            paying or causing to be paid or discharged any and all taxes,
charges and assessments that may be levied, assessed or imposed upon any of the
IP Assets or contesting the same in good faith;

 

(k)           obtaining licenses of third party Intellectual Property for use
and sublicense in connection with the U.S. Restaurant Business, the Other U.S.
Products and Services, the Other U.S. Franchise Business and the U.S.
Territories Business, including sublicense to Franchisees pursuant to
Participation Agreements or to Securitization Entities; and

 

(l)            with respect to trade secrets and other confidential information
of the IP Holder, taking all reasonable measures to maintain confidentiality and
to prevent non-confidential disclosures.

 

“Master Issuer” has the meaning set forth in the preamble hereto.

 

“Monthly Noteholders’ Report” has the meaning set forth in
Section 3.1(b) hereof.

 

“Negative Lease” means, with respect to any Monthly Collection Period, a
Refranchised Restaurant Lease and Franchisee Sub-Lease that is reasonably
expected to yield negative Net Rental Revenue during such Monthly Collection
Period.

 

8

--------------------------------------------------------------------------------


 

“Net Rental Revenue” means, with respect to any Franchisee Sub-Lease or
Refranchised Restaurant Lease for any Monthly Collection Period, the amount
equal to (a) all Lease Receipts that are scheduled to be paid to the applicable
Restaurant Holder or Predecessor Restaurant Holder by the Franchisee on such
Franchisee Sub-Lease or Refranchised Restaurant Lease, as applicable, during
such Monthly Collection Period minus (b) all Lease Payments, if any, that are
scheduled to be paid to the primary lessor of the related property by the
applicable Restaurant Holder or Predecessor Restaurant Holder during such
Monthly Collection Period.

 

“New Asset” means a New Franchise Document, a New Leased Real Property or a
Company-Owned Real Property or other Serviced Asset acquired or entered into
after the Closing Date.

 

“New Asset Addition Date” means, with respect to any New Asset, the earliest of
(i) the date on which such New Asset is acquired by a Securitization Entity,
(ii) the later of (a) the date upon which the closing occurs under the
applicable contract giving rise to such New Asset and (b) the date upon which
all of the diligence contingencies in the contract for purchase of the
applicable New Asset expire and the Securitization Entity acquiring such New
Asset no longer has the right to cancel such contract and (iii) the date on
which a Securitization Entity begins receiving Continuing Franchise Fees or
Franchisee Lease Payments with respect to such New Asset.

 

“New Company-Owned Real Property” means any real property owned by the
Restaurant Holders and acquired after the Closing Date.

 

“New Leased Real Property” means any real property leased by the Restaurant
Holders from a third-party property lessor in respect of which the lease was
entered into after the Closing Date (including any Company-Owned Real Property
which was subsequently sold to and leased back from third parties, but
excluding, however, any asset that is acquired by any of the Securitization
Entities after the Closing Date pursuant to an Asset Contribution Agreement).

 

“New Property” means, collectively, the New Company-Owned Real Property and the
New Leased Real Property.

 

“Non-Conforming Existing Franchise Document” has the meaning specified under the
First-Tier Asset Contribution Agreement.

 

“Non-Conforming New Franchise Document” means (i) with respect to any date of
determination, any Franchise Document that is a New Franchise Agreement
providing for a monthly royalty rate below 4.0% of “gross sales” (as defined in
the related Franchise Agreement) as of that date or (ii) any Negative Lease;
provided that Non-Conforming New Franchise

 

9

--------------------------------------------------------------------------------


 

Document shall not include any Non-Conforming Existing Franchise Document or
Special Franchisee Document.

 

“Non-U.S. Business” means any business activities of Applebee’s International
and its Subsidiaries (other than the Securitization Entities) located outside of
the United States.

 

“Operational Audits” means the comprehensive inspection and evaluation program
of the food, services, sanitation, appearance, employee training or equipment
maintenance of Applebee’s Restaurants and Franchisees in order to verify each
such restaurant’s and Franchisee’s compliance with the technical and operational
standards.

 

“Post-Closing Assets” has the meaning set forth in Section 5.2(a) hereof.

 

“Post-Opening Services” means the services required to be performed under the
Franchise Agreements or otherwise in connection with the Franchise Agreements by
the Franchise Holder or Master Issuer, as applicable, after the opening of
Applebee’s Restaurants to be operated by the applicable Franchisee, including
without limitation, (a) the maintenance of a continuing advisory relationship
with Franchisees, including consultation in the areas of marketing,
merchandising and general business operations; (b) the provision to each
Franchisee of the standards established or approved by the IP Holder for use of
the Applebee’s Brand and other IP Assets; (c) the establishment of standards of
quality, cleanliness, appearance and service at all Applebee’s Restaurants;
(d) the administration of the Advertising Fees received pursuant to the
applicable Franchise Agreements and the direction of the development of all
advertising and promotional programs for the Applebee’s Brand; (e) the
inspection of the Applebee’s Restaurants operated by each Franchisee; and
(f) such other post-opening services as are required to be performed under the
Franchise Agreements or otherwise in connection with the Franchise Documents by
the Franchisor.

 

“Power of Attorney” means the authority granted by any Securitization Entity to
the Servicer pursuant to a Power of Attorney in substantially the form set forth
as Exhibit B hereto.

 

“Pre-Closing Date Net Collections Payment” means, with respect to any Serviced
Asset hereunder, all collections and revenues received by Applebee’s
International or its affiliates relating or attributable to such Serviced Asset,
including without limitation, all Franchise Payments, for the period commencing
on the Cut-Off Date and ending on the Closing Date.

 

“Pre-Opening Services” means the services required to be performed under the
Franchise Agreements or otherwise in connection with the Franchise Documents by
the Franchise Holder prior to the opening of the Applebee’s Restaurants to be
operated by the applicable Franchisee, including without limitation, (a) the
provision to each Franchisee of

 

10

--------------------------------------------------------------------------------


 

standards for the design, construction, equipping and operation of the
Applebee’s Restaurants and the approval of locations meeting such standards;
(b) the provision to individuals designated by the Franchisee of the then
current initial training program to be conducted at one or more training centers
or other locations designated by the Servicer; (c) the provision to each
Franchisee of the Franchise Holder’s operations manual; and (d) the provision to
each Franchisee of such other assistance in the pre-opening, opening and initial
operation of the Applebee’s Restaurant as are required to be provided under the
Franchise Agreements or otherwise in connection with the Franchise Documents by
the Franchisor.

 

“Prior Terms” means, in respect of each type of contract included in New
Franchise Documents, the contractual terms and provisions, exclusive of the
applicable rates for Initial Franchise Fees or Continuing Franchise Fees,
Advertising Fees and similar fees and expenses, that were generally prevailing
for agreements of such type, entered into by a Former Franchisor on or before
the Closing Date.

 

“Properties” means, collectively, the Company-Owned Real Property and the Leased
Property.

 

“Quality Control Programs” means the Operational Audits and any other similar,
successor or additional programs implemented for quality control purposes.

 

“Real Estate Assets” means (i) the Company-Owned Real Property, (ii) the Company
Leases, (iii) the Sale/Leaseback Leases, if any, (iv) the Refranchised
Restaurant Leases, if any, and (v) the Franchisee Sub-Leases, if any.

 

“Real Estate Services” means:

 

(a)           the negotiation, execution and recording of leases, subleases,
deeds and other contracts and agreements relating to the Real Estate Assets on
behalf of any Securitization Entity;

 

(b)           the management of the Real Estate Assets, including, without
limitation, (i) the management of the Company-Owned Real Property and the Leased
Property, (ii) the enforcement of the Company Leases, Sale/Leaseback Leases,
Refranchised Restaurant Leases and the Franchisee Sub-Leases, (iii) the payment,
extension, renewal, modification, adjustment, prosecution, defense, compromise
or submission to arbitration or mediation of any obligation, suit, liability,
cause of action or claim, including taxes, and (iv) the collection of any
amounts payable to any Securitization Entity as a result of the use of the Real
Estate Asset, including, without limitation, rent;

 

11

--------------------------------------------------------------------------------

 

(c)           causing the Restaurant Holders, the Franchise Holder or any
Additional Securitization Entity created for such purpose to (i) acquire and
enter into agreements to acquire Real Estate Assets and (ii) sell, assign,
transfer, encumber or otherwise dispose of all or any portion of the Real Estate
Assets;

 

(d)           environmental evaluation and remediation activities on any real
property owned or leased by a Securitization Entity;

 

(e)           obtaining appropriate levels of title insurance for the
Company-Owned Real Property as of the acquisition of such Company-Owned Real
Property by the applicable Securitization Entity; provided that the level of
title insurance maintained on the Closing Date for the Company-Owned Real
Property in existence on the Closing Date will be deemed to be the appropriate
level of title insurance for such Company-Owned Real Property on and after the
Closing Date for purposes of this clause (e);

 

(f)            making or causing to be made all repairs and replacements to the
existing improvements and the construction of new improvements on the Real
Estate Assets;

 

(g)           the employment of agents, managers, brokers or other persons
necessary or appropriate to acquire, dispose of, maintain, own, lease, manage
and operate the Real Estate Assets (which for the avoidance of doubt, shall not
include persons employed in the day to day operations of Applebee’s
Restaurants);

 

(h)           paying or causing to be paid any and all taxes, charges and
assessments that may be levied, assessed or imposed upon any of the Real Estate
Assets or contesting the same in good faith;

 

(i)            to the extent that the Servicer or any of its Affiliates
participates in the same, negotiating with Franchisees with respect to
properties owned by Franchisees or leased by Franchisees from a third party
landlord and entering any documentation with respect to the same; and

 

(j)            all other actions or decisions relating to the acquisition,
disposition, maintenance, ownership, leasing, management and operation of the
Real Estate Assets.

 

“Recipient” has the meaning ascribed to such term in Section 7.1 hereof.

 

“Requirements of Law” means with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by laws, limited
liability company agreement, partnership agreement or other organizational or
governing documents of such

 

12

--------------------------------------------------------------------------------


 

Person or any of its property, and any law, treaty, rule or regulation, or
determination of any arbitrator or Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, whether federal, state, local,
foreign or international (including, without limitation, usury laws, the Federal
Truth in Lending Act and retail installment sales acts).

 

“Serviced Affiliate” has the meaning set forth in Section 4.9 hereto.

 

“Serviced Assets” has the meaning set forth in the recitals hereto.

 

“Serviced Document” means any contract, agreement, arrangement or understanding
relating to any of the Serviced Assets, including, without limitation, the Asset
Contribution Agreements, Franchise Documents and the IP License Agreements.

 

“Servicer” means Applebee’s Services, Inc. in its capacity as Servicer
hereunder, unless a successor Person shall have become the Servicer pursuant to
the applicable provisions of the Indenture and this Agreement, and thereafter
“Servicer” shall mean such successor Person.

 

“Servicer Replacement Plan” has the meaning set forth in Section 6.2(b)(iv).

 

“Servicer Termination Event” has the meaning set forth in Section 6.1(a).

 

“Services” means the servicing and administration by the Servicer of the
Serviced Assets, in each case in accordance with the terms of this Agreement
(including, for the avoidance of doubt, the Servicing Standard), the Indenture,
the other Transaction Documents and the Serviced Documents, as agent for the
applicable Securitization Entity, including, without limitation:

 

(a)           calculating and compiling information required in connection with
any report to be delivered pursuant to the Transaction Documents;

 

(b)           preparing and filing of all tax returns and tax reports required
to be prepared by any Securitization Entity;

 

(c)           paying or causing to be paid or discharged any and all taxes,
charges and assessments required to be paid under applicable requirements of law
by any Securitization Entity;

 

13

--------------------------------------------------------------------------------


 

(d)           administering the Advertising Fees Account and the Servicing
Accounts;

 

(e)           performing the duties and obligations of, and enforcing the rights
against Affiliates of, the Securitization Entities pursuant to the Transaction
Documents;

 

(f)            selecting the assets to be acquired or otherwise transferred in
accordance with the applicable Asset Contribution Agreement;

 

(g)           making collections on and otherwise servicing (i) the Master
Issuer’s rights and obligations under the Existing U.S. Franchise Agreements and
the Post-Closing Restaurant Purchase Agreement; (ii) the Franchise Holder’s
rights and obligations under the Development Agreements and the New U.S.
Franchise Agreements; (iii) the rights and obligations of Applebee’s
International and its Affiliates under the property relating to Post-Closing
U.S. Restaurants and (iv) the right to terminate and approve amendments, waivers
and modifications of, the Franchise Documents and to exercise all rights of the
Franchise Holder and the Master Issuer under such Franchise Documents;

 

(h)           causing all Advertising Fees and Third Party Licensing Fees not
paid to the Concentration Account to be paid to the Advertising Fees Account and
the Third Party Licensing Fees Account, respectively;

 

(i)            on behalf of the Franchise Holder, selecting and approving new
Franchisees and providing personnel to manage the selection and approval
process;

 

(j)            on behalf of the Franchise Holder, preparing New U.S. Franchise
Agreements and New U.S. Development Agreements, including, among other things,
adopting variations to the forms of agreements used in documenting New U.S.
Franchise Agreements or New U.S. Development Agreements and preparing and
executing documentation of franchise transfers, terminations, renewals, site
relocations and ownership changes, in all cases, subject to and in accordance
with the terms of the Transaction Documents;

 

(k)           on behalf of the Franchise Holder, preparing and filing franchise
offering circulars relating to New U.S. Development Agreements and New U.S.
Franchise Agreements to comply in all material respects with applicable federal
and state laws;

 

(l)            on behalf of the Master Issuer and the Franchise Holder,
complying with franchise industry specific government regulation and applicable
laws;

 

(m)          performing the obligations of the Securitization Entities under the
Serviced Documents including entering into new Serviced Documents from time to
time;

 

14

--------------------------------------------------------------------------------


 

(n)           arranging for legal services with respect to the Serviced Assets,
including with respect to the enforcement of the Franchise Documents;

 

(o)           providing accounting and financial reporting services (including,
to the extent the Servicer determines the failure of the Franchise Holder to
obtain and maintain the status as an exempt large franchisor could be reasonably
expected to cause a Material Adverse Effect, providing such services in
connection with the application for, and/or maintenance of, such status);

 

(p)           establishing and/or providing quality control services and
standards for food, equipment, suppliers and distributors and monitoring
compliance with such standards;

 

(q)           monitoring industry conditions and adapting its practices
accordingly to meet changing consumer needs;

 

(r)            developing new products and services (or modifying any existing
products and services) to be offered in connection with the Other U.S. Products
and Services, the U.S. Restaurant Business, the U.S. Territories Business and
the Other U.S. Franchise Business and supporting the development of programs for
increasing awareness of the Applebee’s Brand;

 

(s)           developing, modifying, amending and disseminating
(i) specifications for restaurant operations, (ii) the Applebee’s Restaurants
operating manual and (iii) new menu items;

 

(t)            evaluating and approving, on behalf of the Master Issuer and
Franchise Holder, as applicable, assignments of Franchise Agreements and other
Franchise Documents by Franchisees to third party franchisee candidates or
existing Franchisees;

 

(u)           operating the Company-Owned U.S. Restaurants, including
maintaining appropriate levels of property and casualty insurance in respect of
Company-Owned U.S. Restaurants;

 

(v)           obtaining, renewing and keeping in effect all licenses or other
arrangements necessary for the sale of alcoholic beverages at Company-Owned U.S.
Restaurants;

 

(w)          on behalf of Master Issuer and the Franchise Holder, as applicable,
taking such actions as are necessary or it deems advisable to enforce the
obligations of any Franchisee under the applicable Franchise Agreement and the
riders and addenda thereto in respect of the Weight Watchers Agreement;

 

15

--------------------------------------------------------------------------------


 

(x)            performing the Pre-Opening Services and Post-Opening Services on
behalf of the Master Issuer under the Existing U.S. Franchise Agreements and the
Franchise Holder under the Development Agreements and the New U.S. Franchise
Agreements;

 

(y)           performing the Real Estate Services, including paying, on behalf
of the related Restaurant Holder, real estate taxes and any other taxes or other
amounts payable to any governmental authority and causing any payments to be
made to any third-party landlords with respect to the Company Leases (and
enforcing all rights of the Restaurant Holders under all Company Leases);

 

(z)            performing the IP Services;

 

(aa)         performing the Administrative Services;

 

(bb)         managing the rights of the Master Issuer under the IHOP Residual
Certificate; and

 

(cc)         performing such other services as may be necessary from time to
time and consistent with the Servicing Standard and the Transaction Documents in
connection with the Serviced Assets.

 

“Servicing Standard” means:

 

(a)           with respect to Applebee’s Services, Inc., in its capacity as the
Servicer (and any Successor Servicer that is an Affiliate of Applebee’s
International):

 

(i)            with respect to the Company-Owned U.S. Restaurants, standards
maintained by the Servicer that are at least equal when taken as a whole to the
Current Practice of Applebee’s International and are conducted in a commercially
reasonable manner that is normal and usual with respect to the Current Practice
of Applebee’s International; provided that the Servicer shall be free to modify
such servicing standards, including the franchising or refranchising of
restaurants and the sale/leaseback or other similarly structured transactions in
respect of the underlying real property, consistent with the standards set forth
in clause (ii) below as long as such modification by the Servicer shall not
result in servicing standards that differ materially in any adverse respect from
common industry practices and shall not have a Material Adverse Effect on the
Securitization Entities, the Insurers, if any, or the Indenture Collateral; and

 

(ii)           with respect to Franchised U.S. Restaurants or otherwise other
than in respect of matters addressed in clause (i) above and clauses
(a)(iii) and (b) below, standards maintained by the Servicer that, when taken as
a whole, are at least equal to the Current Practice of IHOP Corp. and/or the
Current Practice of Applebee’s International (for which purpose the election
between the Current Practice of IHOP Corp. and

 

16

--------------------------------------------------------------------------------


 

Applebee’s International (or election to apply both) shall be made at the
discretion of the Servicer), and are conducted in a commercially reasonable
manner that, when taken as a whole, is normal and usual with respect to the
Current Practice of IHOP Corp. and/or the Current Practice of Applebee’s
International (for which purpose the election between the Current Practice of
IHOP Corp. and the Current Practice of Applebee’s International (or election to
apply both) shall be made at the discretion of the Servicer) and, to the extent
of changed circumstances, practices or technologies, the procedures that the
Servicer would use if the assets being serviced were owned by the Servicer and
the Servicer was not engaged in any business other than on behalf of the
Securitization Entities; and

 

(iii)          with respect to the Other U.S. Products and Services or the Other
U.S. Franchise Business, the standards that the Servicer would maintain if the
assets being serviced were owned by the Servicer and the Servicer was not
engaged in any business other than on behalf of the Securitization Entities;
provided, that such standards shall, when taken as a whole, be conducted in a
commercially reasonable manner that is normal and usual with respect to then
existing practice of Applebee’s International and/or Applebee’s Services Inc.;
and provided, further, that the application of such standards shall not result
in servicing standards that differ materially in any adverse respect from common
industry practices and could not reasonably be expected to have a Material
Adverse Effect on the Securitization Entities, the Insurers, if any, or the
Collateral; and

 

(b)           with respect to any Successor Servicer that is not an Affiliate of
Applebee’s International, standards comparable to the standards set forth in
clause (a) above, subject to satisfaction of the Rating Agency Condition and the
consent of the Lead Insurer with respect to each Series of Notes Outstanding in
connection with the entry into the related servicing agreement;

 

provided that, in each case, the Servicer shall be deemed to be in compliance
with the Servicing Standard (i) in its establishment of, and/or the procurement
of products and services from, any purchasing cooperative on behalf of
Franchisees, the Securitization Entities and/or other Affiliates of the
Servicer, (ii) in connection with any decision to consolidate, downsize or
otherwise implement changes in respect of (A) support services for the POS
System, (B) field managers and operational service units and (C) guest service
centers, in each case, in order to enhance efficiency in its discretion and
(iii) for any other change to the Servicing Standard set forth above with
respect to which the Aggregate Controlling Party has provided its prior written
consent.

 

“Special Franchisee Document” means any Franchise Document entered into in
respect of any Franchisee subject to the Former Franchisor’s “premier developer
program” or similar programs to be established by the Servicer or any Affiliate
thereof, pursuant to which the Former Franchisor, the Franchise Holder or the
Servicer (acting on behalf of the Master Issuer or the Franchise Holder), as the
case may be, agrees to waive or reduce the payment of the royalty or rent
thereunder for a period not to exceed one-year without renewal and/or provide
other means of incentives to such Franchisee for the development of Applebee’s
Restaurants in excess of the number of Applebee’s Restaurants as to which such
Franchisee has committed to develop pursuant to the applicable time period in
the Development Agreement; provided that such

 

17

--------------------------------------------------------------------------------


 

incentives shall apply solely with respect to the Applebee’s Restaurants
developed in excess of such Franchisee’s committed number of Applebee’s
Restaurants for the applicable time period.

 

“Subservicing Arrangement” means an arrangement whereby the Servicer engages any
other Person (including any Affiliate) to perform certain of its duties under
this Agreement excluding the fundamental corporate functions of the Servicer;
provided that any agreement between the Servicer and third party vendors
pursuant to which the Servicer purchases a specific product or service or
outsources routine administrative functions shall not constitute a Subservicing
Arrangement.

 

“Successor Servicer” means any successor to Applebee’s Services, Inc., as the
initial Servicer, performing the obligations of the Servicer hereunder, as
appointed to act as the Servicer pursuant the Back-Up Manager Proposal and
approved by the Aggregate Controlling Party.

 

“Supplemental Servicing Fee” means an amount to be determined with the written
consent of the Aggregate Controlling Party.

 

“Term” shall have the meaning set forth in Section 9.1 hereof.

 

“UFOC” means the initial uniform franchise offering circular of Applebee’s
Franchising LLC, as modified, updated or supplemented from time to time.

 

“Weekly Servicer’s Report” has the meaning set forth in Section 3.1(d) hereof.

 

“Weekly Servicing Fee” means, with respect to each Weekly Allocation Date, the
amount determined by dividing:

 

(i) an amount equal to the sum of (A) a $10,000,000 base fee, plus (B) $13,000
for each Franchised U.S. Restaurant as of such date, plus (C) $135,000 for each
Company-Owned U.S. Restaurant as of such date; by

 

(ii) 52;

 

provided, that the Weekly Servicing Fee shall be adjusted on each Payment Date
to reflect any change to the number of Franchised U.S. Restaurants and
Company-Owned U.S. Restaurants as set forth in the related Monthly Servicer’s
Certificate (which change shall be effective on and after the first day of the
Monthly Collection Period immediately following delivery of the related Monthly
Servicer’s Certificate); provided, further, that each of the

 

18

--------------------------------------------------------------------------------


 

amounts set forth in clauses (i)(A), (i)(B) and (i)(C) shall be subject to a 2%
annual increase on the first day of the Monthly Collection Period that commences
immediately following each anniversary of the Closing Date; provided, further,
that no such increase shall apply if after giving effect to such increase the
sum of the amounts set forth in clauses (i)(A), (i)(B) and (i)(C) shall exceed
35% of the aggregate Retained Collections over the preceding twelve Monthly
Collection Periods).

 

“Weighted Average Royalty Rate” means, as of any time of determination, the
percentage, expressed as a fraction:

 

(i)            the numerator of which is the aggregate royalty fees receivable
from Franchisees (excluding for such purpose any Applebee’s Restaurant owned by
Restaurant Holders in their capacities as Franchisees) with respect to the
immediately preceding 12 Monthly Collection Periods (excluding such amounts
receivable in respect of Non-Conforming Existing Franchise Documents and Special
Franchisee Documents); and

 

(ii)           the denominator of which is the aggregate sales of Franchised
U.S. Restaurants (excluding for such purpose any Applebee’s Restaurant owned by
Restaurant Holders in their capacities as Franchisees) during the corresponding
12 Monthly Collection Periods (excluding sales in respect of Applebee’s
Restaurants subject to Non-Conforming Existing Franchise Documents and Special
Franchisee Documents).

 

Section 1.2             Other Defined Terms.

 

(a)           Each term defined in the singular form in Section 1.1 or elsewhere
in this Agreement shall mean the plural thereof when the plural form of such
term is used in this Agreement and each term defined in the plural form in
Section 1.1 shall mean the singular thereof when the singular form of such term
is used herein.

 

(b)           The words “hereof,” “herein,” “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

 

(c)           Any reference herein to “knowledge” or “actual knowledge” of any
party hereto with respect to an event including, without limitation, a Servicer
Termination Event, shall mean the actual knowledge of (i) the Chief Executive
Officer, Chief Financial Officer, Treasurer, Controller, Senior Vice President
of Finance or General Counsel of the Servicer, (ii) any manager or director (as
applicable) of any Securitization Entity who is also a director or an officer of
the Servicer and/or IHOP Corp. or (iii) any Authorized Officer of the Servicer
directly

 

19

--------------------------------------------------------------------------------


 

responsible for managing the servicing activities on behalf of such party or for
administering the transactions relevant to such event.

 

(d)           Unless as otherwise provided herein,  the word “including” as used
herein shall mean “including without limitation”.

 

Section 1.3             Other Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.  If at any time from
and after the date of this Agreement any change in GAAP would alter in any
material respect the computation of any financial ratio,  restriction or
definition set forth in any Transaction Document whose definition directly or
indirectly refers to GAAP (including, for example, to increase (or decrease) the
amount of Debt permitted to be incurred under any Transaction Document or
materially change the calculation of any amounts required to be paid
thereunder), and either the Servicer or the Aggregate Controlling Party shall so
request, the parties hereto and the Aggregate Controlling Party shall negotiate
in good faith to amend such ratio, restriction or definition to preserve the
original intent thereof in light of such change in GAAP (subject to the written
approval of the Servicer and the Aggregate Controlling Party); provided that,
until so amended, (i) such ratio, restriction or definition shall continue to be
computed in accordance with GAAP as in effect prior to such change therein and
(ii) the Servicer shall provide to the Indenture Trustee and each Insurer, if
any, concurrently with all financial statements and other documents required to
be delivered by it or its Affiliates under any Transaction Document, a
reconciliation between calculations of such ratio, restriction or definition
made before and after giving effect to such change in GAAP. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.

 

Section 1.4             Computation of Time Periods.  Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

ARTICLE II

 

ADMINISTRATION AND SERVICING OF SERVICED ASSETS

 

Section 2.1             Applebee’s Services, Inc. to act as Servicer.

 

(a)  Engagement of the Servicer.  The Servicer is hereby authorized by each
applicable Securitization Entity, and hereby agrees, to perform the Services (or
refrain from the performance of the Services) subject to and in accordance with
the Servicing Standard and the terms of this Agreement and the other Transaction
Documents.  With respect to the IP Services, the Servicer shall perform such IP
Services in accordance with the Servicing Standard and the IP License Agreements
except that if the IP Holder determines, in its sole discretion, that additional
action is necessary or desirable in furtherance of the protection of the IP
Assets then the Servicer shall take such additional action.  The Servicer shall
have full power and authority, acting alone and subject only to the specific
requirements and prohibitions of this Agreement and in accordance with the
Servicing Standard, the Indenture and the other Transaction Documents, to

 

20

--------------------------------------------------------------------------------


 

do and take any and all actions, or to refrain from taking any such actions, and
to do any and all things in connection with performing the Services which the
Servicer determines are necessary or desirable.  Without limiting the generality
of the foregoing, but subject to the provisions of this Agreement, the Indenture
and the other Transaction Documents, including, without limitation, Section 2.8,
the Servicer, in connection with performing the Services, is hereby authorized
and empowered to execute and deliver, in the Servicer’s own name (in its
capacity as agent for the applicable Securitization Entity ) or in the name of
any Securitization Entity (pursuant to the applicable Power of Attorney), on
behalf of any Securitization Entity or the Indenture Trustee, as the case may
be, any and all instruments of satisfaction or cancellation, or of partial or
full release or discharge, and all other comparable instruments, with respect to
the Serviced Assets, including, without limitation, consents to sales, transfers
or encumbrances of the assets relating to an Applebee’s Restaurant by any
Restaurant Holder or any Franchisee or consents to assignments and assumptions
of the Franchise Agreements by any Franchisee in accordance with the terms
thereof.  For the avoidance of doubt, the parties hereto acknowledge and agree
that (i)  the Servicer is providing Services directly to each applicable
Securitization Entity and (ii) the Master Issuer is not providing, and is under
no obligation to provide, any Services to any of its Subsidiaries which are
parties hereto.  Nothing in this Agreement shall preclude the Securitization
Entities from performing the Services on their own behalf at any time, and from
time to time.

 

(b)          Actions to Perfect Security Interests.  Subject to the terms of the
Indenture and any applicable Series Supplement, the Servicer shall take those
actions that are required under the Transaction Documents and Requirements of
Law to maintain continuous perfection and priority (subject to Permitted Liens)
of any Securitization Entity’s and the Indenture Trustee’s respective interests
in the Indenture Collateral; provided, however that there is no action required
to be taken by the Servicer as of the Closing Date to perfect certain Liens of
the Indenture Trustee as set forth in Section 5.5 and Section 5.6.  The Servicer
shall prepare and deliver to the Indenture Trustee executed real estate
mortgages on all Company-Owned Real Property within 180 days following the
Closing Date (or such later date as may be permitted in writing by the Aggregate
Controlling Party with respect to all or part of the Company-Owned Real
Property) but shall not be required to record such mortgages unless a Trigger
Event has occurred and is continuing pursuant to Section 5.6.  Without limiting
the foregoing, the Servicer shall file or cause to be filed with the appropriate
government office the financing statements on Form UCC-1, and assignments of
financing statements on Form UCC-3, and other filings requested by the
Co-Issuers, the Aggregate Controlling Party or the Indenture Trustee,  to be
filed in connection with each Asset Contribution Agreement, the IP License
Agreements, the IP Assets, the Indenture, the other Transaction Documents and
the transactions contemplated thereby.  The Indenture Trustee’s sole
responsibility with respect to the mortgages delivered to it in accordance with
this Section 2.1(b) shall be to hold and safekeep such mortgages. Upon the
occurrence of a Trigger Event the Aggregate Controlling Party shall direct the
Indenture Trustee in writing to release such mortgages to the Servicer for
recordation in accordance with Section 5.6.

 

21

--------------------------------------------------------------------------------


 

(c)           Ownership of Servicer-Developed IP.

 

(i)            The Servicer acknowledges and agrees that the Intellectual
Property rights in all IP Assets shall be owned by and inure exclusively to the
benefit of the IP Holder, including Servicer-Developed IP.  The Servicer shall
irrevocably assign and transfer, and hereby does irrevocably assign and
transfer, to the IP Holder any and all of the Servicer’s right, title and
interest, including in any goodwill connected with the use of and symbolized by
any Trademarks, in, to and under any Servicer-Developed IP.  The IP Holder and
Servicer expressly agree that, to the fullest extent allowed by law, any
copyrightable material contained in the Servicer-Developed IP shall be
considered a “work made for hire,” as that term is defined in Section 101 of the
United States Copyright Act, as amended, but, if any such works are not
considered “works made for hire” for any purpose, then they are deemed
automatically covered by the assignment provisions set forth in this subsection
(c)(i). Notwithstanding the foregoing, the Servicer-Developed IP transferred to
the IP Holder shall not include any rights of the Servicer under licenses for
use of third party Intellectual Property to the extent that such rights are not
assignable and sublicensable back to Servicer (and its sublicensees).

 

(ii)           The Servicer hereby irrevocably assigns, transfers, and
quitclaims to Applebee’s International any and all Non-U.S. Intellectual
Property Rights whether now or hereafter created, developed, authored or
acquired by the Servicer in, to, or under (a) the Applebee’s Brand, (b) products
or services sold or distributed under the Applebee’s Brand, and (c) derivative
works of, and other variations on or improvements to the IP Assets or any
non-U.S. equivalent thereof (other than the POS System), including in any
goodwill connected with the use of and symbolized by any Trademarks included in
such Non-U.S. Intellectual Property Rights.  The Servicer (i) shall not, and
shall not permit any entity for whom it is performing Services (other than
Applebee’s International or an entity designated by Applebee’s International),
to submit an application to register, or register, in its name any Patent,
Trademark, Copyright or Internet Domain Name included in the foregoing Non-U.S.
Intellectual Property Rights, and (ii) shall use commercially reasonable efforts
to ensure that any license for third party Intellectual Property entered into by
the Servicer is not for use outside the U.S. and the U.S. Territories.

 

(iii)          The parties acknowledge and agree that Applebee’s International
shall have the right to enforce its rights and the Servicer’s and IP Holder’s
obligations under this Section 2.1 notwithstanding that Applebee’s International
is executing this Agreement as a guarantor.

 

(d)           Further Assurances.  The Servicer agrees to cooperate in good
faith with Applebee’s International, at Applebee’s International’s sole cost and
expense, for the purpose of servicing and preserving Applebee’s International’s
rights in, to and under the Non-U.S. Intellectual Property Rights to be assigned
and transferred to Applebee’s International under this Section 2.1(d), including
executing any documents and taking any actions, at Applebee’s International’s
reasonable request, to confirm, file, and record in any appropriate registry
Applebee’s International’s legal title in, to and under such Non-U.S.
Intellectual Property Rights.

 

22

--------------------------------------------------------------------------------


 

The Servicer hereby appoints Applebee’s International as its attorney-in-fact
authorized to execute such documents in the event that the Servicer fails to
execute the same within twenty (20) days following Applebee’s International’s
request to do so (it being understood that such appointment is a power coupled
with an interest and therefore irrevocable) with full power of substitution and
delegation.

(e)           Grant of Power of Attorney.  In order to provide the Servicer with
the authority to perform and execute its duties and obligations as set forth
herein, each Securitization Entity that is a party hereto hereby agrees to
execute, upon request of the Servicer, a Power of Attorney in substantially the
form set forth as Exhibit B-1 (with respect to the IP Holder) or Exhibit B-2
(with respect to each other Securitization Entity) hereto, which Powers of
Attorney shall terminate in the event that the Servicer’s rights under this
Agreement are terminated as provided herein.

 

(f)            Franchisee Insurance.  The Servicer acknowledges that, to the
extent that it or any of its Affiliates is named as a “loss payee” or
“additional insured” under any Franchisee Insurance Policies, it shall use
commercially reasonable efforts to cause it to be so named in its capacity as
the Servicer on behalf of the Master Issuer or the Franchise Holder, as the case
may be, and the Servicer shall promptly remit to the Indenture Trustee for
deposit in the Franchisee Insurance Proceeds Account any Franchisee Insurance
Proceeds received by it or by the Master Issuer or any other Affiliate under the
Franchisee Insurance Policies to the extent such Franchisee Insurance Proceeds
relate to any Franchise Agreements.  The Servicer shall use commercially
reasonable efforts to cause the Master Issuer or the Franchise Holder, as the
case may be, to be named as an “additional insured” under all Franchisee
Insurance Policies at the earliest time such Franchisee Insurance Policies are
issued, renewed or replaced after the date hereof. With respect to the
Franchisee Insurance Policies which do not provide Affiliate coverage, as set
forth in Schedule 2.1(f) hereto, the Servicer shall use commercially reasonable
efforts to have the Master Issuer named as an “additional insured” within three
(3) months from the Closing Date.

 

(g)           Company-Owned U.S. Restaurants Insurance. The Servicer shall cause
each Restaurant Holder, at its own expense, to procure and maintain an “all
risk, fire, and extended coverage” commercial property insurance policy with an
“agreed amount” endorsement in an amount not less than 100% of the full
replacement cost of the applicable Restaurant. Each such policy shall name the
Indenture Trustee as a loss payee and shall be issued by a reputable insurance
company with an A.M. Best rating of A+ or better.

 

(h)           Servicer Insurance.  The Servicer agrees to maintain adequate
insurance consistent with the type and amount maintained by the Servicer under
the Current Practices of Applebee’s International, subject, in each case, to any
adjustments or modifications made in accordance with the Servicing Standard. 
Such insurance shall cover each of the Securitization Entities, as an additional
insured, to the extent that such Securitization Entity has an insurable interest
therein.  All insurance policies currently maintained by the Servicer are listed
on Schedule 2.1(h) hereto.

 

23

--------------------------------------------------------------------------------

 

Section 2.2             Accounts.

 

(a)           Collection of Payments; Remittances; Collection Account.  The
Servicer shall cause the collection of all amounts owing under the terms and
provisions of each Serviced Document in accordance with the Servicing Standard
and subject to and in accordance with the Transaction Documents.

 

(b)           Collections.  Except as otherwise set forth in this Agreement, the
Servicer shall cause all funds due and to become due to any Securitization
Entity and to the Predecessor Restaurant Holders (with respect to the
Post-Closing U.S. Restaurants) to be deposited to the Concentration Account for
further credit to the Collection Account in accordance with Section 10.1(a) of
the Indenture; provided, that (i) Advertising Fees payable by the Franchisees
(excluding for this purpose the Restaurant Holders and the Predecessor
Restaurant Holders in their capacity as Franchisees) will be deposited by the
Servicer in the Advertising Fees Account; (ii) Asset Disposition proceeds will
be deposited by the Servicer in the Capital Expenditure Reserve Account;
(iii) all insurance and condemnation proceeds will be deposited by the Servicer
in the Insurance Proceeds Account; (iv) Third Party Licensing Fees collected
from Franchisees (excluding for this purpose the Restaurant Holders and the
Predecessor Restaurant Holders in their capacity as Franchisees) will be
deposited by the Servicer in either the Third Party Licensing Fee Account or the
Concentration Account; (v) any Indemnification Amounts and Series Hedge
Agreement Receipts shall be deposited directly into the Collection Account,
provided that any Liquor License Related Indemnification Amounts will be
deposited into the Collection Account in accordance with the procedures set
forth in Section 2.2(n)(ii) below; (vi) any Insurance Proceeds Amounts shall be
withdrawn from the Insurance Proceeds Account and deposited directly into the
Collection Account; and (vii) any Asset Disposition Prepayment Amounts shall be
withdrawn from the Capital Expenditure Reserve Account and deposited directly
into the Collection Account.

 

(c)           Deposits to Concentration Account.   On or prior to the Closing
Date, the Servicer shall establish and maintain the Concentration Account into
which the Servicer shall deposit (or cause to be deposited) the following
amounts:

 

(i)            all amounts payable by Franchisees, including all Franchise
Payments and Development Payments, within three (3) Business Days following the
Servicer’s receipt of such payments, to the extent that such payments are not
deposited directly to the Concentration Account, any Servicing Account or such
other account, in each case in accordance with the terms of the Indenture or
this Agreement, as applicable;

 

(ii)           all cash revenues generated at Company-Owned U.S. Restaurants and
Post-Closing U.S. Restaurants (unless and until such Restaurants become
Reacquired U.S. Restaurants) within three (3) Business Days following the
Servicer’s or its Affiliates’ receipt of such cash revenues; provided, however,
that to the extent required under applicable laws, the Servicer shall be
permitted to deposit revenues attributable to alcohol

 

24

--------------------------------------------------------------------------------


 

sales at Company-Owned U.S. Restaurants and Post-Closing U.S. Restaurants that
operate as Texas private clubs into one or more accounts maintained in the name
of such Texas private clubs; provided, further, that the Servicer shall withdraw
from such accounts and deposit into the Concentration Account within ten
(10) Business Days after the end of each fiscal month the amount remaining in
such accounts after the payment of applicable taxes and fees relating to the
operation of the Texas private clubs;

 

(iii)          all credit card proceeds for transactions at Company-Owned U.S.
Restaurants and Post-Closing U.S. Restaurants (unless and until such Restaurants
become Reacquired U.S. Restaurants) (which shall be deposited by the Servicer to
the Concentration Account within three (3) Business Days after the date on which
such credit card proceeds are deposited by the related credit card processor to
the applicable credit card sub-account of the Concentration Account);

 

(iv)          the aggregate amount, if any, withdrawn from the Gift Card Reserve
Account for deposit to the Concentration Account on a weekly basis on each
Weekly Allocation Date in an amount equal to the aggregate dollar amount of the
redemption at Company-Owned U.S. Restaurants and Post-Closing U.S. Restaurants
of ACMC Gift Cards sold at Company-Owned U.S. Restaurants or Post-Closing U.S.
Restaurants, as applicable, over the related Weekly Collections Allocation
Period;

 

(v)           the amount received from ACMC, Inc. in respect of the redemption
at Company-Owned U.S. Restaurants and Post-Closing U.S. Restaurants of ACMC Gift
Cards sold other than at Company-Owned U.S. Restaurants or Post-Closing U.S.
Restaurants, as applicable;

 

(vi)          the amount deposited to the Concentration Account by ACMC, Inc. or
its third party processor in respect of Applebee’s Branded Gift Cards issued by
unaffiliated Franchisees that are sold at Franchised U.S. Restaurants and
redeemed at Company-Owned U.S. Restaurants or Post-Closing U.S. Restaurants, as
applicable;

 

(vii)         the Lease Receipts, if any, paid to the Restaurant Holders within
three (3) Business Days of receipt by or on behalf of the Restaurant Holders;

 

(viii)        all amounts received upon the disposition of obsolete inventory,
equipment, furniture, fixtures and other assets (other than IP Assets) relating
to the Company-Owned U.S. Restaurants within three (3) Business Days of receipt
by the Restaurant Holders or Predecessor Restaurant Holders, as applicable

 

(ix)           all amounts, if any, received in respect of the IP Assets;

 

25

--------------------------------------------------------------------------------


 

(x)            the IHOP Residual Amount, if any, received by the Servicer on
behalf of the Master Issuer or by the Master Issuer on a weekly basis;

 

(xi)           the equity contributions, if any, made by Applebee’s
International to Applebee’s Holdings for contribution to the Master Issuer, but
only to the extent that Applebee’s International does not direct that such
equity contributions be made directly to the Collection Account or any
Collection Account Administrative Account; and

 

(xii)          all other amounts constituting Collections not referred to in the
preceding clauses, including any royalty fees or other amounts received in
respect of IP Assets, other than the Indemnification Amounts, Insurance Proceeds
Amounts, Asset Disposition Prepayment Amounts and other amounts required to be
deposited directly to the Collection Account (subject, in the case of Liquor
License Related Indemnification Amounts, to Section 2.2(n)(ii) hereunder and
Section 10.2(b) of the Indenture).

 

(d)           Withdrawals from Concentration Account.  On and after the Closing
Date, the Servicer may withdraw funds from the Concentration Account in order
to:

 

(i)            pay the cash operating expenses that are incurred or committed to
be paid by the Restaurant Holders (or the Liquor License Holders) relating to
the operation of the Company-Owned U.S. Restaurants and the Predecessor
Restaurant Holders relating to the Post-Closing U.S. Restaurants (pursuant to
Section 10.1(b)(i) of the Indenture), as applicable, including, without
limitation, the cost of goods sold, labor, repair and maintenance expenses,
insurance, liquor taxes, gift card redemption expenses, the local advertising
fees allocable to the Company-Owned U.S. Restaurants, lease and other occupancy
expenses, including the Lease Payments payable by the Restaurant Holders and,
with respect to the Post-Closing U.S. Restaurants, the Predecessor Restaurant
Holders, to third parties, in each case on any Business Day in accordance with
the terms hereof;

 

(ii)           withdraw funds from the Concentration Account to the extent of
the amounts previously deposited to the Concentration Account that the Servicer
determines were required to be deposited directly to another account pursuant to
this Agreement or pursuant to Section 10.1(b)(ii) of the Indenture, including
any Advertising Fees payable by Franchisees that were required to be deposited
to the Advertising Fees Account and any amounts not constituting Collections
that were deposited to the Concentration Account in error, in each case, on any
Business Day;

 

(iii)          make the payments and deposits required to be made pursuant to
the Weekly Collections Allocation Priority on each Weekly Allocations Date
pursuant to Section 10.1(b)(iii) of the Indenture; and

 

26

--------------------------------------------------------------------------------


 

(iv)          provided that no Rapid Amortization Event has occurred and is
continuing, on each Weekly Allocation Date during the first seven (7) Weekly
Collections Allocation Periods following the Closing Date, following the payment
of the amounts required to be paid on such Weekly Allocation Date pursuant to
the Weekly Collections Allocation Priority, the Servicer shall have the right,
but not the obligation, to withdraw up to the Weekly Residual Amount, plus any
Weekly Residual Amount not withdrawn on a preceding Weekly Allocation Date, from
the Concentration Account for distribution to or at the direction of the Master
Issuer, so long as the Weekly Debt Service Allocation Amount, plus any Weekly
Debt Service Allocation Amount not previously deposited in the Collection
Account on a preceding Weekly Allocation Date, has been withdrawn from the
Concentration Account and deposited into the Collection Account with respect to
each such Weekly Collections Allocation Period.  In addition to the foregoing,
the Servicer shall be permitted to withdraw the Initial Residual Deposit Amount
on any Weekly Allocation Date in the second Monthly Collection Period, so long
as no Rapid Amortization Event has occurred and is continuing and an amount
equal to the Debt Service with respect to the Payment Date occurring in
February 2008 shall have been deposited into the Collection Account on or before
such Weekly Allocation Date; and

 

(v)           to make the deposits to the Collection Account on each Accounting
Date in accordance with the terms of the Indenture.

 

(e)           Deposit of Misdirected Funds; No Commingling; Misdirected
Payments.  The Servicer shall promptly deposit into the Concentration Account,
the Collection Account, the Advertising Fees Account or such other appropriate
account by the third Business Day immediately following actual knowledge of the
Servicer or any of its Affiliates of the receipt thereof and in the form
received or in cash, all payments in respect of the Serviced Assets incorrectly
deposited into another account.  In the event that any funds not constituting
Collections are incorrectly deposited in the Concentration Account, the Servicer
shall promptly withdraw such amounts following actual knowledge thereof and
shall pay such amounts to the person legally entitled to such funds.  The
Servicer shall not commingle any monies that relate to Serviced Assets with its
own assets and shall keep separate, segregated and appropriately marked and
identified all Serviced Assets and any other property comprising any part of the
Indenture Collateral, and for such time, if any, as such Serviced Assets or such
other property are in the possession or control of the Servicer to the extent
such Serviced Assets or such other property is Indenture Collateral, the
Servicer shall hold the same in trust for the benefit of the Indenture Trustee
and the Secured Parties (or, following termination of the Indenture, the
applicable Securitization Entity).  Additionally, the Servicer shall notify the
Indenture Trustee in the Weekly Servicer’s Report of any amounts incorrectly
deposited into the Collection Account, and arrange for the prompt remittance by
the Indenture Trustee of such funds from the Collection Account to the
Servicer.  The Indenture Trustee shall have no obligation to verify any
information provided to it by the Servicer in any Weekly Servicer’s Report and
shall remit such funds to the Servicer based solely on such Weekly Servicer’s
Report.

 

27

--------------------------------------------------------------------------------


 

(f)            Advertising Fees Account.  Except as set forth in the following
sentence, all Advertising Fees payable by Franchisees on a monthly basis after
the Cut-Off Date shall be paid to the Advertising Fees Account, which shall not
be subject to the lien of the Indenture Trustee.  All Advertising Fees payable
by Restaurant Holders and Predecessor Restaurant Holders (with respect to the
Post-Closing Restaurants) will be withdrawn from the Concentration Account and
deposited to the Advertising Fees Account in accordance with the Weekly
Collections Allocation Priority.  The Servicer shall cause all Advertising Fees
on deposit as of the Cut-Off Date in any of its bank accounts to be remitted to
the Advertising Fees Account (including by transferring the title to any such
account to the Master Issuer and/or causing such account to become the
Advertising Fees Account) on the Closing Date.  The Servicer shall not make or
permit or cause any other person to make or permit any borrowings to be made or
liens to be levied against the Advertising Fees.  All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Advertising
Fees Account shall be for the sole benefit of the Securitization Entities and/or
Franchisees.  All amounts from time to time on deposit in the Advertising Fees
Account shall be invested in Eligible Investments.  The Servicer, acting on
behalf of the Franchise Holder and the Master Issuer, may in accordance with the
Servicing Standard and the terms of the Franchise Agreements, increase or reduce
the percentage of the gross sales paid by the Franchisees pursuant to the
Franchise Agreements as Advertising Fees.  The Servicer shall apply amounts on
deposit in the Advertising Fees Account on a daily basis to cover the costs and
expenses associated with the National Advertising Fund (including those costs
and expenses incurred prior to the Closing Date) in accordance with this
Agreement; provided that the Servicer may apply interest and earnings (net of
losses and investment expenses) for general purposes that directly benefit one
or more Securitization Entities and/or the Franchisees in its discretion.

 

(g)           Lease Payment Account.  On each Weekly Allocation Date, the Lease
Payment Allocation Amount required to be paid on Sale/Leaseback Leases shall be
withdrawn from the Concentration Account and deposited into the Lease Payment
Account.  The “Lease Payment Allocation Amount” means, (A) on each of the first
three Weekly Allocation Dates that occur during each Monthly Collection Period,
an amount equal to one-third of the Lease Payments scheduled to be paid on the
Sale/Leaseback Leases, if any, over the immediately following Monthly Collection
Period together with the shortfall, if any, in the amount required to be
deposited to the Lease Payment Account pursuant to Section 10.1(b)(iii)(3) of
the Indenture on any preceding Weekly Allocation Date (unless the related Lease
Payment has already been paid in full or discharged) and (B) on the fourth and
(if applicable) fifth Weekly Allocation Date that occurs during each Monthly
Collection Period, the shortfall, if any, in the amount required to be deposited
to the Lease Payment Account pursuant to Section 10.1(b)(iii)(3) of the
Indenture on any preceding Weekly Allocation Date (unless the related Lease
Payment has already been paid in full or discharged).  The Servicer shall cause
all Lease Payment Allocation Amounts to be remitted to the Lease Payment Account
(including by transferring the title to any such account to the Master Issuer
and/or causing such account to become the Lease Payment Account) on each Weekly
Allocation Date.  The Servicer shall apply amounts on deposit in the Lease
Payment Account on any Business Day to make Lease Payments under Sale/Leaseback
Leases on behalf of the Restaurant Holders and the Predecessor Restaurant
Holders (in respect of Post-Closing U.S. Restaurants) in accordance with the
Leases.

 

28

--------------------------------------------------------------------------------


 

(h)           Third Party Licensing Fees Account.  The Servicer shall promptly
deposit all Third Party Licensing Fees collected from Franchisees (other than
Restaurant Holders and Predecessor Restaurant Holders in their capacities as
Franchisees) after the Cut-Off Date into the Third Party Licensing Fees Account
by the third Business Day immediately following actual knowledge of the receipt
thereof by the Servicer or any of its Affiliates.  On each Weekly Allocation
Date, the Servicer shall withdraw an amount equal to all Third Party Licensing
Fees collected during the immediately preceding Weekly Collections Allocation
Period from the Concentration Account, excluding any such third party licensing
fees that were deposited directly into the Third Party Licensing Fee Account,
and deposit such amount into the Third Party Licensing Fee Account.  The
Servicer shall cause all Third Party Licensing Fees accrued (whether or not yet
due) as of the Cut-Off Date in any of its bank accounts to be remitted to the
Third Party Licensing Fee Account (including by transferring the title to any
such account to the Master Issuer and/or causing such account to become the
Third Party Licensing Fee Account) on the Closing Date.  The Servicer shall not
make or permit or cause any other person to make or permit any borrowings to be
made or liens to be levied against the Third Party Licensing Fees.  Subject to
the terms of the Indenture, all interest and earnings (net of losses and
investment expenses) paid on funds on deposit in the Third Party Licensing Fee
Account shall be for the sole benefit of the Co-Issuers and the Franchise
Holder.  All amounts from time to time on deposit in the Third Party Licensing
Fee Account shall be invested in Eligible Investments.  The Servicer shall apply
amounts on deposit in the Third Party Licensing Fee Account to pay the Third
Party Licensing Fees to Weight Watchers International, Inc. or to pay the
applicable royalties, licensing fees or other similar amounts to such other
applicable third party licensors on such periodic basis as may be required from
time to time under the applicable license agreement; provided that if the amount
on deposit in the Third Party Licensing Fee Account is not sufficient to pay the
minimum Weight Watchers Fees (as provided in the Weight Watchers Agreement) or
such other royalties, licensing fees or other similar amounts to such other
applicable third party licensors as may be required from time to time under the
applicable license agreement, the amount of such deficiency may be paid out of
the Advertising Fees Account (to the extent the Franchisees have agreed thereto
in their respective Franchise Agreements); provided, further, that, subject to
the terms of the Indenture, the Servicer may apply interest and earnings (net of
losses and investment expenses) for general purposes that directly benefit one
or more Securitization Entities in its discretion.  The Servicer may apply
Collections in the Concentration Account to make deposits to the Third Party
Licensing Fee Account for subsequent payment to third parties in connection with
such other agreements pursuant to which royalty fees, licensing fees or other
similar fees may be payable to third parties from time to time in the future.

 

(i)            Insurance Proceeds Account.  The Servicer will deposit or cause
to be deposited to the Insurance Proceeds Account all insurance and condemnation
proceeds received by or on behalf of the Securitization Entities on the
Collateral within three (3) Business Days following receipt of such proceeds,
pending a determination by the Servicer whether such amounts are required to be
applied as Insurance Proceeds Amounts on the following Payment Date.  The
Servicer may withdraw any such amounts not required to be applied as Insurance
Proceeds Amounts on any Business Day for the restoration of the related property
or for investment in the New U.S. Restaurant Business.  All such insurance and
condemnation proceeds deposited in the Insurance Proceeds Account which the
Servicer has determined not to apply to restore the related property or for
investment in the New U.S. Restaurant Business and which the

 

29

--------------------------------------------------------------------------------


 

Servicer has determined are not required to be applied as Insurance Proceeds
Amounts will be withdrawn by the Servicer for deposit to the Concentration
Account.  To the extent that such amounts are not applied directly to Franchisee
Insurance Restoration Payments in accordance with the related Franchise
Agreements, all Franchisee Insurance Proceeds received by or on behalf of the
Franchisees after the Cut-Off Date shall be deposited directly into the
Insurance Proceeds Account, which shall be subject to the Lien of the Indenture
Trustee pursuant to the Transaction Documents and subject to the rights of the
Franchisees to such amounts pursuant to the related Franchise Agreements;
provided, however, that, Franchisee Insurance Proceeds incorrectly deposited
into the Concentration Account or a Collection Account shall be released
therefrom pursuant to paragraph (e) above.  Servicer shall cause all Franchisee
Insurance Proceeds on deposit as of the Cut-Off Date in any of its bank accounts
to be remitted to the Insurance Proceeds Account (including by transferring the
title to such account to the Master Issuer and/or causing such account to become
the Insurance Proceeds Account) on the Closing Date.  The Servicer may withdraw
amounts on deposit in the Insurance Proceeds Account on any Business Day to make
Franchisee Insurance Restoration Payments in accordance with the Franchise
Agreements and the Indenture.

 

(j)            Credit and Debit Card Accounts.  The Servicer hereby covenants
that it shall not change the Current Practice of Applebee’s International under
which customer payments made by credit and debit cards are deposited directly
into sub-accounts of the Concentration Account maintained in respect of one or
more credit card systems and then swept automatically into the Concentration
Account; provided that any termination or engagement of credit and debit card
systems or processor shall not be deemed a change in such Current Practice of
Applebee’s International.

 

(k)           Gift Card Reserve Account.  Subject to the terms of the Indenture,
the Servicer shall withdraw from the Concentration Account for deposit to the
Gift Card Reserve Account on each Weekly Allocation Date an amount equal to the
proceeds from the sale of ACMC Gift Cards by the Restaurant Holders and the
Predecessor Restaurant Holders (with respect to the Post-Closing U.S.
Restaurants) over the immediately preceding Weekly Collections Allocation Period
(but only to the extent of available funds for such purpose in accordance with
the Weekly Allocation Priority on such Weekly Allocation Date).  The Servicer
shall withdraw from the Gift Card Reserve Account for deposit to the
Concentration Account on each Weekly Allocation Date an amount equal to the
dollar amount of the redemption over the immediately preceding Weekly
Collections Allocation Period by the Restaurant Holders and the Predecessor
Restaurant Holders (with respect to the Post-Closing U.S. Restaurants) of ACMC
Gift Cards which were sold by the Restaurant Holders and the Predecessor
Restaurant Holders (with respect to the Post-Closing U.S. Restaurants);
provided, that if there are insufficient funds on deposit in the Gift Card
Reserve Account for such purpose, the shortfall will be withdrawn from the Gift
Card Reserve Account for deposit to the Concentration Account on the immediately
following Weekly Allocation Date on which such funds are available.  On the
fifth calendar day of each calendar month, or if such date is not a Business
Day, the immediately following Business Day, the Servicer will withdraw from the
Gift Card Reserve Account for payment to, or at the direction of, ACMC, Inc.
(for payment or credit by ACMC, Inc. to Franchisees (excluding Restaurant
Holders and Predecessor Restaurant Holders in their

 

30

--------------------------------------------------------------------------------


 

capacities as Franchisees)) an amount equal to the dollar value of the
redemption by Franchisees (excluding Restaurant Holders and Predecessor
Restaurant Holders in their capacities as Franchisees) of ACMC Gift Cards sold
by Restaurant Holders and the Predecessor Restaurant Holders (with respect to
the Post-Closing U.S. Restaurants) in the immediately preceding Monthly
Collection Period.  On May 5th of each year, or if such date is not a Business
Day, the immediately following Business Day, the Servicer will withdraw an
amount equal to the Excess Gift Card Reserve Amount from the Gift Card Reserve
Account for payment to or at the direction of ACMC, Inc.

 

(l)            SPE Operating Expense Account.  The Servicer shall withdraw
amounts on deposit in the Concentration Account for deposit, on each Weekly
Allocation Date and each Payment Date, to the SPE Operating Expense Account in
an amount equal to any previously accrued and unpaid SPE Operating Expenses up
to the Capped SPE Operating Expense Amount with respect to the annual period in
which such Weekly Allocation Date or Payment Date, as applicable, occurs after
giving effect to all deposits previously made to the SPE Operating Expense
Account on any Weekly Allocation Date or Payment Date in such annual period
(which annual period will be measured from the Closing Date to the anniversary
thereof and from each anniversary thereof to the next anniversary thereof).  The
Servicer shall on any Business Day apply amounts on deposit in the SPE Operating
Expense Account to pay any SPE Operating Expenses that are due and payable on
such date, incurred by or on behalf of the Securitization Entities; provided,
however, that if there are insufficient funds on deposit in the SPE Operating
Expense Account to pay all accrued and unpaid SPE Operating Expenses on any
date, the amount on deposit will be applied to pay such SPE Operating Expenses
in the order of priority set forth in the definition of “SPE Operating
Expenses.”

 

(m)          Sales Tax Account.  Subject to Section 10.2(g) of the Indenture,
the Servicer will calculate the percentage of the revenues received with respect
to sales by the Restaurant Holders and the Predecessor Restaurant Holders (with
respect to Post-Closing U.S. Restaurants) that are attributable to sales tax and
will withdraw such amount from the Concentration Account for deposit into the
Sales Tax Account on each Weekly Allocation Date.  The Servicer will withdraw
amounts on deposit in the Sales Tax Account on any Business Day for application
to pay such sales taxes to the appropriate authorities.

 

(n)           Capital Expenditure Reserve Account.

 

(i)            On and after the Closing Date, the Servicer shall deposit the
gross proceeds from Asset Dispositions to the Capital Expenditure Reserve
Account within three (3) Business Days following receipt of such proceeds by or
on behalf of the Securitization Entities.  The Servicer may withdraw from the
Capital Expenditure Reserve Account on any Business Day the portion of such
proceeds representing taxes then know to be due and payable in connection with
such Asset Disposition, transaction costs and other direct costs associated with
the related Asset Disposition.  The Servicer will withdraw from the Capital
Expenditure Reserve Account by the next Accounting Date that portion of such
Asset Disposition proceeds, if any, that constitutes an Asset

 

31

--------------------------------------------------------------------------------


 

Disposition Prepayment Amount for deposit to the Collection Account for
application to pay principal of the Notes in accordance with the Priority of
Payments on the next Payment Date; provided, that prior to the Series 2007-1
Class A-2-I Initial Anticipated Repayment Date, such Asset Disposition
Prepayment Amount may be retained on deposit in a segregated trust account
unless the Co-Issuers shall elect to apply such Asset Disposition Prepayment
Amount to pay principal on the Notes on each Payment Date following receipt. 
The Servicer may withdraw on any Business Day any Asset Disposition proceeds on
deposit in the Capital Expenditure Reserve Account for investment in the New
U.S. Restaurant Business following the determination by the Servicer that such
amounts will not be required to be applied as Asset Disposition Prepayment
Amounts.  All Asset Disposition proceeds deposited in the Capital Expenditure
Reserve Account which the Servicer has determined not to apply for investment in
the New U.S. Restaurant Business and which the Servicer has determined are not
required to be applied as Asset Disposition Prepayment Amounts will be withdrawn
by the Servicer for deposit to the Concentration Account.

 

(ii)           The Servicer may direct that any Liquor License Related
Indemnification Amount be deposited in the Capital Expenditure Reserve Account
for a period not longer than six months following the Closing Date (such period,
the “Liquor License Procural Period”)  if at the time of payment of the Liquor
License Related Indemnification Amount Applebee’s International delivers written
notice to each of the Indenture Trustee, the Servicer and each Insurer that,
with respect to the relevant Applebee’s Restaurant, it will seek to obtain
another temporary liquor license or permanent liquor license (or other
alternative arrangement to serve alcoholic beverages at such Applebee’s
Restaurant) by the expiration of the Liquor License Procural Period.  Subject to
the terms of the relevant Transaction Documents, the Liquor License Related
Indemnification Amount will be withdrawn from the Capital Expenditure Reserve
Account as follows:

 

(1)           if Applebee’s International procures such liquor license (or other
alternative arrangement to serve alcoholic beverages at such Applebee’s
Restaurant) on or before the expiration of the Liquor License Procural Period,
(i) the assets relating to such Applebee’s Restaurant or (ii) the rights to the
proceeds generated by such Applebee’s Restaurant, as the context requires, will
be transferred to the applicable Restaurant Holder (in accordance with the terms
of the relevant Transaction Documents) and the related Liquor License Related
Indemnification Amount will be withdrawn from the Capital Expenditure Reserve
Account by the Servicer for payment to Applebee’s International; and

 

(2)           if Applebee’s International fails to procure such liquor license
(or other alternative arrangement to serve alcoholic beverages at such
Applebee’s Restaurant) on or before the expiration of the Liquor License
Procural Period, the Liquor License Related Indemnification Amount will be
withdrawn from the Capital Expenditure Reserve Account within three (3) Business
Days following the expiration of such period for deposit to the Collection
Account.

 

32

--------------------------------------------------------------------------------


 

(o)           Indenture Trust Accounts.  The Indenture Trustee shall maintain
the Indenture Trust Accounts in accordance with the Indenture.

 

(p)           Pre-Closing Date Net Collections Payment.    The Servicer shall
remit all Pre-Closing Date Net Collections Payments to the Concentration Account
on the Closing Date.

 

Section 2.3             Records.

 

(a)           The Servicer shall retain all data (including, without limitation,
computerized records) relating directly to, or maintained in connection with,
the servicing of the Serviced Assets at its address indicated in Section 9.5 (or
at an off site storage facility reasonably acceptable to the Master Issuer, each
Insurer, if any, and the Back-Up Manager) or, upon thirty (30) days’ notice to
the Master Issuer, the IP Holder, the Rating Agencies, each Insurer, if any, the
Back-Up Manager and the Indenture Trustee, at such other place where the
servicing office of the Servicer is located provided, that the servicing office
of the Servicer shall at all times be located in the United States, and shall
give the Indenture Trustee, each Insurer, if any, and the Back-Up Manager access
to all such data in accordance with the terms and conditions of the Transaction
Documents; provided, however, that the Indenture Trustee shall not be obligated
to verify, recalculate or review any such data. The IP Holder shall own the
Intellectual Property rights in all such data; provided, further, that to the
extent any such data, or the books and records described in
Section 2.3(b) relates to businesses, products or services (including Applebee’s
Branded restaurants) located outside the United States, the Servicer or any
other party who acquires such rights hereby assigns all its right, title and
interest in such data and books and records to Applebee’s International, subject
to a perpetual, non-exclusive license to the Servicer and the IP Holder to
access and use such data as reasonably necessary or desirable in connection with
the performance of the Services or operation of Applebee’s Restaurants.

 

(b)           If the rights of Applebee’s Services, Inc., as the initial
Servicer, shall have been terminated in accordance with Section 6.1 or if this
Agreement shall have been terminated pursuant to Section 9.1, Applebee’s
Services, Inc., as the initial Servicer, shall, upon demand of the Indenture
Trustee (based upon the written direction of the Aggregate Controlling Party),
in the case of a termination pursuant to Section 6.1, or upon the demand of the
Master Issuer, in the case of a termination pursuant to Section 9.1, deliver to
the Back-Up Manager or the Successor Servicer all data in its possession or
under its control (including, without limitation, computerized records)
necessary or desirable for the servicing of the Serviced Assets; provided,
however, that Applebee’s Services, Inc., as the initial Servicer, may retain a
single set of copies of any books and records that it reasonably believes shall
be required by it for the purpose of performing any of its accounting, public
reporting or other administrative functions that are performed in the ordinary
course of its business; and provided, further, that Applebee’s Services, Inc.,
as the initial Servicer, shall have access, during normal business hours and
upon reasonable notice, to all books and records that it reasonably believes
would be necessary or desirable for it in connection with the preparation of any
tax or other governmental reports and filings and other uses; and provided,
further, that if the Master Issuer or the Indenture Trustee shall desire to
dispose of any of such books and records at any time within five years of
termination of

 

33

--------------------------------------------------------------------------------


 

Applebee’s Services, Inc., as the initial Servicer, the Master Issuer shall,
prior to such disposition, give Applebee’s Services, Inc., as the initial
Servicer, and Applebee’s International, respectively, a reasonable opportunity,
at the expense of Applebee’s Services, Inc., to segregate and remove such books
and records as the initial Servicer or Applebee’s International may select.  The
provisions of this Section 2.3 shall be deemed to require the initial Servicer
to transfer any proprietary material or customized computer programs that are
necessary or desirable for uninterrupted use of the data in the same manner as
Applebee’s Services, Inc., as the initial Servicer, has used it during the Term
of this Agreement.

 

Section 2.4             Administrative Duties of Servicer.

 

(a)           Duties with Respect to the Transaction Documents.  The Servicer,
in accordance with the Servicing Standard, shall perform the duties of the
applicable Securitization Entities under the Transaction Documents except for
those duties that are required to be performed by the equity holders,
stockholders, directors, or managers of such Securitization Entity pursuant to
applicable law.  In furtherance of the foregoing, the Servicer shall consult
with the managers or the directors, as the case may be, of the Securitization
Entities as the Servicer deems appropriate regarding the duties of the
Securitization Entities under the Transaction Documents.  The Servicer shall
monitor the performance of the Securitization Entities and, promptly upon
obtaining knowledge thereof, shall advise the applicable Securitization Entity
when action is necessary to comply with such Securitization Entity’s duties
under the Transaction Documents.  The Servicer shall prepare for execution by
the Securitization Entities or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates,
notices and opinions as it shall be the duty of the Securitization Entities to
prepare, file or deliver pursuant to the Transaction Documents.

 

(b)           Duties with Respect to the Securitization Entities.  In addition
to the duties of the Servicer set forth in this Agreement or any of the
Transaction Documents, the Servicer, in accordance with the Servicing Standard,
shall perform such calculations and shall prepare for execution by the
Securitization Entities or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates,
notices and opinions as it shall be the duty of the Securitization Entities to
prepare, file or deliver pursuant to applicable law, including, for the
avoidance of doubt, securities laws and franchise laws.  Pursuant to the
directions of the Securitization Entities and in accordance with the Servicing
Standard, the Servicer shall administer, perform or supervise the performance of
such other activities in connection with the Securitization Entities as are not
covered by any of the foregoing provisions and as are expressly requested by any
Securitization Entity and are reasonably within the capability of the Servicer,
subject to the Servicing Standard.

 

(c)           Records.  The Servicer shall maintain appropriate books of account
and records relating to the Services performed under this Agreement, which books
of account and records shall be accessible for inspection by the Indenture
Trustee, the Master Issuer and each Insurer, if any, during normal business
hours and upon reasonable notice.

 

34

--------------------------------------------------------------------------------

 

Section 2.5             No Offset.  The obligations of the Servicer under this
Agreement shall not be subject to, and the Servicer hereby waives, in connection
with the performance of such obligations, any defense, counterclaim or right of
offset which the Servicer has or may have against the Indenture Trustee, each
Insurer, if any, the Master Issuer or any of the other Securitization Entities,
whether in respect of this Agreement, the other Transaction Documents, any
Related Document, any document governing any Serviced Asset or otherwise.

 

Section 2.6             Compensation.  As compensation for the performance of
its obligations under this Agreement, the Servicer shall be entitled to receive
the Weekly Servicing Fee and, if any, the Supplemental Servicing Fee, on the
Weekly Allocation Date, subject to and in accordance with Article X of the
Indenture.

 

Section 2.7             Indemnification.  (a)  The Servicer agrees to indemnify
and hold the Co-Issuers, the other Securitization Entities, each Insurer, if
any, and the Indenture Trustee and their respective members, officers,
directors, managers, employees and agents (each, an “Indemnitee”) harmless
against all claims, losses, penalties, fines, forfeitures, legal fees,
liabilities, obligations, damages, actions, suits and related costs and
judgments and other costs, fees and reasonable expenses that any of them may
incur as a result of (i) the failure of the Servicer to perform or observe its
obligations under this Agreement or any other Transaction Document to which it
is a party in its capacity as Servicer, (ii) the breach by the Servicer of any
representation, warranty or covenant under this Agreement or any other
Transaction Document to which it is a party in its capacity as Servicer or
relating to the acquisition of, or entry into, any Defective New Asset,
(iii) claims that any Servicer-Developed IP violates, dilutes, misappropriates
or infringes any third-party Intellectual Property rights or (iv) the Servicer’s
negligence, bad faith or willful misconduct; provided, however, that there shall
be no indemnification under this Section 2.7(a) for a breach of any
representation, warranty or covenant relating to any New Asset provided in
ARTICLE V hereof so long as the Servicer has complied with Section 2.7(b) and
Section 2.7(c) hereunder; provided, further, that the Servicer shall have no
obligation of indemnity to the extent any such claims, losses, liabilities,
obligations, and so forth are caused by the gross negligence, willful
misconduct, or breach of this Agreement by the Indenture Trustee or any
Insurer.  In the event the Servicer is required to make an indemnification
payment pursuant to this Section 2.7(a), the Servicer shall promptly notify the
Indenture Trustee and each Insurer, if any, and deposit such indemnification
amount directly to the Collection Account, subject to the additional provisions
of Section 2.7(b) in the event of representations, warranties or covenants
relating to New Assets.

 

(b)           In the event of a breach of any representation, warranty or
covenant relating to any New Asset provided in ARTICLE V hereof, the Servicer
shall promptly notify the Indenture Trustee and each Insurer, if any, and shall
pay to the Master Issuer liquidated damages in an amount equal to the
Indemnification Amount, which payment shall be deposited directly to the
Collection Account.  Upon payment by the Servicer of the Indemnification Amount
to the Master Issuer with respect to any Defective New Asset in accordance with
the preceding sentence and all amounts, if any, owing at such time under
Section 2.7(c) below, the Co-Issuers or the applicable Securitization Entity
shall, to the extent permitted by applicable law, assign such Defective New
Asset to the Servicer or an Affiliate thereof (together with a master franchise
or license agreement permitting the Servicer and its Affiliates the right to
sub-franchise

 

35

--------------------------------------------------------------------------------


 

such Defective New Asset, as applicable) and the Servicer shall accept, or cause
its Affiliate to accept, as applicable, assignment of such Defective New Asset
from the relevant Securitization Entity.  Such Securitization Entity shall, in
such event, make all assignments of such Defective New Asset necessary to effect
such assignment, as applicable.  Any such assignment by the Master Issuer shall
be without recourse to, or representation or warranty by, Master Issuer and such
Defective New Asset shall no longer be subject to the lien of the Indenture. 
All costs and expenses associated with the foregoing shall be paid by the
Servicer on demand to or at the direction of the Master Issuer.

 

(c)           In addition to the rights provided in Section 2.7(b) above, the
Servicer agrees to indemnify and hold each Indemnitee harmless if any action or
proceeding (including any governmental investigation and/or the assessment of
any fines or similar items) shall be brought or asserted against such Indemnitee
in respect of a material breach of any representation, warranty or covenant
relating to any New Asset provided in ARTICLE V hereof to the extent provided in
Section 2.7.

 

(d)           Any Indemnitee that proposes to assert the right to be indemnified
under Section 2.7 shall promptly, after receipt of notice of the commencement of
any action, suit or proceeding against such party in respect of which a claim is
to be made against the Servicer, notify the Servicer of the commencement of such
action, suit or proceeding, enclosing a copy of all papers served.  In the event
that any action, suit or proceeding shall be brought against any Indemnitee
(other than the Indenture Trustee and its officers, directors, employees and
agents), such Indemnitee shall notify the Servicer of the commencement thereof
and the Servicer shall be entitled to participate in, and to the extent that it
shall wish, to assume the defense thereof, with its counsel reasonably
satisfactory to such Indemnitee (which, in the case of a Securitization Entity,
shall be reasonably satisfactory to the Aggregate Controlling Party, as well),
and after notice from the Servicer to such Indemnitee of its election to assume
the defense thereof, the Servicer shall not be liable to such Indemnitee for any
legal expenses subsequently incurred by such Indemnitee in connection with the
defense thereof; provided that the Servicer shall not enter into any settlement
with respect to any claim or proceeding unless such settlement includes an
unconditional release of such Indemnitee from all liability on claims that are
the subject matter of such settlement and fully discharges with prejudice
against the plaintiff the claim or action against such Indemnitee, does not
include a statement as to, or an admission of, fault, culpability or failure to
act by or on behalf of such Indemnitee and does not require such indemnitee to
take, or refrain from taking, any action other than the payment of monetary
damages; and provided, further, that the Indemnitee shall have the right to
employ its own counsel in any such action the defense of which is assumed by the
Servicer in accordance with this Section 2.7(d), but the fees and expenses of
such counsel shall be at the expense of such Indemnitee unless (i) the
employment of counsel by such Indemnitee has been specifically authorized by the
Servicer, (ii) the Servicer shall have failed within a reasonable period of time
to assume the defense of such action or proceeding and employ counsel reasonably
satisfactory to the Indemnitee in any such action or proceeding or (iii) the
named parties to any such action or proceeding (including any impleaded parties)
include both the Indemnitee and the Servicer, and the Indemnitee shall have been
advised by counsel that there may be one or more legal defenses available to it
which are different from or additional to those available to the Servicer (in
which case, the Indemnitee

 

36

--------------------------------------------------------------------------------


 

notifies the Servicer in writing that it elects to employ separate counsel at
the expense of the Servicer, the reasonable fees and expenses of such
Indemnitee’s counsel shall be borne by the Servicer and the Servicer shall not
have the right to assume the defense of such action or proceeding on behalf of
such Indemnitee, it being understood, however, that the Servicer shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys at any time for the
Indemnitees, which firm shall be designated in writing by such Indemnitee).  In
the event that any action, suit or proceeding shall be brought against any
Indenture Trustee or any of its officers, directors, employees or agents (each,
a “Indenture Trustee Indemnitee”), it shall notify the Servicer of the
commencement thereof and the Indenture Trustee Indemnitee shall have the right
to employ its own counsel in any such action at the expense of the Servicer.  No
Indemnitee shall settle or compromise any claim covered pursuant to this
Section 2.7 without the prior written consent of the Servicer, which shall not
be unreasonably withheld or delayed.  The provisions of this Section 2.7 shall
survive the termination of this Agreement or the earlier resignation or removal
of any party hereto; provided, however, that no Successor Servicer shall be
liable under this Section 2.7 with respect to any Defective New Asset or any
other matter occurring prior to its succession hereunder. Notwithstanding
anything in this Section 2.7 to the contrary, any delay or failure by an
Indemnitee or Indenture Trustee Indemnitee in providing the Servicer with notice
of any action shall not relieve the Servicer of its indemnification obligations
except to the extent the Servicer is materially prejudiced by such delay or
failure of notice.

 

Section 2.8             Nonpetition Covenant.  The Servicer shall not, prior to
the date that is one year and one day after the payment in full of the
Outstanding Principal Amount of the Notes of each Series and all other Secured
Obligations, petition or otherwise invoke the process of any court or
governmental authority for the purpose of commencing or sustaining a case
against any Securitization Entity, Applebee’s Holdings II Corp. or any Liquor
License Holder under any insolvency law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of any
Securitization Entity or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of any Securitization Entity,
Applebee’s Holdings II Corp. or any Liquor License Holder.

 

Section 2.9             Franchisor Consent.  Subject to the Servicing Standard
and the terms of the Indenture, the Servicer shall have the authority, on behalf
of the Master Issuer and Franchise Holder, to grant or withhold consents of the
“franchisor” required under the Franchise Documents; provided that the Servicer
may only consent to the assignment, renewal, modification or termination of a
Franchise Agreement or the release of any Franchisee from its obligations under
a Franchise Agreement if such consent or release is consistent with the
Servicing Standard and the relevant Transaction Documents.

 

Section 2.10           Appointment of Sub-servicers.  The Servicer may enter
into Subservicing Arrangements; provided that, other than with respect to any
existing Subservicing Arrangement set forth in Schedule 2.10, no Subservicing
Arrangement shall be effective unless and until (i) such sub-servicer executes
and delivers an agreement to perform and observe, or in the case of an
assignment, an assumption by such successor entity of the due and punctual
performance and observance of, the applicable covenants and conditions to be
performed or observed by the Servicer under this Agreement; provided that such
Subservicing Arrangement

 

37

--------------------------------------------------------------------------------


 

(including any Subservicing Arrangements between the Servicer and an Affiliate
of the Servicer) shall be terminable by the Aggregate Controlling Party upon a
Servicer Termination Event and shall contain transitional servicing provisions
substantially similar to those provided in Section 6.4 herein; and (ii) a
written notice has been provided to each Insurer.  The Servicer shall not enter
into any Subservicing Arrangement which delegates the performance of any
fundamental business operations such as responsibility for the franchise
development, operations and marketing strategies for the Applebee’s Brand
without receiving the prior written consent of the Aggregate Controlling Party. 
Any such Subservicing Arrangement entered into after the date hereof shall be
reported to the Back-Up Manager quarterly in accordance with the Back-Up Manager
Agreement.  Notwithstanding anything to the contrary herein or in any
Subservicing Arrangement, the Servicer shall remain primarily and directly
liable for its obligations hereunder and in connection with any Subservicing
Arrangement.

 

Section 2.11           Disposition of Indenture Collateral.

 

(a)           The Servicer, on behalf of the Co-Issuers, shall be permitted
pursuant to Section 7.8(a)(xxiii) of the Indenture to dispose of assets,
including Company-Owned U.S. Restaurants and other Real Estate Assets, in
accordance with the Servicing Standard in connection with any Asset Disposition.
The Servicer shall apply the proceeds received from any Asset Disposition in
accordance with Section 2.2(n) of this Agreement and Section 7.8(a)(xxiii) of
the Indenture and Section 4.7(c)(iii) of the Series 2007-1 Supplement. The
Aggregate Controlling Party shall have the right to consent (such consent not to
be unreasonably withheld or delayed) to any documentation in connection with
Asset Dispositions involving sale/leaseback of any Company-Owned Real Property
or any guarantees executed in connection with a Refranchising Asset Disposition
prior to the execution of such documentation.

 

(b)           In addition to any Asset Disposition, the Servicer, acting in
accordance with the Servicing Standard, shall be permitted to dispose of any
other assets deemed obsolete in the ordinary course of business. The Servicer,
acting on behalf of the Master Issuer, may direct the Indenture Trustee to
release the IHOP Residual Certificate from the lien under the Indenture for
delivery to or at the direction of the Master Issuer upon satisfaction of the
conditions set forth therein.

 

ARTICLE III

 

STATEMENTS AND REPORTS

 

Section 3.1             Reporting by the Servicer.

 

(a)           Reports Required Pursuant to the Indenture.  The Servicer, on
behalf of the Master Issuer, shall furnish, or cause to be furnished, to the
Indenture Trustee and each Insurer, if any, all reports and notices required to
be delivered by any Securitization Entity pursuant to the Indenture or any other
Transaction Document.

 

38

--------------------------------------------------------------------------------


 

(b)           Monthly Noteholders’ Report.  The Servicer, on behalf of the
Master Issuer, shall furnish, or cause to be furnished, to the Indenture
Trustee, the Back-Up Manager and each Insurer, if any, two (2) Business Days
prior to each Payment Date, with respect to each series of Notes, (i) a monthly
statement (the “Monthly Noteholders’ Report”) substantially in the form of
Exhibit C hereto setting forth the information described therein relating to the
distributions to be made to the Noteholders of that series on such Payment Date,
the allocations of Collections received and payments made during the Monthly
Collection Period preceding the Payment Date and certain measures of the
performance of the Indenture Collateral, and (ii) such other information as the
Indenture Trustee or each Insurer, if any, may reasonably request.  A copy of
the Monthly Noteholders’ Report and any information provided under this
Section 3.1(b) shall simultaneously be provided to the Rating Agencies.  Each
Monthly Noteholders’ Report shall include a certification by the Servicer that
(A) to its knowledge, any historical information contained therein is true and
correct in all material respects, (B) any forward looking information contained
therein has been prepared in good faith based on information in the Servicer’s
possession and/or reasonably available to the Servicer as of the date thereof
and (C) the Servicer has performed in all material respects its obligations
under each Transaction Document since the date of the previously delivered
Monthly Noteholders’ Report (or, if there has been a material default in the
performance of any such obligation, specifying each such default and the nature
and status thereof).

 

(c)           Monthly Servicer’s Certificate.  The Servicer shall furnish, or
cause to be furnished, to the Co-Issuers, the applicable Securitization Entity,
the Indenture Trustee, the Back-Up Manager, each Insurer, if any, and the Paying
Agent on each Accounting Date, a certificate substantially in the form of
Exhibit D (each, a “Monthly Servicer’s Certificate”) with a monthly servicer
report substantially in the form of Exhibit D hereto, including a certification
to the effect that, except as otherwise provided in any other notice hereunder,
no Servicer Termination Event, Potential Rapid Amortization Event or Rapid
Amortization Event, Default or Event of Default has occurred or is continuing,
and no trademark registrations are within 3 months of lapsing, except with
respect to such trademark registrations that the Servicer has determined to
allow to lapse within such time period pursuant to the Servicing Standard (each,
a “Monthly Compliance Certificate”, and together with the Monthly Servicer’s
Certificate, each, a “Monthly Servicer’s Report”). A copy of the Monthly
Servicer’s Report provided under this Section 3.1(c) shall simultaneously be
provided to the Rating Agencies.

 

(d)           Weekly Servicer’s Report.  The Servicer shall furnish, or cause to
be furnished, to the Co-Issuers, the applicable Securitization Entity, the
Indenture Trustee, the Back-Up Manager, the Rating Agencies, and each Insurer,
if any, on the Business Day prior to each Weekly Allocation Date (or if one or
more non-Business Days occur during the same calendar week as such Weekly
Allocation Date, on such Weekly Allocation Date), by no later than 12:00 p.m.
(noon) EST, a weekly servicer report (the “Weekly Servicer’s Report”)
substantially in the form of Exhibit E hereto setting forth the information
described therein with respect to each Serviced Asset of the Master Issuer, the
IP Holder or the other Securitization Entities, as applicable, for the one week
commencing on the Sunday and ending on the Saturday immediately preceding such
date. Such Weekly Servicer’s Report shall also include all

 

39

--------------------------------------------------------------------------------


 

information that the Indenture Trustee requires to make such payments and
allocations in Article X of the Base Indenture.

 

(e)           Delivery of Financial Statements.  The Servicer shall provide the
financial statements of the Master Issuer, the Franchise Holder, Applebee’s
International and IHOP Corp. in accordance with Section 12.1(e), (f) and (g) of
the Indenture.

 

(f)            Termination Notices.  The Servicer shall send, as soon as
reasonably practicable but in no event later than five (5) Business Days of the
receipt thereof, the Indenture Trustee and each Insurer, if any, a copy of any
notices of termination sent by the Servicer to any Franchisee.

 

(g)   Notice Regarding Company Leases and Sale/Leaseback Leases.  In the event
that any Restaurant Holder, or the Servicer on behalf of any Restaurant Holder,
receives any notice from a lessor of Company Leases or Sale/Leaseback Leases
regarding the lack of payment or alleging any breach, violation or default under
the applicable Company Leases or Sale/Leaseback Leases or otherwise requesting
payment of rent thereunder or action be taken to remedy a breach, violation or
default, excluding any such notice in respect of non-monetary breach, violation
or default as to which the Servicer is contesting or expects to contest in good
faith, the Servicer shall promptly, but in any event within five (5) Business
Days from such receipt, notify the Indenture Trustee and each Insurer, if any.

 

(h)           Additional Information; Access to Books and Records.  The Servicer
shall furnish from time to time such additional information regarding the
Indenture Collateral or compliance with the covenants and other agreements of
Applebee’s International and any Securitization Entity and/or any Affiliate or
Subsidiary under the Transaction Documents as the Indenture Trustee, the Rating
Agencies or any Insurer may reasonably request, subject at all times to
compliance with the Exchange Act, the Securities Act and any other applicable
law by Applebee’s International, and any Affiliate or Subsidiary thereof, the
Servicer, Applebee’s Holdings LLC and any Securitization Entity.  Once during
each successive annual period commencing on the Closing Date, the Servicer,
Applebee’s International and each Securitization Entity and/or any Affiliate or
Subsidiary shall allow the Indenture Trustee, each Series Controlling Party and
any Person appointed by any of them (in each case, at the expense of the
Servicer; provided, however, that in the case of a Series Controlling Party or
its appointee, such expense shall not exceed a reasonable amount to be agreed
upon between the Servicer and the relevant Series Controlling Party prior
thereto), access to its books of account (as well as those pertaining to the
Securitization Entities) and records, solely in respect of the business subject
to the Securitization Transaction, upon reasonable notice, and permit the
Indenture Trustee, each Insurer, if any, and any Person appointed by any of them
to discuss its affairs, finances and accounts with any of its officers,
directors and other representatives, to discuss its affairs, finances and
accounts with its independent public accountants and to inspect the Serviced
Assets and all records related thereto (and to make extracts and copies
thereof); provided, further, that each Series Controlling Party shall be allowed
additional access, solely in respect of the business subject to the
Securitization Transaction, upon reasonable notice at the expense of such Series

 

40

--------------------------------------------------------------------------------


 

Controlling Party, or at the expense of the Servicer upon the occurrence of a
Default, Event of Default or Servicer Termination Event.

 

(i)            The Servicer shall promptly notify each Insurer, if any, of any
change in personnel at the executive level of IHOP Corp. or Applebee’s
International.

 

(j)            IHOP Monthly Servicing Report.  The Servicer shall cause IHOP
Corp. to provide the Series 2007-1 Class A Insurer, so long as the IHOP Residual
Certificate continues to be pledged as Indenture Collateral, (i) a copy of
(A) the monthly servicing report and (B) the quarterly and annual reports to be
prepared by FTI Consulting, Inc. as the back-up servicer, each prepared in
connection with the IHOP Securitization within five (5) Business Days of the
IHOP Corp.’s receipt thereof and (ii) notice of the occurrence of any “Mandatory
Redemption Event”, “Event of Default” or “Trigger Reserve Event” (as such terms
are defined in the IHOP Indenture) or any other event that would cause
distributions on the IHOP Residual Certificate to cease, either temporarily or
permanently.

 

Section 3.2             Appointment of Independent Accountant.  On or before the
Closing Date, the Master Issuer shall appoint a firm of independent public
accountants of recognized national reputation that is reasonably acceptable to
the Aggregate Controlling Party to serve as the independent accountants
(“Independent Accountants”) for purposes of preparing and delivering the reports
required by Section 3.3.  It is hereby acknowledged that the accounting firm of
Ernst & Young LLP is acceptable for purposes of serving as Independent
Accountants.  The Master Issuer may not remove the Independent Accountants
without first giving ninety (90) days’ prior written notice to the Independent
Accountants, with a copy of such notice also given concurrently to the Indenture
Trustee, the Rating Agencies, each Insurer, if any, and the Servicer.  Upon any
resignation by such firm or removal of such firm, the Master Issuer shall
promptly appoint a successor thereto that shall also be a firm of independent
public accountants of recognized national reputation to serve as the Independent
Accountants hereunder.  If the Master Issuer shall fail to appoint a successor
firm of Independent Accountants which has resigned or been removed within sixty
(60) days after the effective date of such resignation or removal, the Aggregate
Controlling Party shall promptly appoint a successor firm of independent public
accountants of recognized national reputation that is reasonably satisfactory to
the Servicer to serve as the Independent Accountants hereunder.  The fees of any
Independent Accountants shall be payable by the Master Issuer.

 

Section 3.3             Annual Accountants’ Reports.  On or before 180 days
after the end of the fiscal year ending on or about December 31, 2007, and on or
before 120 days after the end of each subsequent fiscal year of the Servicer,
the Servicer shall deliver to the Master Issuer, the Indenture Trustee, each
Insurer, if any, and the Rating Agencies a separate report (the “Accountants’
Report”), concerning the fiscal year just ended (or such other first period
since the date of this Agreement), prepared by the Independent Accountants, to
the effect that:  (A) such firm has examined the management assertion, prepared
substantially in the form of Exhibit A hereto, delivered by the Servicer;
(B) such examination was made in accordance with the generally accepted auditing
standards established by the American Institute of Certified Public Accountants
and accordingly included examining, on a test basis, evidence about management’s

 

41

--------------------------------------------------------------------------------


 

compliance, as Servicer, with the minimum servicing criteria as set forth in the
Securities and Exchange Commission’s Regulation AB (the “Criteria”), to the
extent such Criteria are applicable to the servicing obligations set forth in
the Agreement; (C) management of the Servicer has asserted to such firm that the
Servicer has complied with the minimum servicing standards identified in the
Criteria, as of the end of and for the preceding fiscal year, to the extent that
such standards are applicable to the servicing obligations set forth in this
Agreement;  and, (D) except as described in the report, management’s assertion
is fairly stated in all material respects.  The report shall also indicate that
the firm is independent of the Servicer within the meaning of the Code of
Professional Ethics of the American Institute of Certified Public Accountants. 
In the event such Independent Accountants require the Indenture Trustee to agree
to the procedures to be performed by such firm in any of the reports required to
be prepared pursuant to this Section 3.3, the Servicer shall direct the
Indenture Trustee in writing to so agree; it being understood and agreed that
the Indenture Trustee shall deliver such letter of agreement in conclusive
reliance upon the direction of the Servicer, and the Indenture Trustee has not
made any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.

 

Section 3.4             Available Information.  The Servicer, on behalf of the
Master Issuer, shall make available the information requested by prospective
purchasers necessary to satisfy the requirements of Rule 144A under the
Securities Act of 1933, as amended, and the Investment Company Act of 1940, as
amended.  The Servicer shall deliver such information, and shall promptly
deliver copies of all Monthly Noteholders’ Report and Accountants’ Reports, to
the Indenture Trustee as contemplated by Section 12.1 of the Base Indenture, to
enable the Indenture Trustee to redeliver such information to purchasers or
prospective purchasers of the Notes.

ARTICLE IV

 

THE SERVICER

 

Section 4.1             Representations and Warranties Concerning the Servicer. 
The Servicer represents and warrants to each Insurer, if any, the Master Issuer
and each other Securitization Entity party hereto and the Indenture Trustee, as
of the Closing Date and each Issuance Date (except if otherwise expressly
noted), as follows:

 

(a)           Organization and Good Standing.  The Servicer (i) is a
corporation, duly formed and organized, validly existing and in good standing
under the laws of the State of Kansas, (ii) is duly qualified to do business as
a foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under the Transaction Documents make such
qualification necessary and (iii) has the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted and to perform its obligations under
this Agreement.

 

42

--------------------------------------------------------------------------------


 

(b)           Power and Authority; No Conflicts.  The execution and delivery by
the Servicer of this Agreement and its performance of, and compliance with, the
terms hereof are within the power of the Servicer and have been duly authorized
by all necessary corporate action on the part of the Servicer.  Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions herein contemplated to be consummated by the Servicer, nor
compliance with the provisions hereof, shall conflict with or result in a breach
of, or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on the Servicer
or its properties, or the charter or bylaws or other organizational documents
and agreements of the Servicer, or any of the provisions of any material
indenture, mortgage, lease, contract or other instrument to which the Servicer
is a party or by which it or its property is bound or result in the creation or
imposition of any lien, charge or encumbrance upon any of its property pursuant
to the terms of any such indenture, mortgage, leases, contract or other
instrument.

 

(c)           Consents.  Except for registrations as a franchise broker or
franchise sales agent as may be required under state franchise statutes and
regulations or as a co-licensee in respect of the Liquor Licenses, the Servicer
is not required to obtain the consent of any other party or the consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority in connection with the execution, delivery or performance
by the Servicer of this Agreement, or the validity or enforceability of this
Agreement against the Servicer, except to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of
considering the Servicer as a “subfranchisor”.

 

(d)           Due Execution and Delivery.  This Agreement has been duly executed
and delivered by the Servicer and constitutes a legal, valid and binding
instrument enforceable against the Servicer in accordance with its terms
(subject to applicable insolvency laws and to general principles of equity).

 

(e)           No Litigation.  There are no actions, suits, investigations or
proceedings pending or, to the knowledge of the Servicer, threatened against or
affecting the Servicer, before or by any Governmental Authority having
jurisdiction over the Servicer or any of its properties or with respect to any
of the transactions contemplated by this Agreement (i) asserting the illegality,
invalidity or unenforceability, or seeking any determination or ruling that
would affect the legality, binding effect, validity or enforceability of this
Agreement, or (ii) which could reasonably be expected to have a Material Adverse
Effect.  The Servicer is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(f)            Due Qualification.  Except for registrations as a franchise
broker or franchise sales agent as required under state or foreign franchise
statutes and regulations, the filings as to which shall have been made on or
prior to the date hereof or within five (5) Business Days thereafter, and except
to the extent that a state or foreign franchise law requires filing and other
compliance actions by virtue of considering the Servicer as a “subfranchisor”,
the Servicer

 

43

--------------------------------------------------------------------------------


 

has obtained or made all material licenses, registrations, consents, approvals,
waivers and notifications of creditors, lessors and other Persons, in each case,
in connection with the execution and delivery of this Agreement by the Servicer,
and the consummation by the Servicer of all the transactions herein contemplated
to be consummated by the Servicer and the performance of its obligations
hereunder.

 

(g)           No Default.  The Servicer is not in default under any agreement,
contract, instrument or indenture to which the Servicer is a party or by which
it or its properties is or are bound, or with respect to any order of any
Governmental Authority which could have a Material Adverse Effect; and no event
has occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any Governmental Authority.

 

(h)           Taxes.  The Servicer has filed or caused to be filed and shall
file or cause to be filed all federal tax returns and all state and other tax
returns that are required to be filed.  The Servicer has paid or caused to be
paid, and shall pay or cause to be paid, all taxes owed by the Servicer and all
assessments made against it or any of its property (other than any amount of tax
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Servicer).  The charges, accruals and reserves on
the Servicer’s books in respect of taxes are and shall be adequate.

 

(i)            Accuracy of Information.  All information (as amended,
supplemented and superseded) provided by the Servicer to the Back-Up Manager or
any Insurer prior to and after the Closing Date in connection with this
Agreement or the other Transaction Documents is true and accurate in all
material respects; provided, however, that, no amendment, supplement or
superseding document shall be effective to cure previously nonconforming
information if the Back-Up Manager or any Insurer has relied upon such
information to its detriment.

 

(j)            Financial Statements.  As of the Closing Date, the audited
combined balance sheets of Applebee’s International and Affiliates as of
December 31, 2006, December 25, 2005 and December 26, 2004 and the related
combined statements of income and shareholders’ equity included in the Offering
Circular, reported on and accompanied by an unqualified report from Independent
Accountants, present fairly the financial condition of Applebee’s International
and Affiliates as of such date, and the results of operations and shareholders’
equity for the respective periods then ended.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP (except as otherwise stated therein) applied consistently
through the periods involved.

 

(k)           No Material Adverse Change.  Since December 31, 2006, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

44

--------------------------------------------------------------------------------


 

(l)            ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” or failure to meet “minimum funding standards” (within the meaning
of Section 412 of the Code or Section 302 of ERISA) has occurred during the six
year period prior to the date on which this representation is made or deemed
made or is reasonably expected to occur with respect to any Single Employer
Plan, and each such Plan (and, to the actual knowledge of the Servicer, a
Multiemployer Plan or a multiemployer welfare plan maintained pursuant to a
collective bargaining agreement) has complied in all respects with the
applicable provisions of ERISA, the Code and the constituent documents of such
plan, except for instances of deficiencies, failures, Reportable Events or
non-compliance that, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.  No termination of a Single Employer Plan has
occurred during such six-year period or is reasonably expected to occur (other
than a termination described in Section 4041(b) of ERISA), and no Lien in favor
of the PBGC or a Plan has arisen during such six-year period or is reasonably
expected to arise.  Except to the extent that any such excess could not
reasonably be expected to have a Material Adverse Effect, the present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits.  Except to the
extent that such liability could not reasonably be expected to have a Material
Adverse Effect, neither the Servicer nor any Affiliate thereof has had a
complete or partial withdrawal from any Multiemployer Plan, and the Servicer
would not become subject to any liability under ERISA if the Servicer or any
Affiliate thereof were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  To the actual knowledge of the Servicer, no such
Multiemployer Plan is in Reorganization, insolvent or terminating or is
reasonably expected to be in Reorganization, become insolvent or be terminated. 
Except to the extent that any such excess could not reasonably be expected to
have a Material Adverse Effect, the present value (determined using actuarial
and other assumptions which are reasonable in respect of the benefits provided
and the employees participating) of the liability of the Servicer and each
Affiliate thereof for post retirement benefits to be provided to their current
and former employees under plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA) other than such liability disclosed in the financial
statements of the Servicer does not, in the aggregate, exceed the assets under
all such plans allocable to such benefits.  Neither the Servicer nor any
Affiliate thereof has engaged in a prohibited transaction under Section 406 of
ERISA and/or Section 4975 of the Code in connection with any Plan that would
subject the Servicer to liability under ERISA and/or Section 4975 of the Code
that could reasonably be expected to have a Material Adverse Effect.  There is
no other circumstance which may give rise to a liability in relation to any Plan
that could reasonably be expected to have a Material Adverse Effect.

 

(m)          Environmental Matters.  Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to result in the payment of a Material Environmental Amount, the
Servicer hereby represents and warrants as follows:

 

(i)            The Servicer:  (A) is, and within the period of all applicable
statutes of limitation has been, in compliance with all applicable Environmental
Laws, (B) holds all Environmental Permits (each of which is in full force and
effect) required for any of its

 

45

--------------------------------------------------------------------------------


 

current or intended operations or for any property owned, leased or otherwise
operated by it and (C) is, and within the period of all applicable statutes of
limitation has been, in compliance with all of its Environmental Permits.

 

(ii)           Materials of Environmental Concern are not present at, on, under,
in, or about any real property now or formerly leased, owned, or operated by the
Servicer, or at any other location (including, without limitation, any location
to which Materials of Environmental Concern have been sent for re-use or
recycling or for treatment, storage, or disposal) which could be expected to
(A) give rise to liability of the Servicer under any applicable Environmental
Law or otherwise result in costs to the Servicer, (B) interfere with the
Servicer’s continued operations or (C) impair the fair saleable value of any
real property owned or leased by the Servicer.

 

(iii)          There is no judicial, administrative or arbitral proceeding or
action (including, without limitation, any notice of violation or alleged
violation) under or relating to any Environmental Law to which the Servicer is,
or, to the knowledge of the Servicer, shall be, named as a party that is pending
or, to the knowledge of the Servicer, threatened.

 

(iv)          The Servicer has not received any written request for information,
or has been notified that it is a potentially responsible party under or
relating to the federal Comprehensive Environmental Response, Compensation and
Liability Act or any other Environmental Law, or with respect to any Materials
of Environmental Concern.

 

(v)           The Servicer has not entered into or agreed to any consent decree,
order or settlement or other agreement, or is subject to any judgment, decree or
order or other agreement, in any judicial, administrative, arbitral or other
forum for dispute resolution, relating to compliance with or liability under any
Environmental Law.

 

(vi)          The Servicer has not assumed or retained, by contract, conduct or
operation of law, any liability or obligation of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Materials
of Environmental Concern.

 

(n)           No Servicer Termination Event.  No Servicer Termination Event has
occurred or is continuing, and, to the knowledge of the Servicer, there is no
event which, with notice or lapse of time, or both, would constitute a Servicer
Termination Event.

 

(o)           Location of Records.  The offices at which the Servicer keeps its
records concerning the Serviced Assets are located at each of the Company-Owned
U.S. Restaurants and at the addresses indicated in Section 9.5.

 

46

--------------------------------------------------------------------------------

 

(p)           DISCLAIMER.  EXCEPT FOR SERVICER’S REPRESENTATIONS AND WARRANTIES
SET FORTH IN THIS SECTION 4.1 OF THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY NATURE TO ANY
OTHER PARTY WITH RESPECT TO THE SERVICES, THE IP ASSETS, OR OTHER SUBJECT MATTER
OF THIS AGREEMENT, INCLUDING ANY WARRANTIES OF NON-INFRINGEMENT WITH RESPECT TO
THE IP ASSETS, OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY SUCH
WARRANTIES.

 

Section 4.2             Existence; Status as Servicer.  The Servicer shall keep
in full effect its existence under the laws of the state of its incorporation,
and maintain its rights and privileges necessary or desirable in the normal
conduct of its business and the performance of its obligations hereunder, and
shall obtain and preserve its qualification to do business in each jurisdiction
in which the failure to so qualify either individually or in the aggregate would
be reasonably likely to have a Material Adverse Effect.

 

Section 4.3             Performance of Obligations.

 

(a)           Punctual Performance.  The Servicer shall punctually perform and
observe all of its obligations and agreements contained in this Agreement and
the other Transaction Documents in accordance with the terms hereof and thereof
and in accordance with the Servicing Standard, it being understood that the
Servicing Standard shall be applied by the Servicer in good faith and in a
manner that (A) would enable the Servicer, when acting on behalf of any
Securitization Entity, to comply in all material respects with all of the duties
and obligations of the Securitization Entities under the Transaction Documents
and each Franchise Document and (B) is in compliance with all Requirements of
Law, except to the extent failure to be in compliance would not have any
Material Adverse Effect.

 

(b)           Special Provisions as to IP Assets.  The Servicer acknowledges and
agrees that the IP Holder has the right and duty to control the quality of the
goods and services offered under the Trademarks included in the IP Assets and
the manner in which such Trademarks are used in order to maintain the validity,
enforceability and its ownership of the Trademarks included in the IP Assets. 
The Servicer shall consult with, and obtain the prior approval of the IP Holder
with respect to, (i) the promulgation of standards with respect to the operation
of Applebee’s Restaurants and Applebee’s Branded restaurants located in the U.S.
Territories, including quality of food, cleanliness, appearance, and level of
service (or the making of material changes to the existing standards), (ii) the
promulgation of standards with respect to new businesses, products and services
which the IP Holder approves for inclusion in the license granted under any IP
License Agreement (or other license agreement or sublicense agreement for which
the Servicer is performing IP Services), (iii) the nature and implementation of
the Quality Control Programs and other means of monitoring and controlling
adherence to the standards, (iv) the terms of any Franchise Agreements or other
sublicense agreements relating to the quality standards which licensees must
follow with respect to businesses, products, and services offered under the
Trademarks included in the IP Assets and the usage of such Trademarks, (v) the

 

47

--------------------------------------------------------------------------------


 

commencement and prosecution of enforcement actions with respect to the
Trademarks included in the IP Assets and the terms of any settlements thereof,
(vi) the adoption of any variations on the Applebee’s Brand which are not in use
on the date hereof, or other new Trademarks to be included in the IP Assets, 
(vii) the abandonment of any IP Assets; and (viii) any uses of the IP Assets
that are not consistent with the Current Practice of Applebee’s International. 
The IP Holder shall have the right to monitor the Servicer’s compliance with the
foregoing and its performance of the IP Services and, in furtherance thereof,
Servicer shall provide IP Holder, at IP Holder’s request from time to time, with
copies of Franchise Documents and other sublicenses, samples of products and
materials bearing the Trademarks included in the IP Assets used by Franchisees
and other licensees and sublicensees, and the results of Quality Control
Programs.  Nothing in this Agreement shall limit the IP Holder’s rights or the
licensees’ obligations, under the IP License Agreements or any other agreement
with respect to which the Servicer is performing IP Services.

 

(c)           The Servicer is hereby granted a non-exclusive, royalty-free
license during the term of this Agreement, to use and sublicense the IP Assets
solely in connection with the performance of the Services under this Agreement. 
In connection with the Servicer’s use of any Trademark included in the IP Assets
pursuant to the foregoing license, the Servicer agrees to adhere to the quality
control provisions which are contained in Article 3 of each IP License
Agreement, as applicable to the product or service to which such Trademark
pertains, as if such provisions were incorporated by reference herein.

 

(d)           Right to Receive Instructions.  Without limiting the Servicer’s
obligations under Section 4.3(b) above, in the event that the Servicer is unable
to decide between alternative courses of action, or is unsure as to the
application of any provision of this Agreement or any Related Document, or any
such provision is, in the good faith judgment of the Servicer, ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement or any Related Document permits
any determination by the Servicer or is silent or is incomplete as to the course
of action which the Servicer is required to take with respect to a particular
set of facts, the Servicer may give notice (in such form as shall be appropriate
under the circumstances) to the Aggregate Controlling Party and the Indenture
Trustee requesting written instructions in accordance with the Indenture and the
other Transaction Documents and, to the extent that the Servicer shall have
acted or refrained from acting in good faith in accordance with any such
instructions received from the Aggregate Controlling Party, the Servicer shall
not be liable on account of such action or inaction to any Person.  Subject to
the Servicing Standard, if the Servicer shall not have received appropriate
instructions from the Aggregate Controlling Party within fifteen (15) days of
such notice, the Servicer (i) shall promptly notify each Series Controlling
Party of the absence of any such instructions and (ii) until such later time, if
any, as the Servicer receives appropriate instructions from the Aggregate
Controlling Party, may, but shall be under no duty to, take or refrain from
taking such action, not inconsistent with this Agreement or the Transaction
Documents, as the Servicer shall reasonably deem to be in the best interests of
the Aggregate Controlling Party and the Securitization Entities; provided,
however, that if an Insurer or group of Insurers is not the Aggregate
Controlling Party, the Servicer shall also prepare and provide to the Indenture
Trustee all notices, forms and consent solicitations to be delivered to the
related Noteholders in

 

48

--------------------------------------------------------------------------------


 

connection with such notice and request for instructions; and provided, further,
that if no Insurer or group of Insurers is the Aggregate Controlling Party and
if the Servicer shall not have received appropriate instructions from the
Aggregate Controlling Party within twenty (20) days of such notice, the Servicer
may, but shall be under no duty to, take or refrain from taking such action, not
inconsistent with this Agreement or the Transaction Documents, as the Servicer
shall deem to be in the best interests of the Aggregate Controlling Party and
the Securitization Entities.  The Servicer shall have no liability to any Person
for such action or inaction taken in reliance on the preceding sentence except
for the Servicer’s own willful misconduct or negligence.

 

(e)           Limitation on Servicer’s Duties and Responsibilities.

 

(i)            The Servicer shall not have any duty or obligation to manage,
make any payment in respect of, register, record, sell, reinvest, dispose of,
create, perfect or maintain title to, or any security interest in, or otherwise
deal with the Indenture Collateral, to prepare or file any report or other
document or to otherwise take or refrain from taking any action under, or in
connection with, any document contemplated hereby to which the Servicer is a
party, except as expressly provided by the terms of this Agreement or the other
Transaction Documents and consistent with the Servicing Standard, and no implied
duties or obligations shall be read into this Agreement against the Servicer.
 The Servicer nevertheless agrees that it shall, at its own cost and expense,
promptly take all action as may be necessary to discharge any Liens on any part
of the Serviced Assets which result from valid claims against the Servicer
personally whether or not related to the ownership or administration of the
Serviced Assets or the transactions by the Transaction Documents.

 

(ii)           Except as otherwise set forth herein, the Servicer shall have no
responsibility under this Agreement other than to render the Services in good
faith and consistent with the Servicing Standard.

 

(iii)          The Servicer shall not manage, control, use, sell, reinvest,
dispose of or otherwise deal with any part of the Indenture Collateral except in
accordance with the powers granted to, and the authority conferred upon, the
Servicer pursuant to this Agreement or the other Transaction Documents.

 

(f)            Limitations on the Servicer’s Liabilities, Duties and
Responsibilities.  Subject to Section 2.7 and except for any loss, liability,
expense, damage, action, suit or injury arising out of, or resulting from,
(i) any breach or default by the Servicer in the observance or performance of
any of its agreements contained in this Agreement or the other Transaction
Documents, (ii) the breach by the Servicer of any representation, warranty or
covenant made by it herein or (iii) acts or omissions constituting the
Servicer’s own willful misconduct, bad faith or negligence in the performance of
its duties hereunder or under the other Transaction Documents or otherwise,
neither the Servicer nor any of its Affiliates (other than any Securitization
Entity), managers, officers, members or employees shall be liable to any
Securitization Entity, each

 

49

--------------------------------------------------------------------------------


 

Insurer, if any, the Noteholders or any other Person under any circumstances,
including, without limitation:

 

(1)           for any action taken or omitted to be taken by the Servicer in
good faith in accordance with the instructions of the Aggregate Controlling
Party or Series Controlling Party (as applicable) made in accordance herewith or
the other Transaction Documents;

 

(2)           for any representation, warranty, covenant, agreement or
indebtedness of any Securitization Entity under the Notes or any Related
Document, or for any other liability or obligation of any Securitization Entity;

 

(3)           for or in respect of the validity (other than as to the
obligations of the Servicer) or sufficiency of this Agreement or for the due
execution hereof by any party hereto other than the Servicer, or for the form,
character, genuineness, sufficiency, value or validity of any part of the
Indenture Collateral, or for or in respect of the validity or sufficiency of the
Transaction Documents; and

 

(4)           for any action or inaction of the Indenture Trustee, any
Series Controlling Party or the Aggregate Controlling Party, or for the
performance of, or the supervision of the performance of, any obligation under
this Agreement or any other Transaction Document that is required to be
performed by the Indenture Trustee, Series Controlling Party or the Aggregate
Controlling Party under this Agreement or any other Transaction Document.

 

(g)           No Financial Liability.  No provision of this Agreement (other
than the last sentence of paragraph (d) and (e)(i) above) shall require the
Servicer to expend or risk its funds or otherwise incur any financial liability
in the performance of any of its rights or powers hereunder, if the Servicer
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not compensated by the
payment of the Weekly Servicing Fees hereunder and is otherwise not reasonably
assured or provided to it.  Further, the Servicer shall not be obligated to
perform any services not enumerated or otherwise contemplated hereunder, unless
the Servicer determines that it is more likely than not that it shall be
reimbursed for all of its expenses incurred in connection with such performance.

 

(h)           Reliance.  The Servicer may, reasonably and in good faith,
conclusively rely on, and shall be protected in acting or refraining from acting
when doing so, in each case in accordance with any signature, instrument,
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other document or paper reasonably believed by it to be genuine and believed
by it to be signed by the proper party or parties other than its Affiliates. 
The Servicer may reasonably accept a certified copy of a resolution of the board
of directors or other governing body of any corporate party other than its
Affiliates as conclusive evidence that such

 

50

--------------------------------------------------------------------------------


 

resolution has been duly adopted by such body and that the same is in full force
and effect.  As to any fact or matter the manner or ascertainment of which is
not specifically prescribed herein, the Servicer may in good faith for all
purposes hereof reasonably rely on a certificate, signed by any Authorized
Officer of the relevant party, as to such fact or matter, and such certificate
reasonably relied upon in good faith shall constitute full protection to the
Servicer for any action taken or omitted to be taken by it in good faith in
reliance thereon.

 

(i)            Consultations with Third Parties; Advice of Counsel.  In the
exercise and performance of its duties and obligations hereunder or under any of
the Transaction Documents, the Servicer (A) may act directly or through agents
or attorneys pursuant to agreements entered into with any of them, provided that
the Servicer shall remain primarily liable hereunder for the acts or omissions
of such agents or attorneys and (B) may, at the expense of the Servicer, consult
with external counsel or accountants selected and monitored by the Servicer in
good faith and in the absence of negligence, and the Servicer shall not be
liable for anything done, suffered or omitted in good faith by it in accordance
with the advice or opinion of any such external counsel or accountants with
respect to legal or accounting matters.

 

(j)            Independent Contractor.  In performing its obligations as
servicer hereunder the Servicer acts solely as an independent contractor of the
Master Issuer and the other Securitization Entities, except to the extent the
Servicer is deemed to be an agent of the Master Issuer and the Franchise Holder
by virtue of engaging in franchise sales activities as broker or receiving
payments on behalf of the Franchise Holder or the Master Issuer, as applicable. 
Nothing in this Agreement shall, or shall be deemed to, create or constitute any
joint venture, partnership, employment, or any other relationship between the
Master Issuer and the Servicer other than the independent contractor contractual
relationship established hereby.  Nothing herein shall be deemed to vest in the
Servicer title to the IP Assets.  Except as otherwise provided herein or in the
other Transaction Documents, the Servicer shall not be, nor shall be deemed to
be, liable for any acts or obligations of the Securitization Entities, any
Series Controlling Party, the Aggregate Controlling Party or the Indenture
Trustee (except as set forth in Section 2.3 hereof) and, without limiting the
foregoing, the Servicer shall not be liable under or in connection with the
Notes.  The Servicer shall not be responsible for any amounts required to be
paid by the Indenture Trustee under or pursuant to the Indenture.

 

Section 4.4             Merger and Resignation.

 

(a)           Preservation of Existence.  The Servicer shall not merge into any
other Person or convey, transfer or lease substantially all of its assets;
provided, however, that nothing contained in this Agreement shall be deemed,
absent a Rapid Amortization Event or any Potential Rapid Amortization Event, to
prevent (i) the merger into the Servicer of another Person, (ii) the
consolidation of the Servicer and another Person, (iii) the merger of the
Servicer into another Person or (iv) the sale of substantially all of the
property or assets of the Servicer to another Person, so long as (A) the
surviving Person of the merger or consolidation or the purchaser of the assets
of the Servicer shall continue to be engaged in the same line of business as the
Servicer and shall have the capacity to perform its obligations hereunder with
at least the

 

51

--------------------------------------------------------------------------------


 

same degree of care, skill and diligence as measured by customary practices with
which the Servicer is required to perform such obligations hereunder, (B) in the
case of a merger, consolidation or sale, the surviving Person of the merger or
the purchaser of the assets of the Servicer shall expressly assume the
obligations of the Servicer under this Agreement and expressly agree to be bound
by all other provisions applicable to the Servicer under this Agreement in a
supplement to this Agreement in form and substance reasonably satisfactory to
the Indenture Trustee and the Aggregate Controlling Party and (C) with respect
to such event, in and of itself, the Rating Agency Condition has been met and
the written consent of the Aggregate Controlling Party has been obtained. 
Notwithstanding anything to the contrary contained in this Section 4.4(a), the
Servicer shall be permitted to reorganize into a Delaware limited liability
company, the sole member of which is Applebee’s International or any Affiliate
thereof, without having to satisfy any of the requirements of the preceding
sentence.

 

(b)           Resignation.  The Servicer shall not resign from the rights,
powers, obligations and duties hereby imposed on it except upon determination
that (A) the performance of its duties hereunder is no longer permissible under
applicable law and (B) there is no reasonable action which the Servicer could
take to make the performance of its duties hereunder permissible under
applicable law.  As to clause (A) above, any such determination permitting the
resignation of the Servicer shall be evidenced by an Opinion of Counsel to such
effect delivered to the Indenture Trustee and each Insurer, if any.  No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 6.1(b).  The Indenture Trustee, the Master Issuer, each Insurer, if any,
and the Rating Agencies shall be given not less than sixty (60) days’ prior
written notice of such resignation by the Servicer.  From and after such
effectiveness, the Successor Servicer shall be, to the extent of the assignment,
the “Servicer” hereunder.  Except as provided above in this Section 4.4 the
Servicer may not assign this Agreement or any of its rights, powers, duties or
obligations hereunder.  The Servicer agrees to cooperate with the Aggregate
Controlling Party after providing such notice of resignation in connection with
the search and engagement of the Successor Servicer, including any transitional
services in accordance with Section 6.4 hereof.

 

(c)           Term of Servicer’s Obligations.  Except as provided in
Section 4.4(a) and Section 4.4(b), the duties and obligations of the Servicer
under this Agreement shall commence on the date hereof and continue until this
Agreement shall have been terminated as provided in Section 6.1(a) or
Section 9.1 and shall survive the exercise by the Master Issuer, each Insurer,
if any, or the Indenture Trustee of any right or remedy under this Agreement
(other than the right of termination pursuant to Section 6.1(a)), or the
enforcement by the Master Issuer, each Insurer, if any, the Indenture Trustee or
any Noteholder, or any subrogee of same, of any provision of the Indenture, the
Notes, this Agreement or the other Transaction Documents.

 

Section 4.5             Notice of Certain Events.  Upon the occurrence of any of
the following events:  (a) the Co-Issuers or any Affiliate thereof shall engage
in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (b) any “accumulated funding
deficiency” or failure to meet “minimum funding standard” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan, or any Lien in favor of the PBGC or a Plan shall arise on the assets of
either the Co-Issuer or any

 

52

--------------------------------------------------------------------------------


 

Affiliate thereof, (c) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Aggregate Controlling Party, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (d) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (e) the
Master Issuer or any Co-Issuers or any Affiliate thereof incur, or in the
reasonable opinion of the Aggregate Controlling Party are likely to incur, any
liability in connection with a complete or partial withdrawal from, or the
Insolvency, Reorganization or termination of, a Multiemployer Plan; (f) any
other event or condition shall occur or exist with respect to a Plan (but in
each case in clauses (a) through (f) above, only if such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect); (g) a Servicer Termination Event,
an Event of Default or other Rapid Amortization Event or any event which would,
with the passage of time or giving of notice or both, would become one or more
of the same; or (h) any action, suit, investigation or proceeding pending or, to
the knowledge of the Servicer, threatened against or affecting the Servicer,
before or by any court, administrative agency, arbitrator or governmental body
having jurisdiction over the Servicer or any of its properties either asserting
the illegality, invalidity or unenforceability of any of the Transaction
Documents, seeking any determination or ruling that would affect the legality,
binding effect, validity or enforceability of any of the Transaction Documents
or which could reasonably be expected to have a Material Adverse Effect, the
Servicer shall provide written notice to the Indenture Trustee, each Insurer, if
any, and the Rating Agencies of the same promptly and in any event within five
(5) Business Days of obtaining knowledge of same.

 

Section 4.6             Capitalization.  The Servicer shall have sufficient
capital to perform all of its obligations under this Agreement at all times from
the Closing Date and until the Indenture has been terminated in accordance with
the terms thereof.

 

Section 4.7             Franchise Law Determination.

 

(a)           Within fifteen (15) Business Days after the Closing Date, the
Servicer shall file such documents as are necessary to register as a franchise
broker or franchise sales agent as required by applicable state franchising
authorities.  Upon final determination by any state franchising authority that
the Servicer is considered by such state franchising authority to be a
“subfranchisor”, the Servicer within one hundred and twenty (120) days of such
determination shall file such documents and take such other compliance actions
as are required by such state franchising authority or under such state’s
franchise laws.

 

(b)           Upon final determination by any state franchising authority that
the Franchise Holder is considered by such state franchising authority to be a
“subfranchisor”, the Servicer within one hundred and twenty (120) days of such
determination shall, on behalf of the Franchise Holder, file such documents and
take such other compliance actions as are required by such state franchising
authority or under such state’s franchise laws.

 

Section 4.8             Maintenance of Separateness.  The Servicer covenants
that, except as contemplated by the Transaction Documents:

 

53

--------------------------------------------------------------------------------


 

(a)           the books and records of each Securitization Entity shall be
maintained separately from those of the Servicer and each of its Affiliates that
is not a Securitization Entity;

 

(b)           the Servicer shall observe (and shall cause each of its Affiliates
that is not a Securitization Entity to observe) corporate and limited liability
company formalities in its dealing with any Securitization Entity;

 

(c)           all financial statements of the Servicer that are consolidated to
include any Securitization Entity and that are distributed to any party shall
contain detailed notes clearly stating that (i) all of such Securitization
Entity’s assets are owned by such Securitization Entity and (ii) such
Securitization Entity is a separate entity and has separate creditors;

 

(d)           the Servicer shall not (and shall not permit any of its Affiliates
that is not a Securitization Entity to) commingle its funds with any funds of
any Securitization Entity; provided that the foregoing shall not prohibit the
Servicer or any successor to or assign of the Servicer from holding funds of the
Securitization Entity in its capacity as Servicer for such entity in a
segregated account identified for such purpose;

 

(e)           the Servicer shall (and shall cause each of its Affiliates that is
not a Securitization Entity to) maintain arm’s length relationships with each
Securitization Entity and each of the Servicer and its Affiliates that are not
Securitization Entities shall be compensated at market rates for any services it
renders or otherwise furnishes to such Securitization Entity, it being
understood that the Weekly Servicing Fee is representative of such arm’s length
relationship as between the Servicer and its Affiliates that are not
Securitization Entities, on the one hand, and the Securitization Entities, on
the other hand, and that the Servicer shall be responsible for any compensation
of its Affiliates to whom it delegates any of its duties hereunder or under the
other Transaction Documents;

 

(f)            the Servicer shall not be, and shall not hold itself out to be,
liable for the debts of any Securitization Entity or the decisions or actions in
respect of the daily business and affairs of any Securitization Entity and the
Servicer shall not permit any Securitization Entity to hold the Servicer out to
be liable for the debts of such Securitization Entity or the decisions or
actions in respect of the daily business and affairs of such Securitization
Entity; and

 

(g)           upon an officer or other responsible party of the Servicer
obtaining actual knowledge that any of the foregoing provisions in this
Section 4.8 hereof has been breached or violated in any material respect, the
Servicer shall promptly notify the Indenture Trustee, each Insurer, if any, that
is a Series Controlling Party and the Rating Agencies of same and shall take
such actions as may be reasonable and appropriate under the circumstances to
correct and remedy such breach or violation as soon as reasonably practicable
under such circumstances.

 

54

--------------------------------------------------------------------------------


 

Section 4.9             Business Operations.  The Servicer shall not engage in
any Competitive Business or any business other than (a) the performance of its
obligations under this Agreement and (b) the performance of services for future
and existing Affiliates (each, a “Serviced Affiliate”), pursuant to a written
servicing or management services agreement, on an arm’s length basis reasonably
customary in the applicable industry; provided that (i) the costs to the
Servicer in providing such services, including without limitation, overhead,
administrative and employee related expenses, shall be fairly and reasonably
borne by all such Serviced Affiliates, (ii) such rendering of services not
related to the Applebee’s Brand or the IHOP Brand shall not result in a Material
Adverse Effect; (iii) the Servicer shall cause to be prepared and validated
separate financial statements for the provision of services pursuant to this
Agreement and the other Transaction Documents, (iv) the Servicer shall at all
times maintain adequate offices, equipment and employees necessary to perform
its obligations under this Agreement and the other Transaction Documents and
(v) neither the Servicer nor any of its Affiliates shall engage in a Competitive
Business other than as provided herein and in the other Transaction Documents.

 

Section 4.10           Amendment of and Compliance with Collection Practices.

 

(a)           Without the prior written consent of the Aggregate Controlling
Party, the Servicer shall not make or permit to be made any change or
modification to the Current Practice of Applebee’s International with respect to
the collection of the Franchise Payments of the Existing Franchise Assets (the
“Collection Practices”), except (i) if such changes or modifications are
required under applicable law or (ii) if such changes or modifications would
not, in the Servicer’s reasonable business judgment, materially negatively
affect the collectibility or timing of, or materially decrease the amount of,
the Franchise Payments.

 

(b)           The Servicer shall perform its obligations hereunder in accordance
with and comply in all material respects with the Collection Practices (as
modified from time to time pursuant to Section 4.10(a)).

 

Section 4.11           Protection of Secured Parties’ Rights and Collectibility
of Franchise Payments.  The Servicer hereby agrees that it shall take no action,
nor omit to take any action, which could reasonably be expected to
(a) materially adversely impair the rights, remedies or interests of the
Noteholders or the other Secured Parties under the Transaction Documents in
respect of the Indenture Collateral or (b) materially impair the collectibility
or timing with respect to the Franchise Payments of the Franchise Assets or any
monies due with respect to the IP Assets.  For purposes of clarification,
nothing in the preceding sentence shall prevent the Servicer or its Affiliates
from taking any action with respect to the Applebee’s System that is not
otherwise prohibited under any other provision of this Agreement or the other
Transaction Documents, and is permitted by the Franchise Agreements, including
changes to the Operating Manuals, so long as such actions are in accordance with
the Servicing Standard.

 

Section 4.12           Security Interest.  Subject to Section 5.5 and
Section 5.6, the Servicer hereby covenants and agrees that it shall promptly
take all actions, including but not limited to all filings and other acts
advisable under the UCC or other applicable law or otherwise

 

55

--------------------------------------------------------------------------------


 

as reasonably requested by the Indenture Trustee or an Insurer, if any, in order
to continue the valid, perfected and enforceable security interest of the
Indenture Trustee in all Serviced Assets now owned or hereafter created or
acquired (to the extent that a security interest may be perfected therein under
the UCC or other applicable law). The Servicer hereby covenants that the
Mortgages to be delivered by it to the Indenture Trustee under
Section 2.1(b) above and under Section 5.1(b)(xiv) below shall be in recordable
form and shall have been executed by the applicable Co-Issuer. Each such
Mortgage shall be effective, as and when recorded, to create in favor of the
Indenture Trustee for the benefit of the Secured Parties, legal, valid and
enforceable first priority Lien on, and security interest in, all of such
Co-Issuer’s right, title and interest in and to the Company-Owned Real Property
relating to such Mortgage and the proceeds thereof, subject to any Permitted
Liens.

 

Section 4.13          Notices.  The Servicer shall give written notice to the
Co-Issuers, the Indenture Trustee and each Insurer, if any, promptly (but in any
event within three (3) Business Days) upon the Servicer having knowledge of the
occurrence of (a) any Rapid Amortization Event or any Potential Rapid
Amortization Event, or (b) the occurrence of any other development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

 

Section 4.14           Indebtedness.  Neither the Servicer nor any Affiliate of
Applebee’s International (other than the Securitization Entities) may incur any
Debt without (a) the consent of the Aggregate Controlling Party and (b) notice
to the Rating Agencies; provided that clauses (a) and (b) shall not be required
for (w) (i) the issuance of Series 2007-3 Notes pursuant to the IHOP Indenture
up to an aggregate maximum principal amount of $445,000,000, which amount
includes the aggregate maximum principal amounts of the Series 2007-1 Notes and
the Series 2007-2 Notes issued pursuant to the IHOP Indenture after giving
effect to such issuance of such additional notes, (ii) the issuance of
additional notes pursuant to the IHOP Indenture up to an aggregate maximum
principal amount of $575,000,000, inclusive of all Series of Notes outstanding
under the IHOP Indenture; provided that (A) an amount of indebtedness is paid
off under the Applebee’s Securitization equal to the amount of additional notes
offered pursuant to the IHOP Indenture and (B) no such additional Notes under
the IHOP Indenture may be issued unless (1) the Three-Month Adjusted DSCR after
giving effect to such issuance of such additional notes (calculated without
giving effect to any equity contributions otherwise included in the calculation
of Net Cash Flow) is at least equal to the Three-Month Adjusted DSCR as of the
Closing Date and (2) the prior written consent of the Series 2007-1 Class A
Insurer is obtained, and (iii) the payment of the L/C Reimbursement Amount and
L/C Other Reimbursement Costs in accordance with the Class A-1 Note Purchase
Agreement and reimbursement obligations, if any, with respect to the letters of
credit existing immediately prior to the date hereof, (x) up to $95 million of
indebtedness (excluding any existing “capital leases” in effect as of
November 29, 2007 of IHOP Corp. and its affiliates and indebtedness contemplated
by (w) above and (y) below) and (y) indebtedness incurred by Applebee’s
International or any of its subsidiaries in connection with sale/leaseback
transactions; provided that, on a pro forma basis, after giving effect to such
sale/leaseback transactions, the ratio of adjusted debt (calculated by
capitalizing lease obligations, whether treated as operating leases or capital
operating leases under GAAP, at 8x annual rent) to EBITDAR for IHOP Corp. and
its affiliates is equal to or less than 7.30x during the twelve (12) month
period following the Closing

 

56

--------------------------------------------------------------------------------


 

Date and 7.0x thereafter; provided that any such transactions involving a
Securitization Entity must comply with the provisions of the Indenture.

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1             Representations and Warranties Made in Respect of New
Assets.

 

(a)           New Franchise Documents.  As of the applicable New Asset Addition
Date with respect to the New Franchise Document acquired on such New Asset
Addition Date, the Servicer shall be deemed to make the following
representations and warranties:

(i)            Such New Franchise Document is genuine, and is the legal, valid
and binding obligation of the parties thereto, has been fully and properly
executed by the parties thereto, and is enforceable against the parties thereto
in accordance with its terms (except as such enforceability may be limited by
bankruptcy or insolvency laws and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law);

 

(ii)           Such New Franchise Document complies in all material respects
with all applicable Requirements of Law in the United States;

 

(iii)          No Franchisee party to such New Franchise Document is the subject
of a bankruptcy proceeding;

 

(iv)          Royalties or similar fees payable pursuant to such New Franchise
Document are payable at least monthly; provided, however, that the Servicer may
cause the Franchise Holder to enter into or acquire a New Franchise Document
that provides for royalties to be payable less frequently than monthly if the
aggregate fees payable under all New Franchise Agreements that provide for
payment of royalties less frequently than monthly are not reasonably anticipated
to exceed 5% of total Collections in the twelve month period immediately
following the commencement or addition of any such New Franchise Document;

 

(v)           To the extent the Servicer determines to implement a system of
electronic funds transfer (“EFT”) with respect to substantially all of the
Franchisees, the Master Issuer shall have the right to require payment of
Continuing Franchise Fees by EFT pursuant to the Franchise Agreement or
otherwise, other than with respect to Franchisees who are parties to Existing
Franchise Documents as to whom the application of EFT

 

57

--------------------------------------------------------------------------------


 

either has been waived by the Servicer or may not be required with respect to
one or more applicable Franchise Agreements;

 

(vi)          Except as required by law, such New Franchise Document contains no
contractual rights of setoff or contractual defenses to obligations to make
payment of any amounts payable by the Franchisee under such New Franchise
Document;

 

(vii)         Such New Franchise Document is freely assignable by the Franchise
Holder or the relevant Securitization Entity, as applicable;

 

(viii)        Such New Franchise Document does not contain terms and conditions
that are reasonably expected to result in (A) a material decrease in the amount
of Collections, taken as a whole, (B) a material adverse change in the nature,
quality or timing of Collections, taken as a whole, or (C) a material adverse
change in the types of underlying assets generating Collections, taken as a
whole, in each case when compared to the amount, nature or quality of, or types
of assets generating, Collections that could have been reasonably expected to
result had such New Franchise Document been entered into in accordance with the
Prior Terms.

 

(ix)           The relevant Securitization Entity shall not have entered into or
acquired a New Franchise Document that (A) is materially different, in the good
faith reasonable business judgment of the Servicer, from a New Franchise
Document that such Securitization Entity would have entered into or acquired had
the Serviced Assets affected by such New Franchise Document or other agreement
been owned by the Servicer, or from the Current Practice of Applebee’s
International, subject to the Servicing Standard, (B) would cause a breach of
the Indenture or any other Transaction Document, (C) would, in the reasonable
good faith business judgment of the Servicer, materially negatively affect the
collectibility or timing of, or materially decrease the amount of, Collections
and other payments relating to the Serviced Assets affected by such New
Franchise Document, (D) would restrict the Franchise Holder’s or the relevant
Securitization Entity’s right to assign such New Franchise Document (other than
any Non-Conforming New Franchise Document) or (E) would permit the Franchisee or
other party to such New Franchise Document to set off any amount against
Collections or other payments payable by such Franchisee or other party under
such New Franchise Document.  Without limiting the generality of the foregoing:

 

(1)           If such New Franchise Document is a New Franchise Agreement, such
New Franchise Agreement (a) does not materially deviate from the standard form
Franchise Agreement attached to the UFOC or such other form approved as of the
date hereof by each Insurer, if any, that is a Series Controlling Party;
provided that for the purpose of this subclause (1), the form of franchise
agreement attached to an Existing U.S. Development Agreement shall be deemed an
approved form with respect to a franchisee, and (b) is either (i) a
Non-Conforming

 

58

--------------------------------------------------------------------------------


 

New Franchise Document that is not a Defective Non-Conforming New Franchise
Document or (ii) does not materially deviate from the prevailing royalty rates
adopted by Applebee’s International for its franchise system as applicable as of
the date of this Agreement, payment arrangements implemented in accordance with
the Servicing Standard, or any other rates as previously approved by each
Insurer, if any, that is a Series Controlling Party.  In addition, as of the New
Asset Addition Date, the Franchisee under any New Franchise Agreement (i) has
been determined to have the ability to perform its current and future
obligations under such New Franchise Agreement by the Servicer in accordance
with the Servicing Standard, (ii) is committed to employ trained restaurant
management and to maintain proper staffing levels and (iii) if also a Franchisee
under any other Franchise Agreement, is determined to the knowledge of the
Servicer to be in compliance in all material respects with all such Franchise
Agreements when taken together as a whole.

 

(2)           If such New Franchise Document is a Refranchised Restaurant Lease
or Franchisee Sub-Lease, such Refranchised Restaurant Lease, or Franchisee
Sub-Lease does not materially deviate from the prevailing forms adopted by the
Servicer for its franchise system as of the date of this Agreement, or any other
forms as previously approved by each Insurer, if any, and if such New Franchise
Document is a Refranchised Restaurant Lease or Franchisee Sub-Lease, such
Refranchised Restaurant Lease or Franchisee Sub-Lease is on such terms regarding
rent and other expenses payable by such tenant as shall reasonably be expected
to return an aggregate net profit (on a gross basis) to such Securitization
Entity at all times, after taking into account acquisition expense, in the case
of properties owned in fee or rent and other amounts payable by such
Securitization Entity to a prime landlord with respect to such property.

 

(b)           New Company-Owned Real Property.  As of the applicable New Asset
Addition Date with respect to the New Company-Owned Real Property acquired on
such date, the Servicer shall be deemed to have made the following
representations and warranties:

 

(i)            The Servicer has conducted or caused to be conducted a Phase I
environmental study on such Property prior to its acquisition, and has, in
accordance with the Servicing Standard, taken or caused to be taken all action
which the Servicer, in accordance with the Servicing Standard, has determined to
be prudent and appropriate remediation, which may include follow up study or
clean up measures on such Property as recommended or otherwise indicated by such
Phase I environmental study;

 

(ii)           The Servicer has obtained, on behalf of the applicable
Securitization Entity, an appropriate level of title insurance and property
insurance as necessary in the good faith reasonable judgment of the Servicer in
accordance with the Servicing Standard to ensure the vesting of title in such
Securitization Entity, and, to the knowledge of the Servicer, neither the
Servicer nor any Securitization Entity, has received written notice

 

59

--------------------------------------------------------------------------------


 

from any insurance company or rating organization to the effect that the
physical condition of such New Company-Owned Real Property would prevent
obtaining new insurance policies at reasonable rates;

 

(iii)          The Securitization Entity holding such New Company-Owned Real
Property has good, marketable and insurable fee simple title to the premises of
such New Company-Owned Real Property, free and clear of all Liens whatsoever
(other than Permitted Liens);

 

(iv)          To the knowledge of the Servicer after due inquiry, there are no
claims that have been filed for payment for work, labor or materials affecting
such New Company-Owned Real Property which are or may become a Lien upon the
interest of the applicable Securitization Entity in such New Company-Owned Real
Property except for Permitted Liens;

 

(v)           The Securitization Entity holding such New Company-Owned Real
Property, (x) is not in material default in any respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
applicable to such New Company-Owned Real Property and (y) does not have any
financial obligations under any indenture, mortgage, deed of trust, loan
agreement or other debt agreement or instrument to which it is a party or by
which it or such New Company-Owned Real Property is otherwise bound, other than
the Transaction Documents, Permitted Liens and obligations incurred in the
ordinary course of the operation of the Properties, none of which are secured by
a Lien (other than a Permitted Lien) upon any Property;

 

(vi)          Each applicable New Company-Owned Real Property and the use
thereof complies in all material respects with all applicable legal
requirements, including, without limitation, building and zoning ordinances and
codes.  Neither the Securitization Entity holding such New Company-Owned Real
Property, nor, to the knowledge of the Servicer, any Franchisee leasing or
subleasing such Property from a Securitization Entity, is in material default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority in respect of such Property.  There has not been committed by the
Securitization Entity holding such New Company-Owned Real Property or, to the
knowledge of the Servicer, any Franchisee in occupancy of or involved with the
operation or use of such Property any act or omission affording any Governmental
Authority the right of forfeiture as against such Property or any material part
thereof;

 

(vii)         No condemnation or similar proceeding has been commenced nor, to
the knowledge of the Servicer, is threatened with respect to all or any material
portion of such New Company-Owned Real Property or for the relocation of
roadways providing access to such New Company-Owned Real Property that, in
either case, was not considered in the acquisition of such New Company-Owned
Real Property;

 

60

--------------------------------------------------------------------------------

 

(viii)        Such New Company-Owned Real Property is comprised of one (1) or
more parcels which, to the knowledge of the Servicer, constitute a separate tax
lot or lots and does not constitute a portion of any other tax lot not a part of
such New Company-Owned Real Property, other than New Company-Owned Real Property
with respect to which the Servicer is taking appropriate action on behalf of the
applicable Securitization Entity to obtain separate tax lot classification, and,
in any event, no such failure to constitute or obtain such separate tax lot
classification shall have a Material Adverse Effect with respect to the
aggregate pool of Company-Owned Real Property;

 

(ix)           To the knowledge of the Servicer after due inquiry, there are no
material pending or proposed special or other assessments for public
improvements materially affecting such New Company-Owned Real Property that were
not considered in the acquisition of such New Company-Owned Real Property;

 

(x)            Except pursuant to the Transaction Documents, no Securitization
Entity has pledged any of its interest in such New Company-Owned Real Property
or related Refranchised Restaurant Lease, nor pledged or assigned any portion of
the rent due and payable thereunder or to become due and payable thereunder to
any Person;

 

(xi)           All material certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
required for the legal use, occupancy and operation of such New Company-Owned
Real Property as an Applebee’s Restaurant, if such property is open for
business, have been obtained and are in full force and effect.  The use being
made of such New Company-Owned Real Property, if opened for business, is in
conformity with the certificate of occupancy issued for such Property;

 

(xii)          Such New Company-Owned Real Property is not subject to any leases
other than the Refranchised Restaurant Leases, except as would not materially
detract from the value of such Property.  No Person (other than the applicable
Securitization Entity) has any possessory interest in such New Company-Owned
Real Property or right to occupy the same except under and pursuant to the
provisions of the Refranchised Restaurant Leases;

 

(xiii)         The Servicer has paid, caused to be paid, or confirmed that all
transfer taxes, deed stamps, intangible taxes or other amounts in the nature of
transfer taxes required to be paid by any Person under applicable Requirements
of Law currently in effect in connection with the acquisition of such New
Company-Owned Real Property have been paid in full; and

 

(xiv)        The Servicer shall have delivered a Mortgage with respect to such
New Company-Owned Property, duly executed by the applicable Co-Issuer, in
recordable

 

61

--------------------------------------------------------------------------------


 

form and to be held in escrow pending recordation following a Trigger Event in
accordance with Section 5.6 hereof.

 

(c)           New Leased Real Property.  As of the applicable New Asset Addition
Date with respect to the New Leased Real Property acquired on such New Asset
Addition Date, the Servicer shall be deemed to have made the following
representations and warranties:

(i)            With respect to any such New Leased Real Property on which the
Servicer or any Securitization Entity has constructed or intends to construct a
new Applebee’s Restaurant where there is previously no existing structure, the
Servicer has conducted or caused to be conducted a Phase I environmental study
on such Property prior to it being leased and has taken or caused to be taken
all action which the Servicer, in accordance with the Servicing Standard, has
determined to be prudent and appropriate remediation, which may include follow
up study or clean up measures on such Property as recommended or otherwise
indicated by such Phase I environmental study;

 

(ii)           Such New Leased Real Property is not reasonably expected to be a
Negative Lease; provided, however, that any New Leased Real Property subject to
a Non-Conforming New Franchise Document that is not a Defective Non-Conforming
New Franchise Document shall not be deemed to be a Negative Lease for purposes
of this clause (ii);

 

(iii)          With respect to New Leased Real Property, the Securitization
Entity party to such Company Lease or Sale/Leaseback Lease and related
Franchisee Sub-Lease, if any, has valid leasehold title to such Company Lease or
Sale/Leaseback Lease and related Franchisee Sub-Lease, if any, free and clear of
all Liens (other than Permitted Liens).  The Servicer has made available to the
Indenture Trustee full and complete copies of all new Leases entered into by the
Securitization Entity relating to such New Leased Property (including all
amendments to any existing Leases). No material default by the Securitization
Entity or, to the knowledge of the Servicer, by any other party, exists under
any provision of any such Lease, and no condition or event exists which after
notice or lapse of time or both would constitute a material default thereunder
by such Securitization Entity or, to the knowledge of the Servicer, by any other
party;

 

(iv)          The New Leased Real Property and the use thereof complies in all
material respects with all applicable legal requirements, including, without
limitation, building and zoning ordinances and codes.  Neither the
Securitization Entity holding such New Leased Real Property, nor, to the
knowledge of the Servicer, any Franchisee leasing or subleasing such Property
from a Securitization Entity, is in material default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority in respect of
such Property.  There has not been committed by the Securitization Entity
holding such New Leased Real Property or, to the knowledge of the Servicer, any
Franchisee in occupancy of or involved with the operation or use of such
Property any act

 

62

--------------------------------------------------------------------------------


 

or omission affording any Governmental Authority the right of forfeiture as
against such Property or any material part thereof;

 

(v)           No condemnation or similar proceeding has been commenced nor, to
the knowledge of the Servicer, is threatened with respect to all or any material
portion of such New Leased Real Property or for the relocation of roadways
providing access to such New Leased Real Property that, in either case, was not
considered in the leasing of such New Leased Real Property;

 

(vi)          All of the policies of insurance (x) required to be maintained by
the applicable Securitization Entity under such Company Lease or Sale/Leaseback
Lease and (y) to the knowledge of the Servicer, required to be maintained by
Franchisees under the Franchisee Sub-Lease related thereto, if applicable, are
valid and in full force and effect; and to the knowledge of the Servicer,
neither the Servicer nor any Securitization Entity, received written notice from
any insurance company or rating organization to the effect that the physical
condition of such New Leased Real Property would prevent obtaining new insurance
policies at reasonable rates.  Notwithstanding anything to the contrary herein,
the representation set forth in this Section 5.1(c)(vi) with respect to the
policies to be maintained by the applicable Securitization Entity pursuant to
such Company Lease or Sale/Leaseback Lease shall be deemed accurate if the
applicable Securitization Entity has contractually obligated the Franchisee
party to such related Franchisee Sub-Lease to maintain insurance with respect to
such Franchisee Sub-Lease in a manner that is customary for business operations
of this type and in accordance with the Servicing Standard.

 

(vii)         All material certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
required for the legal use, occupancy and operation of such New Leased Real
Property as an Applebee’s  Restaurant, if such property is open for business,
have been obtained and are in full force and effect.  The use being made of such
New Leased Real Property, if open for business, is in conformity with all
Requirements of Law and with the certificate of occupancy issued for such
Property;

 

(viii)        Such New Leased Real Property is not subject to any leases, other
than the Company Leases, Sale/Leaseback Leases and the Franchisee Sub-Leases,
except as would not materially detract from the value of such property.  No
Person has any possessory interest in such New Leased Real Property or right to
occupy the same except under and pursuant to the provisions of the Company
Leases, Sale/Leaseback Leases and the Franchisee Sub-Leases, except as would not
materially detract from the value of such Property; and

 

(ix)           The Servicer has paid, caused to be paid, or confirmed that all
transfer taxes, deed stamps, intangible taxes or other amounts in the nature of
transfer taxes

 

63

--------------------------------------------------------------------------------


 

required to be paid by any Person under applicable Requirements of Law currently
in effect in connection with the entering into of the Company Lease or
Sale/Leaseback Lease and the related Franchisee Sub-Leases for such New Leased
Real Property have been paid in full.

 

(d)           The Servicer will not enter into any Leases, including any
Sale/Leaseback Leases, after the Closing Date which (i) require IHOP Corp. or
Applebee’s International to provide a guaranty or (ii) include any event of
default under such Lease due to a bankruptcy of either IHOP Corp. or Applebee’s
International.

 

Section 5.2             Other Transferred Assets.  (a)  The Servicer (i) shall
cause the Master Issuer or its applicable Subsidiary (such as the IP Holder) to
enter into or acquire, (A) all Franchise Documents, (B) all Licensee-Developed
IP and Servicer-Developed IP and (C) any New Company-Owned Real Property or New
Leased Real Property relating to Applebee’s Restaurants and (ii) subject to the
prior satisfaction of the Rating Agency Condition and the prior written consent
of the Aggregate Controlling Party may, but shall not be obligated to, cause the
Master Issuer or its applicable Subsidiary to enter into, develop or acquire,
any other asset or liability.  Notwithstanding the foregoing, the Servicer shall
not be required to cause the applicable Restaurant Holder to acquire the
Company-Owned U.S. Restaurant Assets relating to the Applebee’s Restaurant to be
located at Blue Ridge Mall, Kansas City, Missouri until six months after the
commencement of operations at such Applebee’s Restaurant, which shall otherwise
be treated as a Post-Closing U.S. Restaurant pursuant to the Post-Closing U.S.
Restaurant Purchase Agreement; provided that such Applebee’s Restaurant shall
not be counted towards the permitted number of Post-Closing U.S. Restaurants to
be retained after by the Predecessor Restaurant Holders after the Closing
Date.   The Aggregate Controlling Party shall have the right to approve the
Securitization Entities that shall hold any of the assets obtained after the
Closing Date described in this Section 5.2(a) and entered into, developed or
acquired by the Master Issuer or a Subsidiary thereof (the “Post-Closing
Assets”), including the right to direct that any Post-Closing Assets be held by
one or more newly formed Securitization Entities if the Aggregate Controlling
Party reasonably believes that such Post-Closing Assets could impair the
Indenture Collateral; provided that the IP Assets which constitute the
Applebee’s Brand or are exclusively related thereto, shall be held by the IP
Holder.

 

(b)           Unless otherwise agreed to in writing by the Aggregate Controlling
Party, any contribution to, or development or acquisition by, the Master Issuer
or a Subsidiary thereof of Post-Closing Assets shall be subject to all
applicable provisions of the Indenture, this Agreement (including the applicable
representations and warranties and covenants in Articles II and V of this
Agreement), the IP License Agreements and the other Transaction Documents.  Any
Franchise Document that is a Post-Closing Asset shall be deemed to be a New
Franchise Document for the purposes of this Agreement.

 

Section 5.3             IP Assets.

 

(a)           All IP Assets shall be owned exclusively by the IP Holder and
shall not be assigned or transferred by the IP Holder to any other entity.

 

64

--------------------------------------------------------------------------------


 

(b)           The Servicer and Applebee’s International will use commercially
reasonable efforts to obtain, within one hundred twenty (120) days of the
Closing Date, the consent of the third party licensors under the third party
license agreements set forth on Schedule 5.3 hereto (“Third Party Consent
License Agreements”) to the assignment of the Servicer’s rights thereunder to
the IP Holder, with the right to sublicense back such rights to the Servicer to
enable the Servicer to perform its obligations hereunder, and, at the option of
Applebee’s International, either to sublicense to Applebee’s International or
another Affiliate of Applebee’s International all rights to use the licensed
Intellectual Property outside the United States and the U.S. Territories, or to
separate any rights to use the licensed Intellectual Property outside the United
States and the U.S. Territories into a separate agreement (which rights may
remain with Applebee’s Services, Inc, but not in its capacity as Servicer, or
with Applebee’s International or another Affiliate of Applebee’s International
which is not a Securitization Entity, in Applebee’s International’s discretion);
provided that the expiry of such 120-day period without any such consent shall
not relieve the Servicer and Applebee’s International from their obligation to
continue seeking consent (unless it is no longer commercially reasonable to seek
such consent). With respect to those Third Party Consent License Agreements
which have Participation Agreements issued thereunder, the Servicer, Applebee’s
International and the IP Holder shall mutually agree, such agreement not to be
unreasonably withheld, with the applicable third party licensor as to how such
Participation Agreement will be handled, with such agreement further subject to
the approval of the Aggregate Controlling Party; provided that it shall be
agreeable to the Servicer, Applebee’s International, the IP Holder and the
Aggregate Controlling Party, if the Participation Agreements are structured as
sublicenses from the IP Holder to the relevant Franchisee or as sublicense from
the Servicer to the relevant Franchisee.

 

Section 5.4             Allocated Note Amount attributable to Applebee’s
Restaurants.  The Servicer will recalculate the Allocated Note Amount
attributable to each Applebee’s Restaurant (including each Post-Closing
Restaurant) as of each date on which Applebee’s International or the Servicer is
required to reacquire the assets relating to an Applebee’s Restaurant in
accordance with the definition of Allocated Note Amount.  The Allocated Note
Amount determined by the Servicer in such manner shall be recorded in the books
and records of the Servicer.

 

Section 5.5             Account Control Agreements for Deposits.

 

(a)           If and for so long as any depositary institution receives
$6,000,000 or more in revenues generated by the Restaurant Holders over any
12-month period, the Servicer shall use commercially reasonable efforts to cause
such depositary institution to enter into an Account Control Agreement with the
Indenture Trustee pursuant to which the local depositary institution will act at
the direction of the Indenture Trustee if it receives written notice from the
Indenture Trustee that a Servicer Termination Event or an Event of Default has
occurred and is continuing. In connection with the foregoing, the Servicer has
obtained executed Account Control Agreements will all requisite banks other than
the banks listed on Schedule 5.5(a) hereto for which the Servicer shall obtain
an executed Account Control Agreement on or before the one-year anniversary of
the Closing Date (or replace such banks with financial institutions that have
entered into such Account Control Agreements within such one-year period).

 

65

--------------------------------------------------------------------------------


 

(b)           Subject to Section 6.3, if a Trigger Event occurs, the Servicer
shall, unless waived by the Aggregate Controlling Party, cause all depositary
institutions receiving revenues generated by the Restaurant Holders at such time
to enter into an Account Control Agreement with the Indenture Trustee within
ninety (90) calendar days of the occurrence of the Trigger Event pursuant to
which such depositary institutions shall act at the direction of the Indenture
Trustee.  If the Servicer is unable to cause any such depositary institution to
enter into an Account Control Agreement in any circumstance requiring the
depositary institution to enter into an Account Control Agreement pursuant the
terms of this Agreement, including this Section 5.5 and Section 6.3, within
ninety (90) days following the occurrence of the Trigger Event, the Servicer
will be required to replace such depositary institution with another depositary
institution that enters into an Account Control Agreement within such 90-day
period.

 

Section 5.6             Real Estate Mortgages. If a Trigger Event has occurred
and is continuing, the Servicer will record the real estate mortgages prepared
pursuant to Section 2.1(b) within ninety (90) days thereafter except to the
extent that such requirement is waived in whole or in part by the Aggregate
Controlling Party.

 

Section 5.7             Special Provision regarding Non-Conforming Defective New
Franchise Documents. Notwithstanding anything to the contrary herein, the
Servicer shall not be deemed to have breached any representation, warranty,
covenant or agreement contained herein as to itself, any New Asset or otherwise,
solely for entering into any Non-Conforming New Franchise Document, unless such
Non-Conforming New Franchise Document constitutes a Defective Non-Conforming New
Franchise Document and the Servicer has failed to pay the Indemnification Amount
in accordance with Section 2.7 hereof.

 

ARTICLE VI

 

SERVICER TERMINATION EVENTS

 

Section 6.1             Servicer Termination Events.

 

(a)           Servicer Termination Events.  Any of the following acts or
occurrences shall constitute a “Servicer Termination Event” under this
Agreement, the assertion as to the occurrence of which may be made, and notice
of which may be given, by either the Master Issuer or the Indenture Trustee
(acting at the written direction of the Aggregate Controlling Party):

 

(i)            a failure by the Servicer to pay or remit (or cause to be paid or
remitted) any amount required to be paid or remitted by the Servicer under the
terms of this Agreement or any other Transaction Document within two
(2) Business Days of the date on which such amount was required to be paid or
remitted under this Agreement or such other Transaction Document (it being
understood that the Servicer will not be responsible for the failure of the
Indenture Trustee to remit funds that were received by the Indenture Trustee
from or on behalf of the Servicer in accordance with this Agreement or such
other Transaction Document);

 

66

--------------------------------------------------------------------------------


 

(ii)           the failure by the Securitization Entities to maintain a
Three-Month Adjusted DSCR calculated for each Payment Date at least equal to
1.2x;

 

(iii)          any failure by the Servicer to deliver (x) any Monthly
Noteholders’ Report, any Monthly Servicer’s Certificate required to be delivered
by the Servicer pursuant to this Agreement with respect to any Series of Notes
or the periodic financial statements of Applebee’s International, the Master
Issuer or the Franchise Holder required to be delivered by the Servicer pursuant
to this Agreement on its due date and such failure continues for a period of
five (5) consecutive days following the earlier to occur of the actual knowledge
of the Servicer of such failure or written notice to the Servicer by the
Indenture Trustee, any Series Controlling Party or any Insurer of such failure
(or, in the case of any Monthly Noteholders’ Report or any Monthly Servicer’s
Certificate, within 5 consecutive days after such report is due) or (y)(i) one
or more Weekly Servicer Report required to be delivered by the Servicer pursuant
to this Agreement during any of the first three (3) fiscal months following the
Closing Date and the total number of days elapsed following the date(s) such
Weekly Servicer Report(s) was due exceeds ten (10) days during any such fiscal
month or (ii) any Weekly Servicer Report required to be delivered by the
Servicer pursuant to this Agreement on its due date during any fiscal month
thereafter and such failure continues for a period of ten (10) consecutive days
following the date such Weekly Servicer Report was due; provided, that the
ten-day grace period in this subclause (y)(ii) shall only be applicable one time
in any such fiscal month.

 

(iv)          any failure by the Servicer to perform or comply with any other
covenant or agreement contained in this Agreement, and such failure continues
for a period of thirty (30) consecutive days following the earlier to occur of
the knowledge of the Servicer of such failure or written notice to the Servicer
of such failure by the Indenture Trustee, any Series Controlling Party or any
Insurer;

 

(v)           any representation, warranty or statement made by the Servicer in
this Agreement or any certificate, report or other writing delivered by the
Servicer pursuant to this Agreement that is not qualified by materiality or a
Material Adverse Effect proves to be incorrect in any material respect, or any
such representation, warranty or statement that is qualified by materiality or
Material Adverse Effect proves to be incorrect, in each case as of the time when
the same was made or deemed to have been made or as of any other date specified
in this Agreement, and such breach continues for a period of thirty (30)
consecutive days following the earlier to occur of the knowledge of the Servicer
of such breach or written notice to the Servicer of such breach by the Indenture
Trustee, any Series Controlling Party or any Insurer;

 

(vi)          if and for so long as the Servicer is an Affiliate of Applebee’s
International, any failure by Applebee’s International to perform or comply with
any covenant or agreement of Applebee’s International contained in any
Transaction Document to which it is a party, or the breach of any representation
or warranty of Applebee’s International contained in any Transaction Document to
which it is a party, but in each case only to the

 

67

--------------------------------------------------------------------------------


 

extent that such failure or breach could reasonably be expected to have a
Material Adverse Effect, and such failure continues for a period of thirty (30)
consecutive days following the earlier to occur of the knowledge of Applebee’s
International of such failure or breach, as applicable, or written notice to
Applebee’s International (with a copy to the Servicer) of such failure or
breach, as applicable, by the Indenture Trustee, any Series Controlling Party or
any Insurer of such failure; provided that any failure by Applebee’s
International to compensate the Master Issuer for the Indemnification Amount
payable by Applebee’s International in connection with the breach of a
representation, warranty or covenant in respect of the Indenture Collateral
(including the failure to procure the liquor license or other arrangement or the
landlord consent, as applicable, necessary to convey a Post-Closing U.S.
Restaurant to the Master Issuer within the time period specified in the
applicable Post-Closing U.S. Restaurant Purchase Agreement), shall be deemed to
have a Material Adverse Effect for purposes of this clause; provided, further,
that any such failure by Applebee’s International to compensate the Master
Issuer in such manner shall be deemed to be cured upon the payment of the
related Indemnification Amount or other liquidated damages amount or other
amount determined in the manner provided in the related Transaction Document;

 

(vii)         an effective resolution is passed by the Servicer for the winding
up or liquidation of the Servicer, except a winding up for the purpose of a
merger, reconstruction or amalgamation, in accordance with the terms of the
Indenture, the terms of which have previously been approved in writing by the
Series Controlling Party of each Series of Notes;

 

(viii)        any petition is filed, or any case or proceeding is commenced,
against the Servicer under the Bankruptcy Code, or any other similar applicable
federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization, and such filing, case or proceeding has not been
dismissed within sixty (60) days after such filing or commencement;

 

(ix)           the institution by the Servicer of proceedings to be adjudicated
as bankrupt or insolvent, or the consent by the Servicer to the institution of
bankruptcy or insolvency proceedings against it, or the filing by the Servicer
of a petition or answer or consent seeking reorganization relief under the
Bankruptcy Code or any other similar applicable federal or state law, or the
consent by either to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of either, or of any substantial part of its property, or the making
by the Servicer of an assignment for the benefit of creditors, or the admission
by the Servicer in writing of its inability to pay its debts generally as they
become due, or the taking of action by the Servicer in furtherance of any such
action;

 

(x)            an outstanding final non-appealable judgment, when aggregated
with the amount of other outstanding final non-appealable judgments, exceeding
$10,000,000 is rendered against the Servicer or any of its direct or indirect
Subsidiaries, and either (i)

 

68

--------------------------------------------------------------------------------


 

enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;

 

(xi)           this Agreement or a material portion thereof ceases to be in full
force and effect or enforceable in accordance with its terms (other than in
accordance with the express termination provisions thereof), or the Servicer
asserts as such in writing;

 

(xii)          the failure to pay in full all amounts then due and payable on
the Series 2007-1 Notes upon a Change of Control that occurs without the prior
written consent of the Series 2007-1 Class A Insurer and, if different, the
Series Controlling Party for the Series 2007-1 Class A Notes;

 

(xiii)         indebtedness of the Servicer and its Affiliates (excluding for
such purpose the Notes issued by the Co-Issuers and the indebtedness issued by
IHOP Franchising, LLC and IHOP IP, LLC pursuant to the IHOP Indenture) in an
amount in excess of $50,000,000 is accelerated in accordance with the terms
thereof for failure to pay such indebtedness after any applicable notice and
cure period;

 

(xiv)        the Aggregate Controlling Party delivers written notice to the
Indenture Trustee to commence the liquidation of the Indenture Collateral in the
manner provided in the Indenture following the occurrence of an Event of Default
and an acceleration of the Notes or the Collateral has been sold in connection
with an Auction Call Redemption and the buyer thereunder has elected to
terminate this Agreement; or

 

(xv)         any failure by the Guarantor to comply with any indebtedness
covenants set forth in Section 8.5 below, or IHOP Corp. to comply with any of
the covenants set forth in the IHOP Corp. Servicing Guaranty, or any
representation or warranty made by the Guarantor or IHOP Corp. in this Agreement
or the IHOP Corp. Servicing Guaranty, respectively, proves to be incorrect in
any material respect, which breach continues for a period of thirty (30)
consecutive days following the earlier to occur of the knowledge of the
Guarantor or IHOP Corp., as applicable, of such failure or written notice to the
Guarantor (with a copy to the Servicer) or IHOP Corp., as applicable, of such
failure by the Indenture Trustee, any Series Controlling Party or any Insurer;
provided, that a breach by (A) the Guarantor of an indebtedness covenant set
forth herein or (B) IHOP Corp. of a covenant relating to the IHOP Corp.
Consolidated Leverage Ratio set forth in the IHOP Corp. Servicing Guaranty shall
not be subject to a notice and cure period.

 

If a Servicer Termination Event has occurred and is continuing, the Aggregate
Controlling Party may direct the Indenture Trustee in writing to terminate the
Servicer in its capacity as such by the delivery of a termination notice (a
“Termination Notice”) to the Servicer (with a copy to each of the Master Issuer,
each Insurer, if any, the Back-Up Manager and the

 

69

--------------------------------------------------------------------------------


 

Rating Agencies); provided, that the delivery of a Termination Notice shall not
be required in the circumstances set forth in clauses (vii), (viii) and
(ix) above; provided, further, that the termination of the Servicer shall not be
effective until the appointment of a Successor Servicer in the manner provided
herein.

 

(b)           From and during the continuation of a Servicer Termination Event,
each Securitization Entity and the Indenture Trustee are hereby irrevocably
authorized and empowered to execute and deliver, on behalf of the Servicer, as
attorney in fact or otherwise, all documents and other instruments (including
any notices to Franchisees deemed necessary or advisable by the Master Issuer or
the Aggregate Controlling Party), and to do or accomplish all other acts or take
other measures necessary or appropriate, to effect such vesting and assumption
of such duties by the Back-Up Manager in accordance with the Transaction
Documents and subject to the direction of the Aggregate Controlling Party.

 

Section 6.2             Back-Up Manager Responsibilities.

 

(a)           Trigger Event Services.

 

(i)            Within two (2) days of obtaining knowledge of (i) the occurrence
and continuance of any Trigger Event, the Master Issuer, the Indenture Trustee
or the Servicer shall notify the Back-Up Manager, the Aggregate Controlling
Party, each Insurer, if any, each Series Controlling Party and each Rating
Agency in writing of such occurrence.  Upon receipt of such notice, the Back-Up
Manager shall immediately commence performance of the Trigger Event Services
pursuant to the Back-Up Manager Agreement and shall, within fifteen (15) days
after receipt of such written notice, have taken all steps necessary to enable
itself to provide the Trigger Event Services (as defined in the Back-Up Manager
Agreement).

 

(ii)           The Servicer agrees to fully cooperate and provide such access
and assistance to the Back-Up Manager as the Back-Up Manager may request to
permit the Back-Up Manager to integrate itself into the business of the Servicer
and to put itself in a position to provide the Trigger Event Services in
accordance with the terms of the Back-Up Manager Agreement.  As soon as the
Back-Up Manager is prepared to provide the Trigger Event Services, it shall
deliver a written notice thereof to the Master Issuer, the Indenture Trustee and
the Servicer (with a copy to each Insurer, if any), in accordance with the
manner of delivery specified in the Back-Up Manager Agreement.  In the event
that the Servicer fails to cooperate or to provide access or assistance to the
Back-Up Manager, the Back-Up Manager shall promptly advise each Insurer, if any,
and the Indenture Trustee of such failure.  The parties hereto agree that time
is of the essence and that such obligations of the Servicer under this
Section 6.2(a)(ii) would not be sufficiently remedied only by money damages and
that the Back-Up Manager or the Aggregate Controlling Party may seek equitable
relief for any such failure of the Servicer to perform its obligations
hereunder.

 

70

--------------------------------------------------------------------------------

 

(b)           Servicer Termination Event Services.

 

(i)            If the Indenture Trustee, acting at the written direction of the
Aggregate Controlling Party, delivers a Termination Notice to the Servicer
pursuant to Section 6.1(a) (or automatically upon the occurrence of any Servicer
Termination Event described in clauses (vii), (viii) and (ix) of
Section 6.1(a)), all rights, powers, duties, obligations and responsibilities of
the Servicer under this Agreement (other than with respect to Indemnification
Amount payments) and the other Transaction Documents, including with respect to
the Serviced Assets, the Indenture Trust Accounts, the Advertising Fees Account,
the Servicing Accounts or otherwise shall vest in and be assumed by the Back-Up
Manager; provided, that the Back-Up Manager shall act only in consultation with,
and at the direction of, the Aggregate Controlling Party (and, if otherwise
required under this Agreement, the Co-Issuers and the Franchise Holder).  The
Back-Up Manager has agreed to assume such duties, obligations and
responsibilities following a Servicer Termination Event under the Back-Up
Manager Agreement. The Indenture Trustee shall provide a written notice to each
depositary institution at which a Servicing Account has been established and
maintained (each of such depositary institutions being referred to herein as a
“Non-Trust Account Bank”) (with a copy to the Back-Up Manager and each Insurer,
if any) upon the occurrence of a Servicer Termination Event in accordance with
the Back-Up Manager Agreement and the Account Control Agreements, which notice
shall inform the Non-Trust Account Banks of such occurrence and instruct it to
deny any access to the related Servicing Accounts (and any funds on deposit
therein) by the Master Issuer or the Servicer.  Thereafter, the Indenture
Trustee, at the direction of the Back-Up Manager, shall provide instructions to
the Non-Trust Account Banks as required by the Transaction Documents relating to
the Servicing Accounts (and any funds on deposit therein).

 

(ii)           At the time that any rights, powers, duties, obligations and
responsibilities of the Servicer vest in and are assumed by the Back-Up Manager,
the Servicer shall be deemed to have become a sub-servicer for the Back-Up
Manager, and in such capacity shall perform such duties, obligations and
responsibilities of the Back-Up Manager under this Agreement and the other
Transaction Documents and the Serviced Documents as the Back-Up Manager shall
direct. The Back-Up Manager shall compensate the Servicer as sub-servicer from
the Weekly Servicing Fee and, if applicable, the Supplemental Servicing Fee,
after payment of amounts due to the Back-Up Manager and if such fee is
insufficient, the Back-Up Manager shall request an increase in the Supplemental
Servicing Fee from the Aggregate Controlling Party (though, for the avoidance of
doubt, the Aggregate Controlling Party shall have no obligation to agree
thereto).

 

(iii)          Following the delivery to the Servicer of a Termination Notice
pursuant to Section 6.1(a) (or automatically upon the occurrence of any Servicer
Termination Event described in clauses (vii), (viii) and (ix) of
Section 6.1(a)), the Back-Up Manager shall have all rights and powers that the
Servicer would have had if such Servicer Termination Event had not occurred;
provided that the Back-Up Manager shall only exercise such

 

71

--------------------------------------------------------------------------------


 

rights and powers and dispatch such duties, obligations and responsibilities in
consultation with, and at the direction of, the Aggregate Controlling Party
(and, if otherwise required under this Agreement, the Co-Issuers and the
Franchise Holder). In addition, the Back-Up Manager shall exercise commercially
reasonable efforts to develop and deliver to each Insurer, if any, the
Co-Issuers and the Franchise Holder within ninety (90) days from the occurrence
of the relevant Servicer Termination Event a comprehensive proposal (the
“Back-Up Manager Proposal”) setting forth, among other things, a recommendation
in respect of the Successor Servicer or the Servicer, which may include, but is
not limited to, the reorganization and/or re-engagement of the Servicer and to
identify alternative suppliers and providers of distribution services and retest
suppliers as directed by the Aggregate Controlling Party. In preparing such
Back-Up Manager Proposal, the Back-Up Manager shall consult and cooperate with
the Aggregate Controlling Party in developing the Back-Up Manager Proposal.

 

(iv)          If the Back-Up Manager Proposal contemplates the engagement of a
Successor Servicer, the Back-Up Manager shall, in a prompt and timely manner (in
addition to performing the Trigger Event Services and other services specified
in the Back-Up Manager Agreement and assuming all of the rights, powers, duties,
obligations (other than financial and indemnification obligations) and
responsibilities of the Servicer hereunder):

 

(1)           develop a plan for identifying one or more Persons that would be
suitable to serve as a Successor Servicer under this Agreement (a “Servicer
Replacement Plan”); provided that any Servicer Replacement Plan shall, among
other things, address the issues set forth on Schedule A to the Back-Up Manager
Agreement; provided, further that in preparing such Servicer Replacement Plan
the Back-Up Manager may have discussions with third parties;

 

(2)          assist the Aggregate Controlling Party in selecting one or more
Persons to serve as a Successor Servicer;

 

(3)           develop a plan for such Successor Servicer to take over the
administration of the Advertising Fees Account; and

 

(4)           develop an action plan for ensuring that all notices to, or
filings with, applicable state and local authorities have been made so that
engagement of a Successor Servicer will not result in, or otherwise constitute,
grounds for revocation or termination of any liquor license.

 

(c)           Back-Up Manager Proposal; Approvals.

 

72

--------------------------------------------------------------------------------


 

(i)            The Back-Up Manager shall first submit the Back-Up Manager
Proposal to the Insurers, if any, and the Indenture Trustee for the approval of
the Aggregate Controlling Party, and to the extent such approval is not granted,
both the Back-Up Manager and the Aggregate Controlling Party shall continue to
work in good faith to achieve such approval.

 

(ii)           If the Back-Up Manager Proposal provides for the re-engagement of
the Servicer, the Servicer shall continue to provide the sub-services until all
conditions to such re-engagement have been satisfied.  If the Back-Up Manager
Proposal contemplates the re-engagement of the Servicer and such proposal is
approved by the Aggregate Controlling Party, then the Back-Up Manager shall
submit the Back-Up Manager Proposal to the Servicer.  In the event that such
Back-Up Manager Proposal is rejected by the Servicer, the Servicer shall
continue to provide such sub-servicing duties as the Back-Up Manager requests
pending the appointment of a Successor Servicer.

 

(iii)          If the Back-Up Manager Proposal does not contemplate the
re-engagement of the Servicer but the engagement of a Successor Servicer, the
Servicer shall continue to provide such sub-servicing duties as the Back-Up
Manager requests pending the appointment of a Successor Servicer.  Upon
appointment of a Successor Servicer without any arrangement for further services
to be provided by the Servicer, the Servicer shall be immediately terminated and
thereafter shall be prohibited to act in any capacity in respect of the Services
except to provide the Disentanglement Services (as defined below) and as
otherwise consented to by the Back-Up Manager and the Aggregate Controlling
Party.

 

Section 6.3             Lock-Box Account; Account Control Agreements.  If a
Trigger Event has occurred, the Aggregate Controlling Party may direct the
Servicer to (a) notify all Franchisees to make Franchise Payments, Development
Payments and Lease Payments to one or more lock-box accounts (each, a  “Lock-Box
Account”) established and maintained by a Lock-Box Provider to the extent that
the Franchisees do not make such payments directly to the Concentration Account;
and (b) use commercially reasonable efforts to cause all or part of the local
depositary institutions that receive cash revenues generated by the Restaurant
Holders to enter into Account Control Agreements with the Indenture Trustee in
accordance with Section 5.5(b).

 

Section 6.4             Servicer’s Transitional Role.

 

(a)           Disentanglement.  Following the delivery of a Termination Notice
to the Servicer pursuant to Section 6.1(a) or Section 6.2 above or notice of
resignation of the Servicer pursuant to Section 4.4(b), the Servicer shall
(i) continue to cooperate with the Back-Up Manager in the conduct of the Back-Up
Services and the implementation of the Back-Up Manager Proposal until a
Successor Servicer is identified and (ii) accomplish a complete transition to
the Successor Servicer, without interruption or adverse impact on the provision
of Services (the “Disentanglement”).  Thereafter, the Servicer shall cooperate
fully with the Successor Servicer and otherwise promptly take all actions
required to assist in effecting a complete Disentanglement and shall follow any
directions that may be provided by the Back-Up

 

73

--------------------------------------------------------------------------------


 

Manager.  The Servicer shall provide all information and assistance regarding
the terminated Services required for Disentanglement, including data conversion
and migration, interface specifications, and related professional services.  The
Servicer shall provide for the prompt and orderly conclusion of all work, as the
Back-Up Manager and the Aggregate Controlling Party may direct, including
completion or partial completion of projects, documentation of all work in
progress, and other measures to assure an orderly transition to the Successor
Servicer.  All services relating to Disentanglement (“Disentanglement
Services”), including all reasonable training for personnel of the Back-Up
Manager, the Successor Servicer or the Successor Servicer’s designated alternate
service provider in the performance of the Services, shall be deemed a part of
the Services to be performed by the Servicer.  The Servicer shall use
commercially reasonable efforts to utilize existing resources to perform the
Disentanglement Services.

 

(b)           Fees and Charges for the Back-Up and Transitional Services. 
During the Disentanglement Period (as defined below), the Servicer shall
continue to be entitled to payment of fees under Section 6.2(b)(ii). Upon the
Successor Servicer’s assumption of the obligation to perform all Services
hereunder, the Servicer shall be entitled to reimbursement of its actual costs
for the provision of any Disentanglement Services.

 

(c)           Duration of Obligations.  The Servicer’s obligation to provide
Disentanglement Services shall not cease during the period (the “Disentanglement
Period”) commencing on the date that a Servicer Termination Event occurs and
ending upon the date on which the Successor Servicer or the re-engaged Servicer
shall assume all of the obligations of the Servicer hereunder.

 

(d)           Subservicing Arrangements; Authorizations.

 

(i)            With respect to each Subservicing Arrangement and unless the
Aggregate Controlling Party elects to terminate such Subservicing Arrangement in
accordance with Section 2.10 hereof, the Servicer shall:

 

(x)            assign to the Successor Servicer (or such Successor Servicer’s
designated alternate service provider) all of the Servicer’s rights under such
Subservicing Arrangement to which it is party used by the Servicer in
performance of the transitioned Services; and

 

(y)           procure any third party authorizations necessary to grant the
Successor Servicer (or such Successor Servicer’s designated alternate service
provider) the use and benefit of such Subservicing Arrangement to which it is
party (used by the Servicer in performing the transitioned Services), pending
their assignment to the Successor Servicer under this Agreement.

 

74

--------------------------------------------------------------------------------


 

(ii)           If the Aggregate Controlling Party elects to terminate such
Subservicing Arrangement in accordance with Section 2.10 hereof, the Servicer
shall take all reasonable actions necessary or reasonably requested by the
Aggregate Controlling Party to accomplish a complete transition of the Services
performed by such sub-servicer to the Successor Servicer, or to any alternate
service provider designated by the Aggregate Controlling Party, without
interruption or adverse impact on the provision of Services.

 

Section 6.5             Intellectual Property.  Within thirty (30) days of
termination of this Agreement for any reason, the Servicer shall deliver and
surrender up to the IP Holder (with a copy to the Back-Up Manager) any and all
products, materials, or other physical objects containing the Trademarks
included in the IP Assets or Confidential Information of the IP Holder and any
copies of copyrighted works included in the IP Assets in the Servicer’s
possession or control, and shall terminate all use of all IP Assets, including
trade secrets.

 

Section 6.6             Third Party Intellectual Property.  The Servicer shall
assist and fully cooperate with the Successor Servicer or its designated
alternate service provider in obtaining any necessary licenses or consents to
use any third party Intellectual Property then being used by the Servicer or any
sub-servicer.  The Servicer shall assign any such license or sublicense directly
to the Successor Servicer or its designated alternate service provider to the
extent the Servicer has the necessary rights to assign such agreements to the
Successor Servicer without incurring any additional cost.

 

Section 6.7             No Effect on Other Parties.  Upon any termination of the
rights and powers of the Servicer from time to time pursuant to Section 6.1 or
upon any appointment of a Successor Servicer, all the rights, powers, duties,
obligations, and responsibilities of the Securitization Entities or the
Indenture Trustee under this Agreement, the Indenture and the other Transactions
Documents shall remain unaffected by such termination or appointment and shall
remain in full force and effect thereafter, except as otherwise expressly
provided in this Agreement or in the Indenture.

 

Section 6.8             Injunction.  The Servicer agrees that a breach or
violation of Section 4.3 or Section 4.9 or ARTICLE VI, ARTICLE VII or ARTICLE
VIII of this Agreement is likely to result in immediate and irreparable injury
and harm to the other parties.  In such event, the non-breaching party shall
have, in addition to any and all available remedies, the right to an injunction,
specific performance or other equitable relief to prevent the violation of
obligations under this Agreement.

 

Section 6.9             Rights Cumulative.  All rights and remedies from time to
time conferred upon or reserved to the Securitization Entities, the Indenture
Trustee, each Insurer, if any, or the Noteholders or to any or all of the
foregoing are cumulative, and none is intended to be exclusive of another or any
other right or remedy which they may have at law or in equity.  Except as
otherwise expressly provided herein, no delay or omission in insisting upon the
strict observance or performance of any provision of this Agreement, or in
exercising any right or remedy, shall be construed as a waiver or relinquishment
of such provision, nor shall it impair such right or remedy.  Every such right
and remedy may be exercised from time to time and as often as deemed expedient.

 

75

--------------------------------------------------------------------------------


 

ARTICLE VII

CONFIDENTIALITY

 

Section 7.1             Confidentiality.  Each of the parties hereto
acknowledges that during the Term of this Agreement such party (the “Recipient”)
may receive Confidential Information from another party hereto (the
“Discloser”).  Each such party agrees to maintain the Confidential Information
of the other party in the strictest of confidence and shall not, except as
otherwise contemplated herein, at any time, use, disseminate or disclose any
Confidential Information to any person or entity other than those of its
employees or representatives who have a “need to know” and who have been
apprised of this restriction.  The Recipient shall be liable for any breach of
this Section 7.1 by any of its employees or representatives and shall
immediately notify Discloser in the event of any loss or disclosure of any
Confidential Information of the Discloser.  Upon termination of this Agreement,
Recipient shall return to the Discloser, or at Discloser’s request, destroy, all
documents and records in its possession containing the Confidential Information
of the Discloser.  Confidential Information shall not include information that: 
(i) is already known to Recipient without restriction on use or disclosure prior
to receipt of such information from the Discloser; (ii) is or becomes part of
the public domain other than by breach of this Agreement by, or other wrongful
act of, the Recipient; (iii) is developed by the Recipient independently of and
without reference to any Confidential Information; (iv) is received by the
Recipient from a third party who is not under any obligation to the Discloser to
maintain the confidentiality of such information; or (v) is required to be
disclosed by applicable law, statute, rule, regulation, subpoena, court order or
legal process; provided that the Recipient shall promptly inform the Discloser
of any such requirement and cooperate with any attempt by the Discloser to
obtain a protective order or other similar treatment.  It shall be the
obligation of Recipient to prove that such an exception to the definition of
Confidential Information exists.

 

 

ARTICLE VIII

GUARANTEE

 

Section 8.1             Guarantee.  The Guarantor hereby unconditionally and
irrevocably guarantees the performance of all the obligations (including, but
not limited to, the obligations set forth in Section 2.7 hereof) of the Servicer
set forth in, and subject to the terms of, this Agreement and the other
Transaction Documents to which the Servicer is a party (the “Guarantee”).  This
Guarantee shall be a continuing and irrevocable guarantee of payment of all
amounts due and performance of all obligations of Applebee’s Services, Inc.
hereunder and under the other Transaction Documents to which the Servicer is a
party, and the Guarantor shall remain liable on its obligations hereunder until
the payment in full of all amounts due hereunder; provided that the Guarantee
shall not apply to any obligations of a Successor Servicer hereunder that is not
an Affiliate of the Servicer.  The Guarantor hereby represents that it has all
requisite corporate power and authority to undertake its obligations set forth
in this Section 8.1 and to guarantee the full and prompt payment of any amounts
due hereunder.

 

76

--------------------------------------------------------------------------------


 

Section 8.2             Liability of Guarantor Absolute. The Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety.  In furtherance of the
foregoing and without limiting the generality thereof, the Guarantor agrees as
follows:  (a)  the obligations of the Guarantor hereunder are independent of the
obligations of the Servicer hereunder or under the other Transaction Documents;
and (b) the obligations of the Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason, including without limitation, the
occurrence of any of the following, whether or not the Guarantor shall have had
notice or knowledge of any of them:  (i) any failure or omission to assert or
enforce, or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising at law, in equity or otherwise) with respect to any failure of the
Servicer hereunder or under any of the other Transaction Documents; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from any of the terms or provisions (including, without limitation, provisions
relating to events of default) of this Agreement, any of the other Transaction
Documents or any of the Serviced Documents, the Franchise Documents or the
Franchise Documents; (iii) the Servicer’s consent to the addition, change,
reorganization or termination of any of the Securitization Entities or to any
amendment to the documents governing the formation or organization and operation
of the Securitization Entities; or (iv) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of the Guarantor as an obligor in respect of the Servicer’s
obligations under this Agreement.

 

Section 8.3             Waivers by the Guarantor.  The Guarantor agrees not to
assert, and hereby waives, all rights (whether by counterclaim, set-off or
otherwise) and defenses (including, without limitation, the defense of fraud),
whether acquired by subrogation, assignment or otherwise, to the extent that
such rights and defenses may be used by the Guarantor to avoid performance
hereunder, including but not limited to:  (a)  any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of the
Servicer including, without limitation, any defense based on or arising out of
the lack of validity or the unenforceability of this Agreement or by cessation
of liability of the Servicer for any cause other than the full performance of
all obligations of the Servicer set forth in this Agreement and payment in full
of all amounts due hereunder; (b) any defense based on the Servicer’s errors or
omissions in the performance of its obligations or payment of amounts due under
this Agreement or under the other Transaction Documents;  (c) any defenses or
benefits that may be derived from or afforded by law that would limit the
liability of or exonerate the Guarantor, (d) any legal or equitable discharge of
the Guarantor’s obligations hereunder; (e) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder or the enforcement
hereof;  (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
of this Guarantee, notices of default under this Agreement, any of the other
Transaction Documents, the Serviced Documents or the Franchise Documents; and
(g) any rights to set-offs, recoupments and counterclaims.

 

Section 8.4             Representations and Warranties of the Guarantor.  The
Guarantor represents and warrants as of the date hereof as follows:

 

77

--------------------------------------------------------------------------------


 

(a)           Organization and Good Standing.  The Guarantor (i) is a
corporation, duly formed and organized, validly existing and in good standing
under the laws of the State of Delaware, (ii) is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations hereunder make such qualification necessary,
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect and (iii) has the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted and to perform its obligations under
this Agreement and any other Transaction Document to which it is a party or in
connection with which it acts as Guarantor.

 

(b)           Power and Authority; No Conflicts.  The execution and delivery by
the Guarantor of this Agreement and any other Transaction Document to which it
is a party and its performance of, and compliance with, the terms hereof and any
other Transaction Document to which it is a party or in connection with which it
acts as Guarantor are within the power of the Guarantor and have been duly
authorized by all necessary corporate action on the part of the Guarantor. 
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated to be consummated by the Guarantor, nor
compliance with the provisions hereof, shall conflict with or result in a breach
of, or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a breach or default) under, any of the provisions of any
law, governmental rule, regulation, judgment, decree or order binding on the
Guarantor or its properties, or the charter or bylaws or other organizational
documents and agreements of the Guarantor, or any of the provisions of any
indenture, mortgage, lease, contract or other instrument to which the Guarantor
is a party or by which it or its property is bound or result in the creation or
imposition of any lien, charge or encumbrance upon any of its property pursuant
to the terms of any such indenture, mortgage, leases, contract or other
instrument.

 

(c)           Consents.  The Guarantor is not required to obtain the consent of
any other party or the consent, license, approval or authorization of, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery or performance by the Guarantor of this Agreement and
any other Transaction Document to which it is a party or in connection with
which it acts as Guarantor, or the validity or enforceability of this Agreement
and any other Transaction Document to which it is a party or in connection with
which it acts as Guarantor against the Guarantor.

 

(d)           Due Execution and Delivery.  This Agreement and any other
Transaction Document to which it is a party or in connection with which it acts
as Guarantor has been duly executed and delivered by the Guarantor and
constitutes a legal, valid and binding instrument enforceable against the
Guarantor in accordance with its terms (subject to applicable insolvency laws
and to general principles of equity).

 

(e)           Due Qualification.  The Guarantor has obtained or made all
material licenses, registrations, consents, approvals, waivers and notifications
of creditors, lessors and other Persons, in each case, in connection with the
execution and delivery of this Agreement and

 

78

--------------------------------------------------------------------------------


 

any other Transaction Document to which it is a party or in connection with
which it acts as Guarantor by the Guarantor, and the consummation by the
Guarantor of all the transactions herein contemplated to be consummated by the
Guarantor and the performance of its obligations hereunder and under any other
Transaction Document to which it is a party or in connection with which it acts
as Guarantor.

 

Section 8.5             Debt Restrictions of the Guarantor.  Neither IHOP nor
the Guarantor nor any of their respective Affiliates (other than the
Securitization Entities) may incur any Debt without (a) the consent of the
Aggregate Controlling Party and (b) notice to the Rating Agencies; provided that
clauses (a) and (b) shall not be required for (w) (i) the issuance of
Series 2007-3 Notes pursuant to the IHOP Indenture up to an aggregate maximum
principal amount of $445,000,000, which amount includes the aggregate maximum
principal amounts of the Series 2007-1 Notes and the Series 2007-2 Notes issued
pursuant to the IHOP Indenture after giving effect to the issuance of such
additional notes, (ii) the issuance of additional notes pursuant to the IHOP
Indenture up to an aggregate maximum principal amount of $575,000,000, inclusive
of all Series of Notes outstanding under the IHOP Indenture; provided that
(A) an amount of indebtedness is paid off under the Applebee’s Securitization
equal to the amount of additional notes offered pursuant to the IHOP Indenture
and (B) no such additional Notes under the IHOP Indenture may be issued unless
(1) the Three-Month Adjusted DSCR after giving effect to such issuance of such
additional notes (calculated without giving effect to any equity contributions
otherwise included in the calculation of Net Cash Flow) is at least equal to the
Three-Month Adjusted DSCR as of the Closing Date and (2) the prior written
consent of the Series 2007-1 Class A Insurer is obtained, and (iii) the payment
of the L/C Reimbursement Amount and L/C Other Reimbursement Costs in accordance
with the Class A-1 Note Purchase Agreement and reimbursement obligations, if
any, with respect to the letters of credit existing immediately prior to the
date hereof, (x) up to $95 million of indebtedness (excluding any existing
“capital leases” in effect as of November 29, 2007 of IHOP Corp. and its
affiliates and indebtedness contemplated by (w) above and (y) below); and
(y) indebtedness incurred by Applebee’s International or any of its subsidiaries
in connection with sale/leaseback transactions; provided that, on a pro forma
basis, after giving effect to such sale/leaseback transactions, the ratio of
adjusted debt (calculated by capitalizing lease obligations, whether treated as
operating leases or capital leases under GAAP, at 8x annual rent) to EBITDAR for
IHOP Corp. and its affiliates is equal to or less than 7.30x during the twelve
(12) month period following the Closing Date and 7.0x thereafter; provided that
any such Debt described in clause (x) above shall not be permitted if, after
giving effect thereto, the ratio of Consolidated Adjusted Debt to Consolidated
EBITDAR would exceed the sum of such ratio as of the Closing Date plus 1.5x;
provided, further, that any such transactions involving a Securitization Entity
must comply with the provisions of the Indenture.

 

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

Section 9.1             Termination of Agreement.  The respective duties and
obligations of the Servicer and the Securitization Entities created by this
Agreement shall commence on the date hereof and shall, unless earlier terminated
pursuant to Section 6.1(a) terminate upon the

 

79

--------------------------------------------------------------------------------


 

latest to occur of (x) the final payment or other liquidation of the last
outstanding Serviced Asset included in the Indenture Collateral and (y) the
satisfaction and discharge of the Indenture pursuant to Article XI of the
Indenture (the “Term”).  Upon termination of this Agreement pursuant to this
Section 9.1, the Servicer shall pay over to the applicable Securitization Entity
or any other Person entitled thereto all proceeds of the Serviced Assets held by
the Servicer.

 

Section 9.2             Survival.  The provisions of Section 2.1(c) and (d),
Section 2.7, Section 2.8, Section 4.3(e)(ii), Section 4.4(c), Section 5.1,
ARTICLE VI, ARTICLE VII, ARTICLE VIII and this Section 9.2, Section 9.5 and
Section 9.9 shall survive termination of this Agreement.

 

Section 9.3             Amendment.  (a)  This Agreement may only be amended from
time to time in writing, upon the written consent of each Series Controlling
Party, by the Securitization Entities party hereto, the Servicer and the
Indenture Trustee.

 

(b)           Promptly after the execution of any such amendment, the Servicer
shall send to the Indenture Trustee, each Insurer, if any, and each Rating
Agency a conformed copy of such amendment, but the failure to do so shall not
impair or affect its validity.

 

(c)          Any such amendment or modification effected contrary to the
provisions of this Section 9.3 shall be null and void.

 

(d)           In executing and delivering any amendment or modification to this
Agreement, the Indenture Trustee shall be entitled to an Opinion of Counsel
stating that:  (i) such amendment is authorized pursuant to this Agreement and
complies therewith; (ii) such amendment shall not adversely affect the interests
of the Secured Parties in any material respect; and (iii) all conditions
precedent to the execution, delivery and performance of such amendment shall
have been satisfied in full.  The Indenture Trustee may, but shall have no
obligation to, execute and deliver any amendment or modification which would
affect its duties, powers, rights, immunities or indemnities hereunder.

 

Section 9.4             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 9.5             Notices.  All notices, requests or other communications
desired or required to be given under this Agreement shall be in writing and
shall be sent by (a) certified or registered mail, return receipt requested,
postage prepaid, (b) national prepaid overnight delivery service, (c) telecopy
or other facsimile transmission (following with hard copies to be sent by
national prepaid overnight delivery service) or (d) personal delivery with
receipt acknowledged in writing, to the address set forth in Section 16.4 of the
Indenture.  Any party hereto may change its address for notices hereunder by
giving notice of such change to the other parties hereto, with a copy to each
Series Controlling Party that is an Insurer.  Any change of address of a
Noteholder shown on a Note Register shall, after the date of such change, be
effective to change

 

80

--------------------------------------------------------------------------------


 

the address for such Noteholder hereunder.  All notices and demands shall be
deemed to have been given either at the time of the delivery thereof to any
officer or manager of the Person entitled to receive such notices and demands at
the address of such Person for notices hereunder, or on the third day after the
mailing thereof to such address, as the case may be.

 

Section 9.6             Severability of Provisions.  If one or more of the
provisions of this Agreement shall be for any reason whatever held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions, or the rights of any parties hereto.  To the extent
permitted by law, the parties hereto waive any provision of law which renders
any provision of this Agreement invalid or unenforceable in any respect.

 

Section 9.7             Delivery Dates.  If the due date of any notice,
certificate or report required to be delivered by the Servicer hereunder falls
on a day that is not a Business Day, the due date for such notice, certificate
or report shall be automatically extended to the next succeeding day that is a
Business Day.

 

Section 9.8             Limited Recourse.  The obligations of the Master Issuer
under this Agreement are solely the limited liability company obligations of the
Master Issuer.  Each of the Servicer and the Indenture Trustee agrees that the
Master Issuer shall be liable for any claims that either may have against the
Master Issuer only to the extent that funds are available to pay such claims
under Section 11.1 of the Indenture and that, to the extent that any such claims
remain unpaid after the application of such funds in accordance with the
Indenture, such claims shall be extinguished.  The terms of this Section 9.8
shall survive the termination of this Agreement.

 

Section 9.9             Binding Effect; Assignment; Third Party Beneficiaries. 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties hereto.  Any assignment
of this Agreement without the written consent of each Series Controlling Party
shall be null and void.  Each Insurer, if any, shall be an express third party
beneficiary of this Agreement, entitled to enforce the provisions hereof as if a
party hereto.  Except as provided in the this Section 9.9, nothing in this
Agreement expressed or implied, shall be construed to give any Person other than
the parties hereto and the parties indicated in the preceding sentence any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
covenants, agreements, representations or provisions contained herein.  The
parties hereto acknowledge and agree that (i) although this Agreement, the
Insurance Agreement(s) and the Back-Up Manager Agreement are separate documents,
they are intended to be integrated as one indivisible, non-separable agreement,
(ii) the Servicer (and any Successor Servicer) in accepting the servicing role
set forth in this Agreement (including but in no way limited to any Successor
Servicer assuming the rights and obligations set forth in this Agreement after a
bankruptcy of the predecessor Servicer) (and performing certain covenants on
behalf of the Co-Issuers under the Indenture) hereby acknowledges and assumes,
in partial consideration for its appointment as Servicer under this Agreement,
any and all obligations of the Servicer hereunder, any Insurance Agreement and
the Back-Up Manager Agreement, (iii) the provisions of the Insurance
Agreement(s) shall be deemed to be incorporated into this Agreement as if they
were set forth herein, (iv) this paragraph is fundamental to their

 

81

--------------------------------------------------------------------------------


 

understanding of this Agreement and is not in any manner severable from the
remainder of this Agreement, (v) each Insurer, if any, would not have agreed to
enter into the relevant Insurance Agreement (without which the transaction
contemplated by this Agreement and such Insurance Agreement(s) would not have
been entered into) without the benefit of and reliance upon all cross-default
provisions contained herein and in any of the other Transaction Documents
contemplated hereby (including but in no way limited to this Agreement),
(vi) the rights, privileges, obligations and liabilities of such parties have
been set forth in separate agreements for administrative convenience only, and
(vii) it would be inequitable for any party hereto to enjoy the benefits of such
single, integrated transaction without also meeting its obligations hereunder,
whether such obligations are set forth in this Agreement or any other such
agreement.  Each Insurer, if any, and its successors and assigns shall be deemed
parties to this Agreement solely for purposes of benefiting from the right to
enforce any right, remedy or claim conferred, given or granted to it hereunder
and not for the purpose of assuming any obligation hereunder.  To the extent
that this Agreement confers upon or gives or grants to an Insurer any right,
remedy or claim under or by reason of an Insurance Agreement, each Insurer, if
any, may enforce any such right, remedy or claim conferred, given or granted
hereunder or thereunder.

 

Section 9.10           Article and Section Headings.  The Article and
Section headings herein are for convenience of reference only, and shall not
limit or otherwise affect the meaning hereof.

 

Section 9.11           Concerning the Indenture Trustee.  In acting under this
Agreement, the Indenture Trustee shall be afforded the rights, privileges,
immunities and indemnities set forth in the Indenture as if fully set forth
herein.

 

Section 9.12           Counterparts.  This Agreement may be executed in several
counterparts (including by facsimile or other electronic means of
communication), and all of which shall constitute but one and the same
instrument.

 

Section 9.13           Entire Agreement.  This Agreement and the other
Transaction Documents constitute the entire contract between the parties related
to the subject matter hereof.  Any previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Transaction Documents. Applebee’s International and Applebee’s
Services, Inc. hereby agree that the Agreement to Provide Applebee’s Services,
dated January 1, 1996, between Applebee’s International and Applebee’s
Services, Inc., is hereby terminated.

 

Section 9.14           Jurisdiction; Consent to Service of Process.  (a)  Each
of the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Transaction Documents, or for
recognition or enforcement of any judgment related thereto, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. 
Each of the parties hereto agrees that a final judgment

 

82

--------------------------------------------------------------------------------


 

in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Transaction Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.5.  Nothing in this
Agreement shall affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.15           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

 

[The remainder of this page is intentionally left blank.]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

 

 

APPLEBEE’S SERVICES, INC., as
Servicer

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name: Rebecca Tilden

 

 

Title:   Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S ENTERPRISES LLC, as
Master Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Stutz

 

 

Name: Carin Stutz

 

 

Title:   President

 

 

 

 

 

 

 

 

 

APPLEBEE’S IP LLC, as Co-Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Stutz

 

 

Name: Carin Stutz

 

 

Title:   President

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS NORTH
LLC, as Co-Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Stutz

 

 

Name: Carin Stutz

 

 

Title:   President

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS MID-
ATLANTIC LLC, as Co-Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Stutz

 

 

Name: Carin Stutz

 

 

Title:   President

 

[Applebee’s Servicing Agreement]

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS WEST
LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Beverly Elving

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS TEXAS
LLC, as Co-Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Stutz

 

 

Name: Carin Stutz

 

 

Title:   President

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS INC., as
Co-Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Stutz

 

 

Name: Carin Stutz

 

 

Title:   President

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS KANSAS
LLC, as Co-Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Stutz

 

 

Name: Carin Stutz

 

 

Title:   President

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS
VERMONT, Inc., as Co-Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name: Rebecca Tilden

 

 

Title:   President

 

[Applebee’s Servicing Agreement]

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S FRANCHISING LLC,

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Stutz

 

 

Name:

Carin Stutz

 

 

Title:

President

 

 

 

 

 

 

 

 

 

APPLEBEE’S INTERNATIONAL, INC., as
Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Beverly Elving

 

 

Name:

Beverly Elving

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee

 

 

 

 

 

 

 

 

 

By:

/s/ Melissa Philibert

 

 

Name:

Melissa Philibert

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ASSURED GUARANTY CORP., as Series 
2007-1 Class A Insurer

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel S. Bevill

 

 

Name:

Daniel S. Bevill

 

 

Title:

Managing Director

 

[Applebee’s Servicing Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

MANAGEMENT ASSERTION

 

Re: Annual Accountant’s Report

 

Reference is made to the Servicing Agreement, dated as of November 29, 2007 (the
“Servicing Agreement”) among Applebee’s Enterprises LLC, Applebee’s IP LLC,
Applebee’s Restaurants North LLC, Applebee’s Restaurants Mid-Atlantic LLC,
Applebee’s Restaurants West LLC, Applebee’s Restaurants Texas LLC, Applebee’s
Restaurants Inc., Applebee’s Restaurants Kansas LLC, Applebee’s Restaurants
Vermont, Inc., Applebee’s Franchising LLC, Applebee’s Services, Inc. (the
“Servicer”), Applebee’s International, Inc. (the “Guarantor”), Assured Guaranty
Corp. and Wells Fargo Bank, National Association (the “Indenture Trustee”).
Capitalized terms otherwise not defined herein shall have the meanings set forth
in the Servicing Agreement.

 

Pursuant to Section 3.3 of the Servicing Agreement, I, [NAME], the [TITLE] of
Applebee’s Services, Inc., hereby certify that:

 

1.             I have reviewed the Weekly Servicing Reports and Monthly
Servicing Reports prepared and delivered pursuant to the Servicing Agreement for
the period beginning on [          ]  and ending on [           ];

 

2.             To the best of my knowledge, based on such review, the
information in each such report, taken as a whole, is true and correct in all
material respects; and

 

3.             I am responsible for reviewing the activities performed by the
Servicer under the Servicing Agreement and based upon my knowledge, and except
as disclosed in any Weekly Servicing Report or Monthly Servicing Report, the
Servicer has fulfilled its obligations under the Servicing Agreement.

 

 

 

 

By: _____________________________

Name:

Title

Date:

 

 

A1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

POWER OF ATTORNEY OF IP HOLDER

 

KNOW ALL MEN BY THESE PRESENTS, that in connection with the Servicing Agreement,
dated as of the date hereof, among Applebee’s IP LLC, a Delaware limited
liability company (the “IP Holder”), Applebee’s Services, Inc., a Delaware
corporation (as the “Servicer”), Applebee’s International, Inc. (the
“Guarantor”), Wells Fargo Bank, National Association (the “Indenture Trustee”)
and the other parties identified therein (as the same may be amended or
otherwise modified from time to time, the “Servicing Agreement”), the IP Holder
hereby appoints the Servicer and any and all officers thereof as its true and
lawful attorney in fact, with full power of substitution, in connection with the
IP Services described below being performed with respect to the IP Assets, with
full irrevocable power and authority in the place of the IP Holder and in the
name of the IP Holder or in its own name as agent of the IP Holder, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the foregoing, subject to the
Servicing Agreement, including, without limitation, the full power to perform:

(i)            searching, screening and clearing After-Acquired IP Assets to
assess the risk of potential infringement;

 

(ii)           filing, prosecuting and maintaining applications and
registrations for the IP Assets, in the United States (and, with respect to the
POS System, worldwide), in the IP Holder’s name, including, timely filing of
evidence of use, applications for renewal and affidavits of use and/or
incontestability, the timely payment of all registration and maintenance fees,
responding to third party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences or other office or examiner requests or requirements;

 

(iii)          monitoring third party use and registration of Trademarks and
taking appropriate actions to oppose or contest the use and any application or
registration for Trademarks that could reasonably be expected to infringe,
dilute or otherwise violate the IP Assets or IP Holder’s rights therein;

 

(iv)          confirming the IP Holder’s legal title in and to the IP Assets,
including obtaining written assignments of IP Assets to the IP Holder and
recording transfers of title in the appropriate intellectual property registry;

 

(v)           with respect to the IP Holder’s rights and obligations under the
IP License Agreements and any Transaction Documents or other agreements pursuant
to which the

 

B-1-1

--------------------------------------------------------------------------------


 

IP Holder licenses the use of any IP Assets, monitoring the licensee’s use of
each licensed Trademark and the quality of its goods and services offered in
connection with such Trademarks, rendering approvals (or disapprovals) that are
required under the applicable license agreement(s), and ensuring that any use of
any such Trademarks by any such licensee satisfies the quality control standards
and usage provisions of the applicable license agreement and is in compliance
with all applicable laws and the requirements of each of the Transaction
Documents;

 

(vi)          sublicensing the IP Assets to suppliers, manufacturers,
advertisers, and other service providers in connection with the provision of
products and services for use in the U.S. Restaurant Business, the Other U.S.
Products and Services, the Other U.S. Franchise Business and the U.S.
Territories Business;

 

(vii)         protecting, policing, and, in the event that the Servicer becomes
aware of any unlicensed copying, imitation, infringement, dilution,
misappropriation, unauthorized use or other violation of the IP Assets, or any
portion thereof, enforcing such IP Assets, including, (i) preparing and
responding to and further prosecuting cease and desist, demand and notice
letters, and requests for a license; and (ii) commencing, prosecuting and/or
resolving claims or suits involving imitation, infringement, dilution,
misappropriation, the unauthorized use or other violation of the IP Assets, and
seeking all appropriate monetary and equitable remedies in connection therewith;
provided that the IP Holder shall, and hereby agrees to, join as a party to any
such suits to the extent necessary to maintain standing;

 

(viii)        performing such functions and duties, and preparing and filing
such documents, as are required under the Indenture or any other Transaction
Document to be performed, prepared and/or filed by the IP Holder, including
(i) executing and recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or such other
instruments as the Indenture Trustee and Co-Issuer together or any Insurer (so
long as it is a Series Controlling Party) may from time to time reasonably
request in connection with the security interests in the IP Assets granted by
the IP Holder to the Indenture Trustee under the Indenture, (ii) preparing,
executing and delivering grants of security interests or

any similar instruments as the Indenture Trustee and the Co-Issuers together or
any Insurer (so long as it is a Series Controlling Party) may from time to time
reasonably request that are intended to evidence such security interests in the
IP Assets and recording such grants or other instruments with the relevant
authority including the PTO, the United States Copyright Office or, only with
respect to the POS System, with any applicable foreign intellectual property
office and (iii) disclosing to Applebee’s International all material
After-Acquired IP Assets for Applebee’s International’s exploitation thereof
outside the U.S. and U.S. Territories;

 

(ix)           taking such actions as any licensee under an IP License Agreement
may request that are required by the terms, provisions and purposes of such IP
License Agreement (or by any other agreements pursuant to which the IP Holder
licenses the use

 

B-1-2

--------------------------------------------------------------------------------


 

of any IP Assets) to be taken by the IP Holder, and preparing (or causing to be
prepared) for execution by the IP Holder all documents, certificates and other
filings as the IP Holder shall be required to prepare and/or file under the
terms of such IP License Agreements (or such other agreements);

 

(x)            paying or causing to be paid or discharged any and all taxes,
charges and assessments that may be levied, assessed or imposed upon any of the
IP Assets or contesting the same in good faith;

 

(xi)           obtaining licenses of third party Intellectual Property for use
and sublicense in connection with the U.S. Restaurant Business, the Other U.S.
Products and Services, the Other U.S. Franchise Business and the U.S.
Territories Business, including sublicense to Franchisees pursuant to
Participation Agreements or to Securitization Entities; and

 

(xii)          with respect to trade secrets and other confidential information
of the IP Holder, taking all reasonable measures to maintain confidentiality and
to prevent non-confidential disclosures.

 

IP Holder shall provide all requested cooperation and assistance to the Servicer
in furtherance of the Servicer’s need or desire to accomplish the foregoing. 
This power of attorney is coupled with an interest. Capitalized terms used
herein, and not defined herein, shall have the meanings applicable to such terms
in the Servicing Agreement.

 

THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.

 

Dated:

This [November 29], 2007

 

 

 

 

 

 

APPLEBEE’S IP LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1-3

--------------------------------------------------------------------------------


 

STATE OF [         ]   )

 

 

 

)

ss.:

COUNTY OF [           ]

)

 

 

 

 

 

On the [29th day of November], 2007, before me the undersigned, personally
appeared                  , personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

B-1-4

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

POWER OF ATTORNEY OF [     ]

 

KNOW ALL MEN BY THESE PRESENTS, that [                  ], a [                 ]
(the “Company”), hereby appoints Applebee’s Services, Inc., a Delaware
corporation (“Applebee’s Services”), and any and all officers thereof as its
true and lawful attorney in fact, with full power of substitution, in connection
with the services to be provided to the Company by Applebee’s Services pursuant
to the Servicing Agreement, dated as of the date hereof, by and among the
Company, Applebee’s Services, in its capacity as the Servicer (the “Servicer”),
Applebee’s International, Inc. (the “Guarantor”), Wells Fargo Bank, National
Association (the “Indenture Trustee”) and the other parties identified therein
(as the same may be amended or otherwise modified from time to time, the
“Servicing Agreement”), with full irrevocable power and authority in the place
of the Company and in the name of the Company or in its own name as agent of the
Company, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
foregoing, subject to the Servicing Agreement, including, without limitation,
the full power to:

(a)           perform such functions and duties, and prepare and file such
documents, as are required under the Indenture to be performed, prepared and/or
filed by the Company, including:  (i) executing and recording such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Indenture Trustee and the
Company may from time to time reasonably request in order to perfect and
maintain the security interests in the Indenture Collateral granted by the
Company to the Indenture Trustee under the Transaction Documents in accordance
with the UCC; and (ii) executing grants of security interests or any similar
instruments required under the Transaction Documents to evidence such security
interests in the Indenture Collateral;

(b)           take such actions on behalf of Company as Master Issuer or
Servicer may reasonably request that are expressly required by the terms,
provisions and purposes of the Servicing Agreement; or cause the preparation by
other appropriate persons, of all documents, certificates and other filings as
the Company shall be required to prepare and/or file under the terms of the
Servicing; and

(c)           pay or arrange for payment or discharge taxes and liens levied or
placed on or threatened against the IP Assets.

[         ] shall provide all requested cooperation and assistance to Applebee’s
Services, Inc. in furtherance of Applebee’s Services, Inc.’s need or desire to
accomplish the foregoing.  This power of attorney is coupled with an interest.
Capitalized terms used herein, and not defined herein shall have the meanings
applicable to such terms in the Servicing Agreement.

 

B-2-1

--------------------------------------------------------------------------------


 

THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.

 

Dated:

This [November 29], 2007

 

 

 

[                            ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2-2

--------------------------------------------------------------------------------


 

STATE OF [            ]  )

 

 

 

)

ss.:

COUNTY OF [            ]

)

 

 

On the [29th day of November], 2007, before me the undersigned, personally
appeared                  , personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

B-2-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF MONTHLY NOTEHOLDERS’ REPORT

[DATE]

 

Series 20[]-[] Notes

Monthly Collection Period: [MM/DD/YY] – [MM/DD/YY]

Payment Date: [MM/DD/YY]

 

Reference is made to the Base Indenture, dated as of November 29, 2007, among
Applebee’s Enterprises LLC, Applebee’s IP LLC, Applebee’s Restaurants North LLC,
Applebee’s Restaurants Mid-Atlantic LLC, Applebee’s Restaurants West LLC,
Applebee’s Restaurants Texas LLC, Applebee’s Restaurants Inc., Applebee’s
Restaurants Kansas LLC, Applebee’s Restaurants Vermont, Inc., and Wells Fargo
Bank, National Association (the “Indenture Trustee”) (as amended, supplemented
and otherwise modified from time to time, the “Indenture”) and the Servicing
Agreement, dated as of November 29, 2007, among Applebee’s Enterprises LLC,
Applebee’s IP LLC, Applebee’s Restaurants North LLC, Applebee’s Restaurants
Mid-Atlantic LLC, Applebee’s Restaurants West LLC, Applebee’s Restaurants Texas
LLC, Applebee’s Restaurants Inc., Applebee’s Restaurants Kansas LLC, Applebee’s
Restaurants Vermont, Inc., Applebee’s Franchising LLC, Applebee’s Services, Inc.
(the “Servicer”), Applebee’s International, Inc. (the “Guarantor”), Assured
Guaranty Corp. and the Indenture Trustee (the “Servicing Agreement”). 
Capitalized terms otherwise not defined herein shall have the meaning assigned
to them in the Indenture or the Servicing Agreement.

 

This Monthly Noteholders’ Report is delivered pursuant to Section 12.1(c) of the
Indenture and Section 3.1(b) of the Servicing Agreement. The undersigned, on
behalf of the Servicer and the Master Issuer, hereby certifies as follows:

 

(A) To the knowledge of the Servicer, the historical information contained
herein is true and correct in all material respects;

 

(B) The forward looking information contained herein has been prepared in good
faith based on information in the Servicer’s possession and/or reasonably
available to the Servicer as of the date hereof; and

 

(C) Except as otherwise set forth herein, the Servicer has performed in all
material respects its obligations under each Transaction Document since the date
of the previously delivered Monthly Noteholders’ Report.

 

C-1

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

Title:

 

 

[ATTACH MONTHLY SERVICER’S REPORT]

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF MONTHLY SERVICER’S CERTIFICATE & REPORT

 

[DATE]

 

Series 20[  ]-[  ] Notes
Monthly Collection Period: [MM/DD/YY] – [MM/DD/YY]
Payment Date: [MM/DD/YY]

 

Reference is made to the Base Indenture, dated as of November 29, 2007, among
Applebee’s Enterprises LLC, Applebee’s IP LLC, Applebee’s Restaurants North LLC,
Applebee’s Restaurants Mid-Atlantic LLC, Applebee’s Restaurants West LLC,
Applebee’s Restaurants Texas LLC, Applebee’s Restaurants Inc., Applebee’s
Restaurants Kansas LLC, Applebee’s Restaurants Vermont, Inc., and Wells Fargo
Bank, National Association (the “Indenture Trustee”) (as amended, supplemented
and otherwise modified from time to time, the “Indenture”) and the Servicing
Agreement, dated as of November 29, 2007, among Applebee’s Enterprises LLC,
Applebee’s IP LLC, Applebee’s Restaurants North LLC, Applebee’s Restaurants
Mid-Atlantic LLC, Applebee’s Restaurants West LLC, Applebee’s Restaurants Texas
LLC, Applebee’s Restaurants Inc., Applebee’s Restaurants Kansas LLC, Applebee’s
Restaurants Vermont, Inc.,  Applebee’s Franchising LLC, Applebee’s
Services, Inc., (the “Servicer”), Applebee’s International, Inc. (the
“Guarantor”), Assured Guaranty Corp. and the Indenture Trustee (the “Servicing
Agreement”).  Capitalized terms otherwise not defined herein shall have the
meaning assigned to them in the Indenture or the Servicing Agreement.

 

This Monthly Servicer’s Certificate is delivered pursuant to Section 12.1(b) of
the Indenture and Section 3.1(c) of the Servicing Agreement. The undersigned, on
behalf of the Servicer, hereby certifies as follows:

 

(A) Attached is a true and correct copy of the Monthly Servicer’s Report; and

 

(B) Except as otherwise previously provided in any other notices, no Servicer
Termination Event, Event of Default, Default, Rapid Amortization Event or
Potential Rapid Amortization Event has occurred or is continuing.

 

(C) No trademark registrations are within 3 months of lapsing, except for the
following trademark registrations that the Servicer has determined that it will
allow to lapse within such time period pursuant to the Servicing Standard:

 

D-1

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

Title:

 

[ATTACH MONTHLY SERVICER’S REPORT]

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF WEEKLY SERVICER’S REPORT

 

E-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(f)

 

FRANCHISEE INSURANCE NOT PROVIDING AFFILIATE COVERAGE

 

None

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(h)

 

SERVICER INSURANCE

 

Coverage

 

Insurance Carrier

 

Policy Term

 

Comment

Aircraft

 

USAIG

 

6/26/07 - 6/26/08

 

3rd party and property insurance for aircraft.

 

 

 

 

 

 

 

Automobile Liability – Owned/Hire & Non-owned

 

ACE

 

1/01/07 - 1/01/08

 

Coverage for “hired & non-owned autos. Insures associates while renting autos on
company business. Insures the company against claims made for incidents when
associates are driving their own vehicle.

 

 

 

 

 

 

 

Crime—Employee Dishonesty

 

St. Paul

 

1/01/07 - 1/01/08

 

Employee theft and/or forgery of money, securities, or other property.

 

 

 

 

 

 

 

D&O Liability

 

National Union, Chubb, Liberty, St. Paul

 

12/15/06 - 12/15/07

 

Traditional and broad form Side-A coverage for Directors and Officers.

 

 

 

 

 

 

 

Fiduciary

 

Chubb & St. Paul

 

12/31/06 - 12/31/07

 

Insures against wrongful acts committed, attempted, or allegedly committed by
employees with respect to sponsored employee benefit plans.

 

 

 

 

 

 

 

Foreign Package

 

ACE

 

1/01/07 - 1/01/08

 

Independent insurance program covering associates while traveling
internationally.

 

 

 

 

 

 

 

General Liability

 

ACE

 

1/01/07 - 1/01/08

 

Covers injury or illness to guests. Also covers damage to loss of guests’
property.

 

 

 

 

 

 

 

Kidnap Ransom

 

Liberty Mutual

 

12/15/06 - 12/15/07

 

Insurance and investigative protocols for kidnap, ransom, extortion, detention,
etc.

 

 

 

 

 

 

 

Property (Includes Earth Movement)

 

Lloyds of London

 

1/01/07 - 1/01/08

 

Covers loss or damage to property owned or leased by the company.

Property DIC/Earth Movement

 

United Fire & Casualty

 

1/01/07 - 1/01/08

 

 

Property DIC/Earthquake

 

AXIS

 

1/01/07 - 1/01/08

 

 

 

 

 

 

 

 

 

Trade Name Restoration

 

Lloyds of London

 

1/01/07 - 1/01/08

 

Protects the company as a 1st party insured for loss of business income and
restoration of the trade name in the event of a food borne illness, accidental
contamination, and/or malicious contamination.

 

 

 

 

 

 

 

Umbrella & Excess Umbrella

 

ACE, Fireman’s Fund, Liberty

 

1/01/07 - 1/01/08

 

Umbrella & excess umbrella above the company’s General Liability, Auto,
Employer’s Liability, Foreign Package.

 

 

 

 

 

 

 

Workers’ Compensation AOS (Deductible)

 

ACE

 

1/01/07 - 1/01/08

 

State statutory & employer’s liability for injury/illness to associates.

Workers’ Compensation - Wisconsin

 

ACE

 

1/1/07 – 1/1/08

 

 

 

SC2.1(g)-1

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.10

 

SUBSERVICING ARRANGEMENTS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(b)

 

THIRD PARTY CONSENT LICENSE AGREEMENTS

 

A.       Contracts with AII Services, Inc.

 

1.        Application Services Provider Agreement, dated March 10, 2006, between
Arrowstream, Inc. and AII Services, Inc.

 

2.        Software License and Services Agreement, dated December 12, 2000,
between Astute, Inc. and AII Services, Inc.

 

3.        End-User License Agreement, dated August 1, 2004, between Barlap
Compliance Corporation, Inc. and AII Services, Inc.

 

4.        Hardware Purchase & Software License Agreement, dated September 14,
2004, as amended, between Commerciant, L.P. and AII Services, Inc.

 

5.        Restated and Amended Software License Agreement, dated June 29, 2005,
as amended, between EATEC Corporation and AII Services, Inc.

 

6.        Master Services Agreement, dated April 1, 2007, between e-Dialog, Inc.
and AII Services, Inc.

 

7.        End-User License Agreement, dated October 2005 v.2, as amended,
between FrontRange Solutions USA, Inc. and AII Services, Inc.

 

8.        Sales, Software License and Services Agreement, dated April 5, 2007,
as amended, between Kronos Incorporated and AII Services, Inc.

 

9.        Microsoft Business Agreement, dated September 19, 2001, between MSLI,
GP and AII Services, Inc.

 

10.      Microsoft Select Agreement, dated December 23, 2002, as amended,
between MSLI, GP and AII Services, Inc.

 

--------------------------------------------------------------------------------


 

11.      Universal Agreement, dated June 26, 1990, as amended, between NCR and
AII Services, Inc. (also assigned to AFSS, Inc. pursuant to Amendment dated
November 18, 2003)

 

12.      Master Software License Agreement, dated June 12, 2007, between
Passlogix, Inc. and AII Services, Inc.

 

13.      Software License and Services Agreement, dated December 31, 2001, as
amended, between PeopleSoft USA, Inc. (acquired by Oracle Corporation) and AII
Services, Inc.

 

14.      Professional Services Schedule and related Statement of Work, dated
July 31, 2007, between SAVVIS and AII Services, Inc.

 

15.      Database Management Services License Agreement, dated April 1, 2007,
between SMG-II LLC and AII Services, Inc.

 

16.      Maintenance Agreement, dated July 1, 2007, between Spartan Computer
Services, Inc. and AII Services, Inc.

 

17.      License Agreement, dated December 27, 2005, between Steton Technology
Group, Inc. and AII Services, Inc.

 

18.      Research Services Agreement, dated December 13, 2002, between
Synovate, Inc. and AII Services, Inc.

 

19.      Software License Agreement, dated November 22, 2004, between Tequila
Software Incorporated and AII Services, Inc.

 

20.      Software License Agreement, dated April 6, 2005, between Trabon
Solutions, LLC and AII Services, Inc.

 

21.      Statement of Work (Applebee’s Learning Center), dated December 13,
2006, between TrioMedia, LLC and AII Services, Inc.

 

22.      Enterprise-Wide Software License Agreement, dated December 14, 2006,
between XPIENT Solutions, LLC and AII Services, Inc.

 

B.        Contracts with Applebee’s International, Inc.

 

--------------------------------------------------------------------------------


 

1.        User-Based Software License Agreement, dated October 27, 2003, between
BEA Systems, Inc. (formerly Plumtree Software, Inc.) and Applebee’s
International, Inc.

 

2.        Purchase Web Agreement, dated December 22, 2000, between Instill
Corporation and Applebee’s International, Inc.

 

3.        Clickwrap Software License, dated April 15, 2004, between
MicroStrategy Services Corporation and Applebee’s International, Inc.

 

4.        QSR Automations Software License, Maintenance and Purchase Agreement,
dated February 5, 2004, between QSR Automations, Inc. and Applebee’s
International, Inc.

 

5.        Teradata Division Support Services Addendum, dated January 1, 2002,
between Teradata Division (NCR Corporation) and Applebee’s International, Inc
(addendum to Universal Agreement, dated June 26, 1990, as amended, between NCR
and AII Services, Inc.)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5(a)

 

BANKS WITHOUT REQUIRED ACCOUNT CONTROL AGREEMENTS

 

Citizens Bank

 

--------------------------------------------------------------------------------
